Exhibit 10.21

 

EXECUTION COPY

 

PURCHASE AND SALE AGREEMENT

 

 

BY AND BETWEEN

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

AND

 

ETT ACQUISITION COMPANY, LLC

 

 

Dated July 2, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

 

1.01

Defined Terms

 

 

1.02

Construction of Certain Terms and Phrases

 

 

ARTICLE II

PURCHASE AND SALE

 

 

2.01

Purchased Assets

 

 

2.02

Assumed Liabilities

 

 

2.03

Excluded Assets and Liabilities

 

 

2.04

Purchase Price and Payment

 

 

2.05

Earnest Money Deposit

 

 

2.06

Independent Consideration

 

 

ARTICLE III

CLOSING

 

 

3.01

Closing

 

 

3.02

Conditions Precedent to Obligations of Seller and Purchaser

 

 

3.03

Additional Conditions Precedent to Obligations of Purchaser

 

 

3.04

Additional Conditions Precedent to Obligations of Seller

 

 

3.05

Deliveries at Closing

 

 

3.06

Prorations

 

 

3.07

Purchase Price Allocation

 

 

3.08

Costs and Expenses

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

4.01

Representations and Warranties of Seller

 

 

4.02

Supplemental Disclosure

 

 

4.03

NO REPRESENTATIONS

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

 

5.01

Representations and Warranties of Purchaser

 

 

ARTICLE VI

SURVIVAL; INDEMNIFICATION

 

 

6.01

Survival

 

 

6.02

Indemnity by Seller

 

 

6.03

Indemnity by Purchaser

 

--------------------------------------------------------------------------------


 

6.04

Third Party Claims

 

 

6.05

Payment

 

 

6.06

Access and Information

 

 

6.07

Monetary Limitations

 

 

6.08

Remedies Cumulative

 

 

ARTICLE VII

CERTAIN AGREEMENTS

 

 

7.01

Conduct of the Business Prior to Closing

 

 

7.02

Casualty and Condemnation

 

 

7.03

Hart-Scott-Rodino Filings

 

 

7.04

Commercially Reasonable Efforts

 

 

7.05

Title

 

 

7.06

Access to Real Property

 

 

7.07

Due Diligence

 

 

7.08

Exclusivity

 

 

7.09

Public Announcements

 

 

7.10

Further Assurances

 

 

7.11

Allocations

 

 

7.12

Recording

 

 

7.13

Retention of Obligations

 

 

7.14

No Leases

 

 

7.15

Consents

 

 

7.16

Release of Seller

 

 

7.17

Notification

 

 

7.18

Supply Agreement

 

 

ARTICLE VIII

TERMINATION

 

 

8.01

Termination

 

 

8.02

Effect of Termination

 

 

8.03

Seller Default

 

 

8.04

Purchaser Default; Liquidated Damages

 

 

ARTICLE IX

GENERAL PROVISIONS

 

ii

--------------------------------------------------------------------------------


 

9.01

Notices

 

 

9.02

Binding Effect

 

 

9.03

Assignment

 

 

9.04

Waiver

 

 

9.05

Amendment

 

 

9.06

Certain Required Notices.

 

 

9.07

Attorneys’ Fees

 

 

9.08

Severability

 

 

9.09

Integration

 

 

9.10

Construction and Interpretation

 

 

9.11

Dispute Resolution

 

 

9.12

Governing Law

 

 

9.13

WAIVER OF JURY TRIAL

 

 

9.14

Time

 

 

9.15

Counterparts

 

 

9.16

Broker’s or Finder’s Fee

 

 

9.17

No Third Party Beneficiaries

 

 

9.18

Confidentiality

 

 

9.19

Facsimile Signatures

 

 

9.20

Bulk Sales Act

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Letter of Credit

Exhibit C

 

Form of Escrow Agreement

Exhibit D

 

Form of Deed

Exhibit E

 

Form of Bill of Sale

Exhibit F

 

Form of Assignment and Assumption Agreement

Exhibit G

 

Form of Seller’s Affidavit

Exhibit H

 

Form of Non-Foreign Affidavit

Exhibit I

 

Form of Opinion of Counsel to Seller

Exhibit J

 

Form of Letter Agreement

Exhibit K

 

Form of Opinion of Counsel to Purchaser

Exhibit L

 

Harvest Schedule

Exhibit M

 

Form of Supply Agreement

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made as of July 2, 2003 (the
“Effective Date”) by and between LOUISIANA-PACIFIC CORPORATION, a Delaware
corporation (“Seller”), and ETT ACQUISITION COMPANY, LLC, a Delaware limited
liability company  (“Purchaser”).

 

In consideration of the mutual covenants of the parties set forth herein and for
other good and valuable consideration, Seller and Purchaser agree as follows:


 


ARTICLE I
DEFINITIONS


 


1.01                           DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING DEFINED TERMS HAVE THE MEANINGS INDICATED BELOW:

 

“Additional Agreements” shall have the meaning set forth in Section 2.01(g) of
this Agreement.

 

“Adjusted Cash Amount” shall have the meaning set forth in Section 2.04(c)

 

“Affiliate” of any Person means a Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.

 

“Agreement” means this Purchase and Sale Agreement and the exhibits, schedules
and Disclosure Schedule attached hereto, as amended from time to time.

 

“Assignment and Assumption Agreement” has the meaning set forth in
Section 3.05(a)(iii) of this Agreement.

 

“Assumed Liabilities” has the meaning set forth in Section 2.02 of this
Agreement.

 

“Bill of Sale” has the meaning set forth in Section 3.05(a)(ii) of this
Agreement.

 

“Brown and Caldwell” means Brown and Caldwell, having an office at 201 East
Washington Street, Suite 500, Phoenix, Arizona 85004.

 

“Cash Amount” has the meaning set forth in Section 2.04(c) of this Agreement.

 

“Casualty Loss” has the meaning set forth in Section 7.02(a) of this Agreement.

 

“Claim” means, with respect to the Property, any claim, demand, investigation,
suit, action or cause of action, default, assessment, litigation or other
proceeding, including administrative proceedings, third party actions, arbitral
proceedings and proceedings by or before any Governmental Authority.

 

“Closing” has the meaning set forth in Section 3.01 of this Agreement.

 

--------------------------------------------------------------------------------


 

“Closing Date” has the meaning set forth in Section 3.01 of this Agreement.

 

“Closing Statement” has the meaning set forth in Section 3.06(b) of this
Agreement.

 

“Code” has the meaning set forth in Section 2.05(c) of this Agreement.

 

“Condemnation Proceedings” has the meaning set forth in Section 7.02(a) of this
Agreement.

 

“Contracts” has the meaning set forth in Section 2.01(g) of this Agreement.

 

“Contingent Obligation” has the meaning set forth in Section 7.13 of this
Agreement.

 

“Conveyancing Instruments” means the deeds, assignments of leases and other
instruments necessary or appropriate under applicable law to convey to Purchaser
fee simple title to the Real Property with covenants of special warranty as to
title.

 

“Deductible” has the meaning set forth in Section 6.07(a) of this Agreement.

 

“Deeds” has the meaning set forth in Section 3.05(a)(i) of this Agreement.

 

“Deposit” has the meaning set forth in Section 2.05(a) of this Agreement and is
deemed to include all interest earned thereon.

 

“Disclosure Schedule” means the Disclosure Schedule to this Agreement, as
supplemented or amended (if applicable) pursuant to Section 4.02 of this
Agreement.

 

“Due Diligence” has the meaning set forth in Section 7.07 of this Agreement.

 

“Due Diligence Information” has the meaning set forth in Section 7.06(f) of this
Agreement.

 

“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Environmental Due Diligence Deadline” has the meaning set forth in Section 7.07
of this Agreement.

 

 “Environmental Law” means any applicable law, statute, ordinance, code, rule,
regulation or order of any Governmental Authority relating to (i) pollution or
the regulation or protection of human health, safety or the environment or to
threatened or endangered species, (ii) Hazardous Materials, (iii) the
reclamation of land and waterways, (iv) emissions, discharges, releases or
threatened releases of Hazardous Materials into the environment (including
ambient air, soil, surface water, ground water, land surface and subsurface
strata) or (v) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials.

 

“Environmental Sites” has the meaning set forth in Section 7.06(c) of this
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Escrow Agent” means Fidelity National Title Insurance Company, having an office
at 717 N. Harwood Street, Suite 800, Dallas, Texas 75201.

 

“Escrow Agreement” has the meaning set forth in Section 2.05(b) of this
Agreement.

 

“Excluded Assets” has the meaning set forth in Section 2.03 of this Agreement.

 

“Excluded Liabilities” has the meaning set forth in Section 2.03 of this
Agreement.

 

“Existing Surveys” means existing surveys of portions of the Real Property.

 

“Extended Due Diligence Period” has the meaning set forth in Section 4.02 of
this Agreement.

 

“Governmental Authority” means any legislative, judicial, executive, regulatory
or administrative body, agency, commission, authority or instrumentality of the
United States of America or of any state, county, city or other political
subdivision within the United States of America, and any arbitrator or panel of
arbitrators whose rulings, orders, decrees and awards are, in the particular
circumstances presented, enforceable in a court of law within the United States
of America.

 

“Harvest Schedule” has the meaning set forth in Section 7.01(a) of this
Agreement.

 

“Hazardous Material” means any hazardous substance, pollutant, petroleum or any
fraction thereof, contaminant or toxic or hazardous material or waste and
asbestos.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated under such act.

 

“Indemnified Party” has the meaning set forth in Section 6.04(a) to this
Agreement.

 

“Knowledge of Seller” means the actual knowledge, after reasonable
investigation, of the employees of Seller listed in Section 1.01 of the
Disclosure Schedule.

 

“LC” has the meaning set forth in Section 2.04(c) of this Agreement.

 

“LC Bank” means Wachovia Bank, National Association.

 

“Lease Agreement” has the meaning set forth in Section 3.05(a)(xiii) of this
Agreement.

 

“Leases” has the meaning set forth in Section 2.01(h) of this Agreement.

 

“Letter Agreement” has the meaning set forth in Section 3.05(a)(xiv) of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, whether incurred or consequential
and whether due or to become due), including any liability for Taxes.

 

 “Licenses” has the meaning set forth in Section 2.01(f) of this Agreement.

 

“Liens” means any mortgage, lien, charge, pledge, hypothecation, assignment,
deposit, arrangement, encumbrance, security interest, assessment, adverse claim,
levy, preference or priority or other security agreement of any kind or nature
whatsoever (whether voluntary or involuntary, affirmative or negative, and
whether imposed or created by operation of law or otherwise) in, on or with
respect to the Property, or any other interest in the Property designed to
secure the repayment of debt or the performance of any other obligations,
whether arising by contract, operation of law or otherwise.

 

“Losses” means all claims, demands, investigations, proceedings, suits, actions
or causes of action, losses, liabilities, fines, penalties, judgments, liens,
injuries, damages, costs of settlement or other costs or expenses of whatever
kind or nature (including any action or proceeding brought, threatened or
ordered by any Governmental Authority), including attorneys’ and experts’ fees
and court costs and expenses, and investigation and remediation costs.

 

“Mineral Rights” has the meaning set forth in Section 2.01(b) of the Agreement.

 

“New Surveys” means updates of Existing Surveys or new surveys of portions of
Real Property obtained by either Purchaser or Seller, at Purchaser’s request.

 

“Nonacceptance Notice” has the meaning set forth in Section 7.07 of this
Agreement.

 

“Nonassignable Contract” has the meaning set forth in Section 7.15 of this
Agreement.

 

“Non-environmental Due Diligence Deadline” has the meaning set forth in
Section 7.07 of this Agreement.

 

“Non-timberland Allocation” means that portion of the Purchase Price allocated
to all those items set forth in Section 3.07 of the Disclosure Schedule other
than “Timberlands” and “Standing Timber”.

 

“Note Amount” has the meaning set forth in Section 2.04(c) of this Agreement.

 

“Note” has the meaning set forth in Section 2.04(c) of this Agreement.

 

“Permitted Exceptions” means: (i) encroachments, overlaps, boundary line
disputes or other matters (other than lack of access) that would be disclosed by
an accurate survey or inspection of the Real Property; (ii) liens for taxes not
yet due and payable; (iii) mechanics’, workers’, materialmen’s, carriers’ or
other like liens arising in the ordinary course of business to the extent the
underlying obligation is not yet due and payable; (iv) all previous
reservations, exceptions and conveyances of record of oil, gas and associated
hydrocarbon minerals and royalty and other rights and interests with respect
thereto; (v) any law, ordinance or

 

4

--------------------------------------------------------------------------------


 

 governmental regulation (including building and zoning ordinances) that
restricts, regulates or prohibits the occupancy, use or enjoyment of the Real
Property, or regulates the character, dimensions or location of any improvements
now or hereafter erected on the Real Property; (vi) all matters affecting the
Real Property recorded in the real property records of the applicable county
other than (x) Liens (excluding Liens covered by (ii) and (iii) above) and (y)
any other matter recorded in the real property records of the applicable county
that would adversely affect Purchaser’s ability to conduct forestry management
activities of any kind on the Real Property; (vii) all matters disclosed in the
Disclosure Schedule; and (viii) unrecorded easements that do not adversely
affect the ability to conduct forestry management activities of any kind on the
Real Property.

 

“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, joint stock company,
joint venture, trust, association or organization, whether or not for profit,
and any Governmental Authority.

 

“Personal Property” has the meaning set forth in Section 2.01(e) of this
Agreement.

 

 “Property” means the Real Property, Personal Property, Purchased Contracts,
Leases, Records and Plans, and Licenses, but excluding the Excluded Assets.

 

“Property Taxes” has the meaning set forth in Section 3.06(a)(i) of this
Agreement.

 

“Property Tax Code” has the meaning set forth in Section 4.01(q) of this
Agreement.

 

“Proposed Supplement” has the meaning set forth in Section 4.02 of this
Agreement.

 

“Proration Items” has the meaning set forth in Section 3.06(a) of this
Agreement.

 

“Proration Time” has the meaning set forth in Section 3.06(a) of this Agreement.

 

“Purchase Price” has the meaning set forth in Section 2.04(a) of this Agreement.

 

“Purchased Contracts” has the meaning set forth in Section 2.01(g) of this
Agreement.

 

“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement; provided, that from and after the Closing, for purposes of Sections
7.10, 7.11 and 7.12  hereto, Purchaser shall mean, at any time, each of ETT
Acquisition Company, LLC and each Affiliate (as of the Closing Date) of ETT
Acquisition Company, LLC having title at such time to any portion of the
Property.

 

“Purchaser Indemnified Parties” has the meaning set forth in Section 6.02 of
this Agreement.

 

“Purchaser’s Phase I Report” has the meaning set forth in Section 7.06(c) of
this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Real Property” has the meaning set forth in Section 2.01(d) of this Agreement.

 

“Records and Plans” has the meaning set forth in Section 2.01(i) of this
Agreement.

 

 “Related Agreements” means all other agreements, instruments and documents to
be executed in connection with the consummation of the transactions contemplated
by this Agreement and such other agreements.

 

“Representatives” has the meaning set forth in Section 9.18 of this Agreement.

 

“Seed Orchard” means the pine seed orchard consisting of 191 acres, more or
less, located in Newton County, Texas.

 

“Selected Environmental Sites” has the meaning set forth in Section 7.06(c) of
this Agreement.

 

“Seller” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Seller Indemnified Parties” has the meaning set forth in Section 6.03 of this
Agreement.

 

“Strips” has the meaning set forth in Section 2.01(d) of this Agreement.

 

“Supplement” has the meaning set forth in Section 4.02 of this Agreement.

 

“Supply Agreement” has the meaning set forth in Section 7.18 of this Agreement.

 

“Surveys” means the Existing Surveys and any New Surveys.

 

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code § 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar, including FICA), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not.

 

“Tax Affiliate” means a Person bearing a relationship to Seller described in
Section 267(b) or 707(b) of the Code.

 

“Third Party Claim” has the meaning set forth in Section 6.04(a) of this
Agreement.

 

“Timberlands” has the meaning set forth in Section 2.01(a) of this Agreement.

 

“Title Claims” means (a) any defects in, exceptions to, or Liens, Claims,
reservations, restrictions or conditions on, to or affecting title to the Real
Property (including without limitation the timber thereon), whether evidenced by
written instrument or otherwise evidenced, (b) boundary disputes regarding or
gaps between the boundaries of the Real Property

 

6

--------------------------------------------------------------------------------


 

and the boundaries of adjacent land or public or private thoroughfares, and (c)
the absence of such access to any portion of the Real Property as would be
commercially reasonable to permit Purchaser to use, manage, harvest or dispose
of any assets located on or appurtenant to the Real Property (or any portion
thereof), all as presently operated by Seller; provided, that Title Claims shall
not include Permitted Exceptions; provided, further, however, that as used in
this definition of Title Claims the term “Permitted Exceptions” shall not
include any matters affecting the Real Property recorded in the real property
records of the applicable county that are not listed in Schedule B to the Title
Commitment that would adversely affect Purchaser’s ability to conduct forestry
management activities of any kind on the Real Property.

 

“Title Commitment” has the meaning set forth in Section 7.05(a) of this
Agreement.

 

“Title Company” means Fidelity National Title Insurance Company, having an
office at 717 N. Harwood Street, Suite 800, Dallas, Texas 75201.

 

“Title Defect” means any title matter (other than zoning or permitting
compliance) relating to any of the Real Property that is disclosed in the Title
Commitment or in the Surveys (other than (i) a Permitted Exception; provided
that as used in this definition of Title Defect the term “Permitted Exceptions”
shall not include any matters affecting the Real Property recorded in the real
property records of the applicable county that are not listed in Schedule B to
the Title Commitment that would adversely affect Purchaser’s ability to conduct
forestry management activities of any kind on the Real Property or (ii) a Lien
securing indebtedness for money borrowed which will be released at or prior to
Closing), which, in Purchaser’s reasonable judgment, would adversely affect the
use, enjoyment or marketability by Purchaser of the Real Property.

 

“Title Objections” has the meaning set forth in Section 7.05(a) of the
Agreement.

 

“Title Policies” means the TLTA owner’s form title policies, which title
policies insure the fee simple title to the Real Property is vested in Purchaser
subject only to the Permitted Exceptions.

 

“Transferee Affiliate” means any Affiliate of the Purchaser.

 

“WARN” means the Worker Adjustment and Retraining Act of 1988, as from time to
time in effect.

 

“Water Rights” has the meaning set forth in Section 2.01(c) of the Agreement.


 


1.02                           CONSTRUCTION OF CERTAIN TERMS AND PHRASES. 
UNLESS THE CONTEXT OF THIS AGREEMENT OTHERWISE REQUIRES: (I) WORDS OF ANY GENDER
INCLUDE EACH OTHER GENDER; (II) WORDS USING THE SINGULAR OR PLURAL NUMBER ALSO
INCLUDE THE PLURAL OR SINGULAR NUMBER, RESPECTIVELY; (III) THE TERMS “HEREOF,”
“HEREIN,” “HEREBY” AND DERIVATIVE OR SIMILAR WORDS REFER TO THIS AGREEMENT IN
ITS ENTIRETY; (IV) THE TERMS “ARTICLE” OR “SECTION” REFER TO THE SPECIFIED
ARTICLE OR SECTION OF THIS AGREEMENT; AND (V) THE WORD “INCLUDING” MEANS
“INCLUDING WITHOUT LIMITATION.”  WHENEVER THIS AGREEMENT REFERS TO A NUMBER OF
DAYS, SUCH NUMBER SHALL REFER TO CALENDAR DAYS UNLESS BUSINESS DAYS ARE
SPECIFIED; PROVIDED, THAT IF THE RELEVANT TIME PERIOD WOULD OTHERWISE END ON A
DATE WHICH IS NOT A BUSINESS DAY, SUCH PERIOD SHALL INSTEAD END ON THE
IMMEDIATELY SUCCEEDING BUSINESS DAY.  ALL ACCOUNTING TERMS USED HEREIN AND NOT
EXPRESSLY DEFINED HEREIN SHALL HAVE THE


 


7

--------------------------------------------------------------------------------



 


MEANINGS GIVEN TO THEM UNDER ACCOUNTING PRINCIPLES THAT ARE GENERALLY ACCEPTED
AND EMPLOYED IN THE UNITED STATES OF AMERICA.  ANY REPRESENTATION OR WARRANTY
CONTAINED HEREIN AS TO THE ENFORCEABILITY OF A CONTRACT OR OTHER AGREEMENT SHALL
BE SUBJECT TO THE EFFECT OF ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAW AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND TO GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


ARTICLE II
PURCHASE AND SALE


 


2.01                           PURCHASED ASSETS.  AT THE CLOSING SELLER WILL
SELL, CONVEY, TRANSFER, GRANT, ASSIGN AND DELIVER TO PURCHASER AND PURCHASER
SHALL PURCHASE, ACCEPT AND RECEIVE FROM SELLER, ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT, INCLUDING THE PROVISIONS OF
SECTION 2.06, FREE AND CLEAR OF ANY LIEN OF ANY KIND WHATSOEVER OTHER THAN THE
PERMITTED EXCEPTIONS, ALL OF THE FOLLOWING ASSETS (THE “PROPERTY”):


 


(A)                                  TIMBERLANDS.  THE REAL PROPERTY LYING IN
VARIOUS COUNTIES IN THE STATE OF TEXAS MORE PARTICULARLY DESCRIBED ON SECTION
2.01(A) OF THE DISCLOSURE SCHEDULE ATTACHED HERETO CONSISTING OF 464,963 ACRES
OF TIMBERLAND, MORE OR LESS, AND SEED ORCHARD, TOGETHER WITH ALL TIMBER OF ALL
SPECIES THEREON (INCLUDING THOSE STANDING DEAD OR DOWN, ALL FELLED AND BUCKED
LOGS, TREES, SHRUBS AND REPRODUCTION THEREON) AS OF THE CLOSING DATE, AND
INCLUDING ALL BUILDINGS, STRUCTURES, OTHER CONSTRUCTIONS AND IMPROVEMENTS OF
EVERY NATURE LOCATED OR SITUATED ON SUCH REAL PROPERTY; TENEMENTS, RIGHTS,
SERVITUDES, EASEMENTS, HEREDITAMENTS, RIGHTS OF WAY, PRIVILEGES, LIBERTIES,
APPENDAGES AND APPURTENANCES NOW OR HEREAFTER BELONGING OR PERTAINING TO SUCH
REAL PROPERTY (THE “TIMBERLANDS”);


 


(B)                                 MINERAL RIGHTS.  ALL OF SELLER’S RIGHT,
TITLE AND INTEREST IN AND TO: (I)  ANY OIL, GAS, OTHER HYDROCARBONS, SAND,
GRAVEL, AND ANY OTHER MINERALS AND MINERAL INTERESTS, WHICH MAY BE IN, UNDER
AND/OR THAT MAY BE PRODUCED, SAVED AND MARKETED, FROM THE TIMBERLANDS, (II) ANY
ROYALTIES, BONUSES, OVERRIDING ROYALTIES, PRODUCTION PAYMENTS, AND (III) ANY
OTHER OIL, GAS AND MINERAL INTERESTS OF WHATEVER NATURE AND CHARACTER, OR OTHER
INTERESTS CONNECTED THEREWITH, ARISING THEREFROM OR ANCILLARY THERETO (THE
“MINERAL RIGHTS”);


 


(C)                                  WATER RIGHTS.  ALL OF SELLER’S RIGHT, TITLE
AND INTEREST IN AND TO:  (I) THE SURFACE WATER AND SURFACE WATER RIGHTS,
APPROPRIATIONS AND PERMITS RELATED TO SURFACE WATER OF THE TIMBERLANDS, (II) ANY
GROUNDWATER AND ANY SEVERED GROUNDWATER, AND (III) ANY GROUNDWATER LICENSES OR
PERMITS IN LOCATIONS OTHER THAN IN THE TIMBERLANDS USED FOR THE BENEFIT OF THE
TIMBERLANDS (THE “WATER RIGHTS”);


 


(D)                                 STRIPS.  ALL STRIPS AND GORES ASSOCIATED
WITH THE TIMBERLANDS (THE “STRIPS” AND TOGETHER WITH THE TIMBERLANDS, THE
MINERAL RIGHTS AND THE WATER RIGHTS, THE “REAL PROPERTY”);


 


(E)                                  PERSONAL PROPERTY.  THE MACHINERY,
EQUIPMENT, MOTOR VEHICLES, APPLIANCES, TOOLS, SUPPLIES, FURNISHINGS, INVENTORY
AND OTHER TANGIBLE PERSONAL PROPERTY RELATED TO THE REAL PROPERTY OR ATTACHED
TO, APPURTENANT TO, SITUATED ON OR USED IN THE CONDUCT OF THE SELLER’S
COMMERCIAL ACTIVITIES ON THE REAL PROPERTY, TOGETHER WITH ALL WARRANTIES
ASSOCIATED THEREWITH, AS DESCRIBED ON SECTION 2.01(E) OF THE DISCLOSURE SCHEDULE
(THE “PERSONAL PROPERTY”);


 


8

--------------------------------------------------------------------------------



 


(F)                                    LICENSES.  ALL RIGHTS UNDER LICENSES,
PERMITS, AUTHORIZATIONS, ORDERS, REGISTRATIONS, CERTIFICATES, VARIANCES,
APPROVALS, FRANCHISES AND CONSENTS OF GOVERNMENTAL AUTHORITIES OR OTHER PERSONS
WHICH ARE RELATED TO THE OPERATION OF THE REAL PROPERTY (THE “LICENSES”),
INCLUDING THOSE LICENSES, PERMITS, AUTHORIZATIONS, ORDERS,  REGISTRATIONS,
CERTIFICATES, VARIANCES, APPROVALS, FRANCHISES AND CONSENTS MORE PARTICULARLY
DESCRIBED ON SECTION 2.01(F) OF THE DISCLOSURE SCHEDULE;


 


(G)                                 CONTRACTS.  ALL RIGHTS UNDER CONTRACTS,
AGREEMENTS, UNDERSTANDINGS AND COMMITMENTS TO WHICH SELLER IS A PARTY OR BY
WHICH SELLER IS BOUND, IN EACH CASE AS OF THE EFFECTIVE DATE, THAT RELATE TO THE
PROPERTY OR ANY PORTION THEREOF OR BY WHICH THE PROPERTY OR ANY PORTION THEREOF
IS BOUND OR THAT RELATE TO THE COMMERCIAL ACTIVITIES OF SELLER CONDUCTED ON THE
REAL PROPERTY OR ANY PORTION THEREOF, INCLUDING THOSE RELATING TO THE PROVISION
OF LOGGING, HARVESTING, REFORESTATION, SILVICULTURE, LAND MANAGEMENT, INSECT AND
DISEASE CONTROL, WILDLIFE MANAGEMENT, CONSULTING, MAINTENANCE OR OTHER SERVICES
TO SELLER, THE LEASING OF EQUIPMENT OR MACHINERY TO SELLER, THE SALE OF
MATERIALS, SUPPLIES OR OTHER GOODS TO SELLER, OR THE SALE OR PROVISION BY SELLER
OF PULPWOOD, SAWLOGS, OTHER WOOD FIBER OR OTHER MATERIALS, SUPPLIES, GOODS OR
SERVICES TO THIRD PARTIES (THE “CONTRACTS”), INCLUDING THOSE CONTRACTS,
AGREEMENTS, UNDERSTANDINGS AND COMMITMENTS MORE PARTICULARLY DESCRIBED ON
SECTION 2.01(G) OF THE DISCLOSURE SCHEDULE  AND ANY CONTRACTS, AGREEMENTS,
UNDERSTANDINGS AND COMMITMENTS ENTERED INTO BY SELLER AFTER THE EFFECTIVE DATE
IN ACCORDANCE WITH SECTION 7.01 HEREOF (THE “ADDITIONAL AGREEMENTS” AND TOGETHER
WITH THE CONTRACTS, THE “PURCHASED CONTRACTS”);


 


(H)                                 LEASES.  ALL RIGHTS WITH RESPECT TO LEASES,
LICENSES AND OTHER AGREEMENTS TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS
BOUND RELATING TO THE USE OR OCCUPANCY OF THE REAL PROPERTY OR OF ANY PORTION
THEREOF, OR BY WHICH THE REAL PROPERTY IS BOUND (THE “LEASES”), INCLUDING ALL
RIGHT-OF-WAY OR ROAD USAGE AGREEMENTS, HUNTING, FISHING OR CAMPSITE LEASES,
SEISMIC PERMITS, PIPELINE LEASES, MINERAL LEASES, AND SAND AND GRAVEL LEASES
MORE PARTICULARLY DESCRIBED ON SECTION 2.01(H) OF THE DISCLOSURE SCHEDULE; AND


(I)                                     RECORDS AND PLANS.  ALL OF THE SELLER’S
(I) BOOKS AND RECORDS RELATING TO THE PROPERTY; (II) STRUCTURAL REVIEWS,
ARCHITECTURAL DRAWINGS AND ENVIRONMENTAL, ENGINEERING, SOILS, SEISMIC, GEOLOGIC
AND ARCHITECTURAL REPORTS, STUDIES AND CERTIFICATES PERTAINING TO THE REAL
PROPERTY; (III) PLANS, SPECIFICATIONS AND DRAWINGS OF ANY IMPROVEMENTS LOCATED
ON THE REAL PROPERTY; (IV) BLUEPRINTS, PLATS, MAPS, SURVEYS, BUILDING DIAGRAMS,
MAINTENANCE AND PRODUCTION RECORDS AND ENVIRONMENTAL RECORDS AND REPORTS
RELATING TO THE REAL PROPERTY; AND (V) TITLE DOCUMENTS, ACQUISITION DEEDS, TITLE
POLICIES AND SURVEYS OF THE REAL PROPERTY, WHETHER WRITTEN OR ELECTRONICALLY
STORED OR OTHERWISE RECORDED (THE “RECORDS AND PLANS”); PROVIDED, THAT THE
SELLER MAY RETAIN SUCH ORIGINALS THEREOF AS MAY BE REQUIRED BY LAW AND PROVIDE
COPIES THEREOF TO PURCHASER, AND PURCHASER SHALL PROVIDE SELLER WITH COPIES
THEREOF AT SELLER’S EXPENSE AS SELLER REASONABLY REQUIRES TO ENABLE SELLER
EFFECTIVELY TO PREPARE ITS FINANCIAL REPORTS AND TAX RETURNS, COLLECT AMOUNTS
DUE TO IT IN RESPECT OF PRE-CLOSING OPERATIONS AND ADMINISTER, DEFEND AND
DISCHARGE LIABILITIES AND OBLIGATIONS NOT ASSUMED BY PURCHASER HEREUNDER;
PROVIDED, FURTHER, THAT THE TERM “RECORDS AND PLANS” DOES NOT INCLUDE (A) ANY
DOCUMENT OR CORRESPONDENCE THAT WOULD BE SUBJECT TO THE ATTORNEY-CLIENT
PRIVILEGE; (B) ANY DOCUMENT OR ITEM THAT SELLER IS CONTRACTUALLY OR OTHERWISE
BOUND TO KEEP CONFIDENTIAL; (C) ANY INTERNAL MEMORANDA, REPORTS OR ASSESSMENTS
OF SELLER RELATING TO SELLER’S VALUATION OF THE PROPERTY; AND (D) ANY APPRAISALS
OF THE REAL PROPERTY, WHETHER PREPARED INTERNALLY BY SELLER OR EXTERNALLY. 
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT THE RECORDS AND PLANS INCLUDE
DOCUMENTS SUBJECT TO THE ATTORNEY-CLIENT PRIVILEGE OR SUBJECT TO CONFIDENTIALITY
AGREEMENTS, THE SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CONSTRUCT AN


 


9

--------------------------------------------------------------------------------



 


ARRANGEMENT WHEREBY SELLER, WITHOUT VIOLATING SUCH PRIVILEGE OR AGREEMENTS, WILL
PROVIDE PURCHASER WITH AS MUCH MATERIAL AND RELEVANT INFORMATION AS POSSIBLE
CONCERNING THE SUBJECT MATTER OF THE OTHERWISE PRIVILEGED OR CONFIDENTIAL
INFORMATION AS IS PERMISSIBLE WITHOUT CAUSING SELLER TO WAIVE ITS PRIVILEGE OR
VIOLATE SUCH AGREEMENTS.


 


2.02                           ASSUMED LIABILITIES.  ON THE TERMS AND SUBJECT TO
THE CONDITIONS SET FORTH HEREIN AND EXCEPT AS EXPRESSLY CONTEMPLATED BY
SECTION 2.03 HEREOF, FROM AND AFTER THE CLOSING, THE PURCHASER WILL ASSUME AND
SATISFY OR PERFORM WHEN DUE ONLY THE FOLLOWING LIABILITIES OF THE SELLER
(COLLECTIVELY, THE “ASSUMED LIABILITIES”):


 


(A)                                  ALL LIABILITIES OF SELLER UNDER THE
LICENSES LISTED ON SECTION 2.01(F) OF THE DISCLOSURE SCHEDULE ARISING AFTER THE
CLOSING DATE OTHER THAN LIABILITIES ARISING FROM ANY BREACH OR DEFAULT OCCURRING
PRIOR TO THE CLOSING DATE;


 


(B)                                 ALL LIABILITIES OF SELLER ARISING AFTER THE
CLOSING DATE UNDER THE CONTRACTS LISTED ON SECTION 2.01(G) OF THE DISCLOSURE
SCHEDULE AND UNDER THE ADDITIONAL AGREEMENTS, IN EACH CASE OTHER THAN
LIABILITIES ARISING FROM ANY BREACH OR DEFAULT OCCURRING PRIOR TO THE CLOSING
DATE;


 


(C)                                  ALL LIABILITIES OF SELLER UNDER THE LEASES
LISTED ON SECTION 2.01(H) OF THE DISCLOSURE SCHEDULE ARISING AFTER THE CLOSING
DATE OTHER THAN LIABILITIES ARISING FROM ANY BREACH OR DEFAULT OCCURRING PRIOR
TO THE CLOSING DATE; AND


 


(D)                                 ANY LIABILITY OF THE SELLER WITH RESPECT TO
THE REAL PROPERTY ARISING OUT OF ANY CONDITION EXISTING AT THE REAL PROPERTY
PRIOR TO CLOSING WHICH CONSTITUTES A VIOLATION OF OR GIVES RISE TO A DUTY TO
REPORT OR REMEDIATE UNDER ANY ENVIRONMENTAL LAW, OTHER THAN ANY LIABILITY WITH
RESPECT TO A THIRD PARTY CLAIM COVERED UNDER SECTIONS 6.02(D) AND (E).


 


2.03                           EXCLUDED ASSETS AND LIABILITIES.  THE PROPERTY
DOES NOT INCLUDE THE PROPERTY DESCRIBED IN SECTION 2.03 OF THE DISCLOSURE
SCHEDULE (THE “EXCLUDED ASSETS”).  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, AND WITHOUT INCREASING THE SCOPE OF THE ASSUMED LIABILITIES BY
IMPLICATION, PURCHASER WILL NOT ASSUME OR PERFORM ANY LIABILITIES NOT
SPECIFICALLY CONTEMPLATED BY SECTION 2.02 TO BE ASSUMED LIABILITIES NOR ANY OF
THE FOLLOWING LIABILITIES (WHETHER OR NOT CONTEMPLATED BY SECTION 2.02)
(TOGETHER, THE “EXCLUDED LIABILITIES”):


 


(I)                                     ANY LIABILITY OF SELLER UNDER ANY
LICENSES, CONTRACTS OR LEASES NOT LISTED ON SECTIONS 2.01(F), (G) AND (H) OF THE
DISCLOSURE SCHEDULE;


 


(II)                                  ANY LIABILITY OF THE SELLER FOR MAKING
PAYMENTS OR PROVIDING BENEFITS OF ANY KIND TO ITS EMPLOYEES OR FORMER EMPLOYEES,
INCLUDING, WITHOUT LIMITATION, (I) AS A RESULT OF THE SALE OF THE PROPERTY OR AS
A RESULT OF THE TERMINATION BY THE SELLER OF ANY EMPLOYEES, (II) ANY LIABILITY
ARISING OUT OF, OR RELATING TO WARN, (III) ANY LIABILITY TO PROVIDE FORMER
EMPLOYEES SO-CALLED COBRA CONTINUATION COVERAGE, (IV) ANY LIABILITY IN RESPECT
OF MEDICAL AND OTHER BENEFITS FOR EXISTING AND FUTURE RETIREES, AND (V) ANY
LIABILITY IN RESPECT OF WORK-RELATED EMPLOYEE INJURIES OR WORKER’S COMPENSATION
CLAIMS;


 


(III)                               ANY LIABILITY OF SELLER FOR TAXES, WHETHER
OR NOT RELATED TO THE SELLER’S COMMERCIAL ACTIVITIES ON THE PROPERTY;


 


10

--------------------------------------------------------------------------------



 


(IV)                              ANY LIABILITY OF SELLER ARISING AS A RESULT OF
ANY CLAIM OR LEGAL OR EQUITABLE ACTION OR JUDICIAL OR ADMINISTRATIVE PROCEEDING
INITIATED AT ANY TIME IN RESPECT OF ANYTHING DONE, SUFFERED TO BE DONE OR
OMITTED TO BE DONE BY SELLER OR ANY OF ITS RESPECTIVE AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, CONTRACTORS OR SUB-CONTRACTORS, EXCEPT FOR THOSE
LIABILITIES THAT PURCHASER HAS EXPRESSLY ASSUMED UNDER SECTION 2.02(D);


 


(V)                               ANY LIABILITY OF SELLER TO INDEMNIFY ANY
PERSON BY REASON OF THE FACT THAT SUCH PERSON WAS A CLIENT OR OFFICER, EMPLOYEE,
OR AGENT OF SELLER OR WAS SERVING AT THE REQUEST OF SELLER AS A PARTNER,
TRUSTEE, DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER ENTITY;


 


(VI)                              ANY DEBT OR OTHER LIABILITY OF SELLER FOR OR
IN RESPECT OF ANY LOAN, ACCOUNT PAYABLE, GUARANTEE OR INDEBTEDNESS;


 


(VII)                           ANY LIABILITY OF SELLER UNDER THIS AGREEMENT OR
FOR COSTS AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT, INCLUDING
LEGAL AND OTHER FEES AND EXPENSES INCURRED IN CONNECTION WITH THE ENTERING INTO,
EXECUTION OF AND PERFORMANCE BY SELLER UNDER THIS AGREEMENT; AND


 


(VIII)                        ANY LIABILITY ARISING OUT OF OR RESULTING FROM
NONCOMPLIANCE PRIOR TO THE CLOSING DATE WITH ANY NATIONAL, REGIONAL OR LOCAL
LAWS, STATUTES, ORDINANCES, RULES, REGULATIONS, ORDERS, DETERMINATIONS,
JUDGMENTS OR DIRECTIVES, WHETHER LEGISLATIVELY, JUDICIALLY OR ADMINISTRATIVELY
PROMULGATED, EXCEPT FOR THOSE LIABILITIES THAT PURCHASER HAS EXPRESSLY ASSUMED
UNDER SECTION 2.02(D).


 


2.04                           PURCHASE PRICE AND PAYMENT.


 


(A)                                  PURCHASE PRICE.  THE PURCHASE PRICE FOR THE
SEED ORCHARD SHALL BE $320,000.  THE AGGREGATE PURCHASE PRICE FOR THE PROPERTY
SHALL BE TWO HUNDRED EIGHTY FOUR MILLION EIGHT HUNDRED THIRTY-TWO THOUSAND ONE
HUNDRED FIFTEEN AND NO/100 DOLLARS ($284,832,115.00), SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTIONS 2.04(B), 7.02, 7.05, 7.06, AND 7.13 (THE “PURCHASE
PRICE”).  THE PURCHASE PRICE, LESS THE AMOUNT OF THE DEPOSIT, SHALL BE PAYABLE
AS PROVIDED IN THIS SECTION 2.04.


 


(B)                                 ACREAGE ADJUSTMENT.  AT LEAST FIVE (5) DAYS
PRIOR TO THE CLOSING DATE, SELLER AND PURCHASER SHALL DETERMINE BASED ON THE
UNCONTESTED, UNDIVIDED DEEDED ACRES IN THE TITLE COMMITMENT THE ACTUAL NUMBER OF
ACRES INCLUDED IN THE REAL PROPERTY, EXCLUDING THE SEED ORCHARD.  IF THIS NUMBER
IS DIFFERENT THAN THE NUMBER OF ACRES IN THE DEFINITION OF REAL PROPERTY ABOVE,
EXCLUDING THE SEED ORCHARD, THE PURCHASE PRICE SHALL BE ADJUSTED EITHER UP OR
DOWN TO REFLECT THE DIFFERENCE ON THE BASIS OF $625.00 PER ACRE; PROVIDED THAT
IF THE ACREAGE ADJUSTMENT IS IN EXCESS OF 23,000 ACRES, EACH OF PURCHASER AND
SELLER SHALL HAVE A RIGHT TO TERMINATE THIS AGREEMENT.  IF APPLICABLE, AT LEAST
THREE (3) DAYS PRIOR TO THE CLOSING DATE, PURCHASER AND SELLER SHALL SUBMIT TO
THE TITLE COMPANY A WRITTEN NOTICE ADVISING THE TITLE COMPANY OF THE ADJUSTMENT
TO THE PURCHASE PRICE PURSUANT TO THIS SECTION 2.04(B).


 


(C)                                  CASH AND NOTE ARRANGEMENT.  AT THE CLOSING,
PURCHASER SHALL (I) PAY TO SELLER IN CASH, IN IMMEDIATELY AVAILABLE FUNDS, AN
AMOUNT EQUAL TO THE SUM OF (X) THE NON-TIMBERLAND ALLOCATION PLUS (Y) THE
PRODUCT OF (1) THE PURCHASE PRICE MINUS THE NON-TIMBERLAND ALLOCATION AND (2)
.05 (THE “CASH AMOUNT”), PLUS (Z) ANY ADJUSTMENTS, AS APPLICABLE, (1) TO THE


 


11

--------------------------------------------------------------------------------



 


EXTENT THAT THE NOTE AMOUNT IS ROUNDED DOWN TO AN INCREMENT OF $100,000 PURSUANT
TO THIS SECTION 2.04(C)(II)(A) AND (2) PURSUANT TO SECTION 7.13 HEREOF (THE SUM
OF (X), (Y) AND (Z), THE “ADJUSTED CASH AMOUNT”), LESS THE AMOUNT OF THE
DEPOSIT, AND (II) DELIVER TO SELLER, OR ITS DESIGNEE, (A) AN INSTALLMENT NOTE IN
THE FORM OF EXHIBIT A HERETO (THE “NOTE”), WHICH SHALL HAVE BEEN DULY AUTHORIZED
AND VALIDLY ISSUED BY, AND SHALL BE BINDING UPON AND ENFORCEABLE AGAINST THE
PURCHASER, IN THE AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE PURCHASE PRICE MINUS
THE ADJUSTED CASH AMOUNT (CALCULATED WITHOUT MAKING THE ADJUSTMENT REFERRED TO
IN SECTION 2.04(C)(I)(Z)(1)) ROUNDED DOWN TO THE NEAREST $100,000 INCREMENT (THE
“NOTE AMOUNT”) AND (B) A SEPARATE IRREVOCABLE STANDBY LETTER OF CREDIT IN THE
FORM OF EXHIBIT B HERETO (THE “LC”), WHICH SHALL HAVE BEEN DULY AUTHORIZED AND
VALIDLY ISSUED BY THE LC BANK FOR THE ACCOUNT OF THE PURCHASER IN AN AGGREGATE
AMOUNT EQUAL TO THE NOTE AMOUNT.  SELLER EXPRESSLY WAIVES AND RELEASES ANY
EXPRESS OR IMPLIED PURCHASE MONEY LIEN TO SECURE PAYMENT OF THE NOTE AMOUNT.


 


2.05                           EARNEST MONEY DEPOSIT.


 


(A)                                  THE DEPOSIT.  ON THE EFFECTIVE DATE,
PURCHASER WILL DELIVER A NON-REFUNDABLE (EXCEPT AS SPECIFIED HEREIN) EARNEST
MONEY DEPOSIT OF  EIGHT MILLION SEVEN HUNDRED THIRTY ONE THOUSAND FIVE HUNDRED
AND NO/100 DOLLARS ($8,731,500.00) IN IMMEDIATELY AVAILABLE FUNDS TO THE ESCROW
AGENT TO BE DEPOSITED IN AN INTEREST BEARING ACCOUNT (THE “DEPOSIT”).


 


(B)                                 ESCROW INSTRUCTIONS.  THE DEPOSIT SHALL BE
HELD IN ESCROW BY THE ESCROW AGENT, IN ACCORDANCE WITH THE ESCROW AGREEMENT, A
FORM OF WHICH IS ATTACHED HERETO AS EXHIBIT C (THE “ESCROW AGREEMENT”).  THE
DEPOSIT SHALL BE NON-REFUNDABLE TO PURCHASER (EXCEPT AS SPECIFIED HEREIN), AND
AT THE CLOSING THE INTEREST EARNED THEREON SHALL BE CREDITED TOWARD PURCHASER’S
PAYMENT OF THE PURCHASE PRICE AT CLOSING.  PURCHASER SHALL BE RESPONSIBLE FOR
ANY TAXES ASSOCIATED WITH INTEREST EARNED ON THE DEPOSIT.


 


(C)                                  DESIGNATION OF REPORTING PERSON.  IN ORDER
TO ASSURE COMPLIANCE WITH THE REQUIREMENTS OF SECTION 6045 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (TOGETHER WITH THE REGULATIONS PROMULGATED
THEREUNDER, THE “CODE”), AND ANY RELATED REPORTING REQUIREMENTS OF THE CODE:

 

(I)                                     SELLER AND PURCHASER SHALL DESIGNATE THE
ESCROW AGENT AS THE PERSON TO BE RESPONSIBLE FOR ALL INFORMATION REPORTING UNDER
SECTION 6045(E) OF THE CODE;

 

(II)                                  SELLER AND PURCHASER SHALL PROVIDE TO THE
ESCROW AGENT ALL INFORMATION AND CERTIFICATIONS REGARDING SUCH PARTY, AS
REASONABLY REQUESTED BY THE ESCROW AGENT OR OTHERWISE REQUIRED TO BE PROVIDED BY
A PARTY TO THE TRANSACTION DESCRIBED HEREIN UNDER SECTION 6045 OF THE CODE; AND

 

(III)                               SELLER AND PURCHASER SHALL PROVIDE TO THE
ESCROW AGENT SUCH PARTY’S TAXPAYER IDENTIFICATION NUMBER AND A STATEMENT (ON
INTERNAL REVENUE SERVICE FORM W-9 OR AN ACCEPTABLE SUBSTITUTE FORM), SIGNED
UNDER PENALTIES OF PERJURY, CONFIRMING SUCH TAXPAYER IDENTIFICATION NUMBER.


 


2.06                           INDEPENDENT CONSIDERATION.  CONTEMPORANEOUSLY
WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, PURCHASER HAS PAID TO SELLER
AS FURTHER CONSIDERATION FOR THIS AGREEMENT, IN CASH, THE SUM OF $100.00, IN
ADDITION TO THE DEPOSIT AND THE PURCHASE PRICE, AND INDEPENDENT OF


 


12

--------------------------------------------------------------------------------



 


ANY OTHER CONSIDERATION PROVIDED HEREUNDER, WHICH INDEPENDENT CONSIDERATION IS
FULLY EARNED BY SELLER AND IS NON-REFUNDABLE UNDER ANY CIRCUMSTANCES.


 


ARTICLE III
CLOSING


 


3.01                           CLOSING.  THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE AT THE OFFICES
OF THE TITLE COMPANY OR AT SUCH OTHER LOCATION AS THE PARTIES MAY MUTUALLY AGREE
ON THE THIRD BUSINESS DAY FOLLOWING THE DATE UPON WHICH ALL THE CONDITIONS
PRECEDENT SET FORTH IN SECTIONS 3.02, 3.03 AND 3.04 ARE SATISFIED OR WAIVED BY
THE APPROPRIATE PARTY HERETO, OR ON SUCH OTHER DATE AS THE PARTIES MAY MUTUALLY
AGREE IN WRITING; PROVIDED, THAT SUCH DATE MUST OCCUR ON ANY DAY BETWEEN AND
INCLUDING THE FOURTH AND TWENTY-SECOND DAY OF THE MONTH.  THE DATE ON WHICH THE
CLOSING SHALL OCCUR IS HEREINAFTER REFERRED TO AS THE “CLOSING DATE”.  AT
CLOSING, THE EVENTS SET FORTH IN SECTIONS 3.02, 3.03 AND 3.04 OF THIS AGREEMENT
WILL OCCUR, IT BEING UNDERSTOOD THAT THE PERFORMANCE OR TENDER OF PERFORMANCE OF
ALL MATTERS SET FORTH IN SECTIONS 3.02, 3.03 AND 3.04 ARE CONDITIONS WHICH MAY
BE WAIVED ONLY BY THE PARTY FOR WHOSE BENEFIT THEY ARE INTENDED.


 


3.02                           CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER AND
PURCHASER.  THE OBLIGATIONS OF PURCHASER AND SELLER UNDER THIS AGREEMENT TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY WILL BE SUBJECT TO SATISFACTION,
AT OR PRIOR TO CLOSING, OF THE CONDITIONS THAT:


 


(A)                                  HART-SCOTT-RODINO.  ALL APPLICABLE WAITING
PERIODS (AND ANY EXTENSIONS THEREOF) APPLICABLE TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT UNDER APPLICABLE U.S. AND FOREIGN ANTITRUST OR TRADE
REGULATION LAWS AND REGULATIONS, INCLUDING UNDER THE HSR ACT, SHALL HAVE EXPIRED
OR BEEN EARLIER TERMINATED AND NEITHER THE DEPARTMENT OF JUSTICE NOR THE FEDERAL
TRADE COMMISSION SHALL HAVE TAKEN ANY ACTION TO ENJOIN OR DELAY (FOR A PERIOD OF
LONGER THAN 120 DAYS) THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT;


 


(B)                                 NO LITIGATION.  THERE SHALL NOT BE IN EFFECT
A PRELIMINARY OR PERMANENT INJUNCTION, TEMPORARY RESTRAINING ORDER OR OTHER
JUDICIAL OR ADMINISTRATIVE ORDER OR DECREE, THE EFFECT OF WHICH PROHIBITS THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN OR OTHERWISE IMPOSES
CONDITIONS ON SUCH CONSUMMATION.  NO PARTY TO THIS AGREEMENT SHALL HAVE BEEN
ADVISED BY ANY GOVERNMENTAL AUTHORITY (WHICH ADVISORY HAS NOT BEEN OFFICIALLY
WITHDRAWN BY SUCH GOVERNMENTAL AUTHORITY ON OR PRIOR TO THE CLOSING DATE) THAT
SUCH GOVERNMENTAL AUTHORITY IS INVESTIGATING THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (I) TO DETERMINE WHETHER TO FILE OR COMMENCE ANY LITIGATION WHICH
SEEKS OR WOULD SEEK TO ENJOIN, RESTRAIN OR PROHIBIT THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR CAUSE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT TO BE RESCINDED OR (II) TO LIMIT OR OTHERWISE
ADVERSELY AFFECT THE ABILITY OF THE PURCHASER TO CONTINUE OPERATION OF THE
PROPERTY AS PRESENTLY CONDUCTED BY THE SELLER OR TO REQUIRE DIVESTITURE BY THE
PURCHASER OF ALL OR ANY MATERIAL PORTION OF THE PROPERTY OR ANY OTHER PROPERTY
OWNED BY PURCHASER.


 


3.03                           ADDITIONAL CONDITIONS PRECEDENT TO OBLIGATIONS OF
PURCHASER.  THE OBLIGATION OF PURCHASER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE SUBJECT TO THE FULFILLMENT ON OR BEFORE THE CLOSING
DATE OF ALL OF THE FOLLOWING CONDITIONS, ANY OR ALL OF WHICH MAY BE WAIVED BY
PURCHASER IN ITS SOLE DISCRETION:


 


13

--------------------------------------------------------------------------------



 


(A)                                  CLOSING DELIVERIES.  SELLER SHALL HAVE
DELIVERED, OR CAUSED TO BE DELIVERED TO PURCHASER, THE ITEMS SET FORTH IN
SECTION 3.05(A).


 


(B)                                 DUE DILIGENCE.  PURCHASER SHALL HAVE
COMPLETED ITS DUE DILIGENCE INVESTIGATION AS CONTEMPLATED BY SECTION 7.07, WHICH
INVESTIGATION SHALL BE SATISFACTORY TO IT IN ITS SOLE DISCRETION.


 


(C)                                  CONSENTS.  ALL OF THE CONSENTS,
AUTHORIZATIONS, REGISTRATIONS OR APPROVALS OF OR WITH ANY GOVERNMENTAL AUTHORITY
OR OTHER PERSON THAT ARE REQUIRED IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS DISCLOSED IN SECTION 7.15 OF THE
DISCLOSURE SCHEDULE, SHALL HAVE BEEN FILED, MADE, GIVEN OR OBTAINED IN A MANNER
REASONABLY SATISFACTORY TO PURCHASER AND NO SUCH AUTHORIZATION, CONSENT OR
APPROVAL WILL HAVE BEEN REVOKED.


 


(D)                                 TRUTH OF WARRANTIES.  ALL OF THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT (I) THAT
ARE NOT QUALIFIED BY MATERIALITY SHALL BE TRUE AND CORRECT IN ALL RESPECTS WHEN
MADE AND SHALL BE DEEMED TO HAVE BEEN MADE AT AND AS OF THE CLOSING AND SHALL
THEN BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND (II) THAT ARE QUALIFIED BY
MATERIALITY SHALL BE TRUE AND CORRECT WHEN MADE AND SHALL BE DEEMED TO HAVE BEEN
MADE AT AND AS OF THE CLOSING AND SHALL THEN BE TRUE AND CORRECT, IN EACH CASE
OTHER THAN REPRESENTATIONS AND WARRANTIES THAT EXPRESSLY SPEAK ONLY AS OF A
SPECIFIC DATE OR TIME, WHICH WILL BE TRUE AND CORRECT AS OF SUCH SPECIFIED DATE
OR TIME; PROVIDED THAT FOR PURPOSES OF DETERMINING WHETHER THE CONDITIONS SET
FORTH IN THIS SECTION 3.03(D) HAVE BEEN SATISFIED ON THE CLOSING DATE WITH
RESPECT TO THE REPRESENTATIONS AND WARRANTIES OF SELLER IN SECTION 4.01(M), THE
KNOWLEDGE OF THE SELLER WILL BE DEEMED TO NOT INCLUDE (I) ANY MATTER DISCOVERED
BY BROWN AND CALDWELL AND INCLUDED IN THE PURCHASER’S PHASE I REPORT OR (II) ANY
OTHER MATTER DISCOVERED BY A THIRD PARTY IN ASSESSING THE ENVIRONMENTAL
CONDITION OF THE PROPERTY WHICH MATTER IS INCLUDED IN A REPORT PROVIDED TO
PURCHASER.


 


(E)                                  PERFORMANCE OF OBLIGATIONS.  SELLER SHALL
HAVE PERFORMED AND OBSERVED ALL COVENANTS AND AGREEMENTS CONTAINED IN THIS
AGREEMENT THAT ARE TO BE PERFORMED AND OBSERVED BY SELLER PRIOR TO OR AT THE
CLOSING.


 


(F)                                    TITLE INSURANCE.  THE TITLE COMPANY SHALL
HAVE ISSUED TO PURCHASER (AND ANY SUCCESSORS AND ASSIGNS AS CONTEMPLATED BY
SECTION 9.03, IF APPLICABLE) THE TITLE POLICIES IN THE AMOUNT OF THE PURCHASE
PRICE INSURING TITLE TO THE REAL PROPERTY IN THE PURCHASER (AND ANY SUCH
SUCCESSORS AND ASSIGNS) SUBJECT ONLY TO THE PERMITTED EXCEPTIONS AND WITH SUCH
ENDORSEMENTS AS REQUESTED BY PURCHASER.


 


(G)                                 LC.  THE LC BANK SHALL HAVE DELIVERED THE LC
TO SELLER.


 


(H)                                 TAX CONSEQUENCES.  NO ASPECT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE RELATED AGREEMENTS WILL, IN
THE PURCHASER’S SOLE JUDGMENT, RESULT IN UNFAVORABLE TAX CONSEQUENCES TO THE
PURCHASER OR ANY OF ITS AFFILIATES, INCLUDING THE POTENTIAL RECOGNITION OF
“UNRELATED BUSINESS TAXABLE INCOME” (AS DEFINED IN SECTIONS 512 THROUGH 514 OF
THE CODE).


 


(I)                                     ACREAGE ADJUSTMENT.  PURCHASER AND
SELLER SHALL HAVE MUTUALLY APPROVED ANY ADJUSTMENT TO THE PURCHASE PRICE IN
ACCORDANCE WITH SECTION 2.04(B).


 


14

--------------------------------------------------------------------------------



 


3.04                           ADDITIONAL CONDITIONS PRECEDENT TO OBLIGATIONS OF
SELLER.

 

The obligation of Seller to consummate the transactions contemplated hereby
shall be subject to the fulfillment on or before the Closing Date of all of the
following conditions, any or all of which may be waived by Seller in its sole
discretion:


 


(A)                                  PAYMENT OF PURCHASE PRICE.  SELLER SHALL
HAVE RECEIVED THE ADJUSTED CASH AMOUNT, LESS THE DEPOSIT, THE NOTE AND THE LC
AND THE ESCROW AGENT SHALL HAVE RELEASED THE DEPOSIT TO SELLER.


 


(B)                                 CLOSING DELIVERIES.  PURCHASER SHALL HAVE
DELIVERED, OR CAUSED TO BE DELIVERED TO SELLER, THE ITEMS SET FORTH IN
SECTION 3.05(B).


 


(C)                                  TRUTH OF WARRANTIES.  ALL OF THE
REPRESENTATIONS AND WARRANTIES OF PURCHASER CONTAINED IN THIS AGREEMENT (I) THAT
ARE NOT QUALIFIED BY MATERIALITY SHALL BE TRUE AND CORRECT IN ALL RESPECTS WHEN
MADE AND SHALL BE DEEMED TO HAVE BEEN MADE AT AND AS OF THE CLOSING AND SHALL
THEN BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND (II) THAT ARE QUALIFIED BY
MATERIALITY SHALL BE TRUE AND CORRECT WHEN MADE AND SHALL BE DEEMED TO HAVE BEEN
MADE AT AND AS OF THE CLOSING AND SHALL THEN BE TRUE AND CORRECT, IN EACH CASE
OTHER THAN REPRESENTATIONS AND WARRANTIES THAT EXPRESSLY SPEAK ONLY AS OF A
SPECIFIC DATE OR TIME, WHICH WILL BE TRUE AND CORRECT AS OF SUCH SPECIFIED DATE
OR TIME.


 


(D)                                 PERFORMANCE OF OBLIGATIONS.  PURCHASER SHALL
HAVE PERFORMED AND OBSERVED ALL COVENANTS AND AGREEMENTS CONTAINED IN THIS
AGREEMENT THAT ARE TO BE PERFORMED AND OBSERVED BY PURCHASER PRIOR TO OR AT THE
CLOSING.


 


3.05                           DELIVERIES AT CLOSING.


 


(A)                                  SELLER DELIVERIES.  AT THE CLOSING, THE
SELLER SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE PURCHASER:

 

(I)                                     ONE SPECIAL WARRANTY DEED FOR EACH
COUNTY IN THE STATE OF TEXAS IN WHICH THE REAL PROPERTY IS LOCATED IN THE FORM
ATTACHED HERETO AS EXHIBIT D (COLLECTIVELY, THE “DEEDS”), DULY EXECUTED AND
ACKNOWLEDGED BY SELLER, CONVEYING TO PURCHASER ALL OF THE REAL PROPERTY;

 

(II)                                  A BILL OF SALE IN THE FORM ATTACHED HERETO
AS EXHIBIT E (THE “BILL OF SALE”), DULY EXECUTED BY SELLER, CONVEYING TO
PURCHASER THE PERSONAL PROPERTY, AND ALL OF SELLER’S RIGHT, TITLE AND INTEREST
IN THE RECORDS AND PLANS.

 

(III)                               AN ASSIGNMENT AND ASSUMPTION AGREEMENT IN
THE FORM ATTACHED HERETO AS EXHIBIT F (THE “ASSIGNMENT AND ASSUMPTION
AGREEMENT”), DULY EXECUTED BY SELLER, CONVEYING TO PURCHASER ALL OF SELLER’S
RIGHT, TITLE AND INTEREST IN AND TO THE LEASES, PURCHASED CONTRACTS AND
LICENSES;

 

(IV)                              AN AFFIDAVIT IN THE FORM ATTACHED HERETO AS
EXHIBIT G, EXECUTED BY SELLER IN FAVOR OF THE TITLE COMPANY;

 

(V)                                 WATER AND SEWER NOTICE, AND OTHER LIKE
NOTICES REQUIRED PURSUANT TO THE LAWS OF THE STATE OF TEXAS.

 

15

--------------------------------------------------------------------------------


 

(VI)                              A CERTIFICATE OF NON-FOREIGN STATUS IN THE
FORM ATTACHED HERETO AS EXHIBIT H DULY EXECUTED BY SELLER;

 

(VII)                           THE CONVEYANCING INSTRUMENTS NECESSARY TO
TRANSFER TO PURCHASER THE MINERAL RIGHTS AND THE WATER RIGHTS;

 

(VIII)                        RELEASES (IN RECORDABLE FORM IF NECESSARY) OF ANY
AND ALL FINANCING OR MATERIALMEN’S, MECHANIC’S, WORKERS’, CARRIERS’ OR OTHER
LIKE LIENS ON THE PROPERTY, SECURITY INTERESTS IN ANY OF THE PROPERTY, AND ALL
OTHER LIENS, CLAIMS OR INTERESTS OBJECTED TO BY PURCHASER WITH RESPECT TO THE
PROPERTY;

 

(IX)                                A CERTIFICATE DATED AS OF THE CLOSING DATE
AND EXECUTED BY A DULY AUTHORIZED OFFICER OF SELLER CERTIFYING AS TO THE
FULFILLMENT OF THE CONDITIONS SET FORTH IN SECTIONS 3.03(C), (D) AND (E) AND
SECTION 7.01(A);

 

(X)                                   A COPY OF THE RESOLUTION OF THE BOARD OF
DIRECTORS OF SELLER AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE RELATED AGREEMENTS TO BE EXECUTED BY SELLER, CERTIFIED BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF SELLER;

 

(XI)                                ALL OF THE CONSENTS THAT SELLER AND
PURCHASER HAVE AGREED ARE REQUIRED TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT;

 

(XII)                             A LEGAL OPINION FROM SELLER’S GENERAL COUNSEL
IN THE FORM ATTACHED HERETO AS EXHIBIT I;

 

(XIII)                          A LEASE AGREEMENT IN A FORM TO BE MUTUALLY
AGREED UPON BY SELLER AND THE MOLPUS WOODLANDS GROUP FOR THE ADMINISTRATIVE
OFFICE OF SELLER LOCATED IN SILSBEE, TX (THE “LEASE AGREEMENT”), DULY EXECUTED
BY SELLER; PROVIDED THAT SUCH LEASE AGREEMENT SHALL CONTAIN A TEN YEAR LEASE
TERM, WITH AN OPTION TO EXTEND SUCH TERM FOR A PERIOD OF FIVE YEARS AT THE
ELECTION OF THE MOLPUS WOODLANDS GROUP, AND AN ANNUAL RENT OF $100.00;

 

(XIV)                         A LETTER AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT J (THE “LETTER AGREEMENT”), DULY EXECUTED BY SELLER; AND

 

(XV)                            SUCH OTHER CERTIFICATES, ASSURANCES AND
DOCUMENTS AS PURCHASER MAY REASONABLY REQUEST TO CARRY OUT THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 PURCHASER DELIVERIES.  AT THE CLOSING,
PURCHASER SHALL DELIVER OR CAUSE TO BE DELIVERED TO SELLER:

 

(I)                                     THE ASSIGNMENT AND ASSUMPTION AGREEMENT
DULY EXECUTED BY PURCHASER;

 

(II)                                  A COUNTERPART OF ANY REQUIRED NOTICES
PROVIDED PURSUANT TO SECTION 3.05(A)(V);

 

(III)                               THE NOTE DULY EXECUTED BY PURCHASER;

 

(IV)                              THE LC;

 

16

--------------------------------------------------------------------------------


 

(V)                                 A CERTIFICATE DATED AS OF THE CLOSING DATE
AND EXECUTED BY A DULY AUTHORIZED OFFICER OF PURCHASER CERTIFYING AS TO THE
FULFILLMENT OF THE CONDITIONS SET FORTH IN SECTIONS 3.04(C) AND (D);

 

(VI)                              A LEGAL OPINION FROM ROPES & GRAY LLP, COUNSEL
TO THE PURCHASER, IN THE FORM ATTACHED HERETO AS EXHIBIT K;

 

(VII)                           THE LEASE AGREEMENT DULY EXECUTED BY THE MOLPUS
WOODLANDS GROUP;

 

(VIII)                        THE LETTER AGREEMENT, DULY EXECUTED BY PURCHASER;
AND

 

(IX)                                SUCH OTHER CERTIFICATES, ASSURANCES AND
DOCUMENTS AS SELLER MAY REASONABLY REQUEST TO CARRY OUT THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


3.06                           PRORATIONS.


 


(A)                                  PRORATION ITEMS.  THE FOLLOWING ITEMS
(COLLECTIVELY, THE “PRORATION ITEMS”) WILL BE PRORATED AS OF 11:59 P.M. CENTRAL
TIME ON THE DATE IMMEDIATELY PRECEDING THE CLOSING DATE (THE “PRORATION TIME”):

 

(I)                                     REAL ESTATE, PERSONAL PROPERTY,
OCCUPANCY AND OTHER SIMILAR TAXES AND ASSESSMENTS (THE “PROPERTY TAXES”),
SUBJECT TO THE TERMS OF SECTION 3.06(C) BELOW; AND

 

(II)                                  PREPAID RENTS, UP-FRONT PAYMENTS, INCOME,
PERMIT OR REGISTRATION FEES AND ROYALTY PAYMENTS FROM THE PURCHASED CONTRACTS,
LEASES AND LICENSES; AND

 

(III)                               UTILITY BILLS AND CHARGES FOR WATER,
TELEPHONE, ELECTRICITY AND OTHER UTILITIES AND FUEL.


 


(B)                                 METHOD OF PRORATION.  SELLER WILL BE CHARGED
AND CREDITED FOR THE AMOUNTS OF ANY PRORATION ITEMS RELATING TO THE PERIOD UP TO
AND INCLUDING THE PRORATION TIME, AND PURCHASER WILL BE CHARGED AND CREDITED FOR
ALL OF THE PRORATION ITEMS RELATING TO THE PERIOD AFTER THE PRORATION TIME.  THE
PRELIMINARY ESTIMATED CLOSING PRORATIONS WILL BE SET FORTH ON A PRELIMINARY
CLOSING STATEMENT TO BE PREPARED BY SELLER AND SUBMITTED TO PURCHASER FOR
PURCHASER’S APPROVAL PRIOR TO THE CLOSING DATE.  THE PRELIMINARY CLOSING
STATEMENT, ONCE AGREED UPON BY PURCHASER AND SELLER (THE “CLOSING STATEMENT”),
WILL BE SIGNED BY PURCHASER AND SELLER AND DELIVERED TO THE TITLE COMPANY FOR
PURPOSES OF MAKING THE PRELIMINARY PRORATION ADJUSTMENT AT CLOSING SUBJECT TO
THE POST-CLOSING ADJUSTMENT PROVIDED BELOW.  THE PRELIMINARY PRORATION SHALL BE
PAID AT CLOSING BY PURCHASER TO SELLER (IF THE PRELIMINARY PRORATIONS RESULT IN
A NET CREDIT TO SELLER) OR BY SELLER TO PURCHASER (IF THE PRELIMINARY PRORATIONS
RESULT IN A NET CREDIT TO PURCHASER).  IF THE ACTUAL AMOUNTS OF THE PRORATION
ITEMS ARE NOT KNOWN AT THE PRORATION TIME, THE PRORATIONS WILL BE MADE AT
CLOSING ON THE BASIS OF THE BEST EVIDENCE THEN AVAILABLE; THEREAFTER, WHEN
ACTUAL FIGURES ARE RECEIVED (NOT TO EXCEED 120 DAYS FOLLOWING CLOSING),
RE-PRORATIONS WILL BE MADE ON THE BASIS OF THE ACTUAL FIGURES, AND A FINAL
SETTLEMENT WILL BE MADE BETWEEN SELLER AND PURCHASER WITH ANY NET CREDIT TO
PURCHASER PAID TO PURCHASER IN CASH BY SELLER AND ANY NET CREDIT TO SELLER PAID
TO SELLER IN CASH BY PURCHASER; PROVIDED, THAT NO RE-PRORATION WILL BE MADE WITH
RESPECT TO ANY PRORATION ITEM DESCRIBED IN SECTION 3.06(A)(II) TO THE EXTENT
THAT SUCH RE-PRORATION WOULD CONSTITUTE A CONTINGENT OBLIGATION (AS DEFINED
SECTION 7.13 BELOW).


 


17

--------------------------------------------------------------------------------



 


(C)                                  PROPERTY TAXES.  IF THE CURRENT YEAR’S
PROPERTY TAXES ARE NOT THEN KNOWN, THE PARTIES SHALL PRORATE THE PROPERTY TAXES
ON THE BASIS OF THE PREVIOUS YEAR’S PROPERTY TAXES, OR IF APPLICABLE, ON THE
BASIS OF A WRITTEN ESTIMATE OF THE CURRENT YEAR’S PROPERTY TAXES RECEIVED FROM
THE ASSESSOR’S OFFICE, MULTIPLIED BY 104% OF THE PRIOR YEAR’S TAX RATE.  TO THE
EXTENT THAT ANY OF THE REAL PROPERTY INCLUDES ONLY A PORTION OF A PARTICULAR TAX
PARCEL, THEN FOR PURPOSES OF PERFORMING THE PROPERTY TAX PRORATION FOR THE
PARCEL BEING RETAINED BY SELLER, THE PROPERTY TAXES FOR THAT PARTICULAR PARCEL
SHALL BE DEEMED TO BE THE PROPERTY TAXES DUE FOR THE ENTIRE TAX PARCEL
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE ACREAGE IN THE PARCEL
BEING RETAINED BY SELLER AND THE DENOMINATOR OF WHICH IS THE TOTAL ACREAGE OF
THE PROPERTY THAT COMPRISES THE ENTIRE TAX PARCEL.  PURCHASER SHALL RECEIVE A
CREDIT ON THE CLOSING STATEMENT FOR ANY SUCH AMOUNTS AND PURCHASER AGREES TO PAY
THE PROPERTY TAX FOR SUCH TAX PARCELS FOR THE YEAR IN WHICH THE CLOSING OCCURS,
PRIOR TO DELINQUENCY, AND TO PROVIDE SELLER WITH WRITTEN EVIDENCE THAT PURCHASER
TIMELY PAID THE PROPERTY TAX ON ANY SUCH PARTIAL LOTS.  WITHIN THIRTY (30) DAYS
AFTER THE DATE ON WHICH SUCH PROPERTY TAXES ARE PAID BY PURCHASER, RE-PRORATIONS
SHALL BE MADE ON THE BASIS OF THE ACTUAL PROPERTY TAXES DUE BY EACH PARTY WITH
RESPECT TO SUCH PARTIAL TAX LOTS, AND A FINAL SETTLEMENT WILL BE MADE BETWEEN
SELLER AND PURCHASER WITH ANY NET CREDIT TO PURCHASER PAID TO PURCHASER IN CASH
BY SELLER AND ANY NET CREDIT TO SELLER PAID TO SELLER IN CASH BY PURCHASER. 
NOTWITHSTANDING THE FOREGOING, IF THE PROPERTY IS SPECIALLY ASSESSED FOR AD
VALOREM PROPERTY TAXES, SELLER SHALL BE RESPONSIBLE FOR AND SHALL PAY ALL
DEFERRED AND/OR ADDITIONAL TAXES THAT ARISE FROM SELLER’S USE OR ACTIVITIES ON
THE PROPERTY PRIOR TO THE CLOSING DATE, REGARDLESS OF WHETHER THE PROPERTY IS
DISQUALIFIED FOR SUCH SPECIAL ASSESSMENT AT OR AFTER THE CLOSING DATE.


 


(D)                                 CONTRACTS.  PURCHASER WILL RECEIVE A CREDIT
ON THE CLOSING STATEMENT FOR THE PRORATED AMOUNT (AS OF THE PRORATION TIME) FOR
ANY AND ALL PAYMENTS DUE OR OWING UNDER ANY PURCHASED CONTRACTS, LEASES AND
LICENSES THE PAYMENTS OF WHICH ARE MADE IN A PERIODIC NATURE, FOR PERIODS PRIOR
TO THE CLOSING DATE.  IF SELLER HAS PAID ANY AMOUNTS UNDER ANY SUCH PURCHASED
CONTRACTS, LEASES AND LICENSES THE PAYMENTS OF WHICH ARE MADE IN A PERIODIC
NATURE, FOR PERIODS AFTER THE PRORATION TIME, SELLER WILL RECEIVE A CREDIT ON
THE CLOSING STATEMENT FOR THE PRORATED AMOUNT (AS OF THE PRORATION TIME) FOR
SUCH AMOUNTS.


 


3.07                           PURCHASE PRICE ALLOCATION.  THE PARTIES AGREE
THAT THE PRELIMINARY ALLOCATION OF THE PURCHASE PRICE SHALL BE SET FORTH IN
SECTION 3.07 OF THE DISCLOSURE SCHEDULE.  THE SELLER AND PURCHASER AGREE THAT
THE ALLOCATION MAY BE AMENDED OR MODIFIED BY MUTUAL AGREEMENT TO ESTABLISH A
FINAL ALLOCATION PRIOR TO THE CLOSING DATE.


 


3.08                           COSTS AND EXPENSES.


 


(A)                                  EXCEPT AS PROVIDED IN SECTIONS 3.08(B) AND
(C), EACH PARTY WILL PAY ITS OWN COSTS AND EXPENSES INCURRED IN CONNECTION WITH
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(B)                                 SELLER WILL PAY (I) ANY COSTS CHARGED BY THE
TITLE COMPANY FOR THE PRODUCTION OF THE TITLE COMMITMENT INCLUDING TITLE SEARCH,
EXAMINATION FEES AND EXPENSES ASSOCIATED THEREWITH, (II) RECORDING FEES FOR THE
DEEDS AND ANY OTHER CONVEYANCING INSTRUMENTS, (III) ONE-HALF OF THE ESCROW FEE,
(IV) ANY PERSONAL PROPERTY SALES/USE OR VEHICLE TRANSFER TAX APPLICABLE TO THE
SALE, (V) ANY REAL ESTATE TRANSFER, DOCUMENTARY OR STAMP TAX APPLICABLE TO THE
SALE, AND (VI) ANY FEES AND COSTS OF ANY FINANCIAL ADVISOR OR OTHER CONSULTANT
RETAINED BY SELLER.


 


18

--------------------------------------------------------------------------------



 


(C)                                  PURCHASER WILL PAY (I) ANY AND ALL PREMIUMS
FOR THE TITLE POLICIES, ENDORSEMENTS TO THE TITLE POLICIES AND ANY MORTGAGEE
TITLE POLICIES AND ANY ENDORSEMENTS THERETO OR TAXES THEREON, (II) THE COST OF
OBTAINING OR UPDATING ANY NEW SURVEYS OR UPDATING ANY EXISTING SURVEYS,
(III) ONE-HALF OF THE ESCROW FEE, (IV) ANY FEES OR COSTS OF ANY FINANCIAL
ADVISOR OR OTHER CONSULTANT RETAINED BY PURCHASER, AND (V) A ONE-TIME UPFRONT LC
FEE TO THE LC BANK FOR THE FULL TERM OF THE LC TO AND INCLUDING THE LC
EXPIRATION DATE.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER


 


4.01                           REPRESENTATIONS AND WARRANTIES OF SELLER. 
SUBJECT TO THE PROVISIONS OF SECTION 4.03 AND THE EXCEPTIONS REFERRED TO IN THE
DISCLOSURE SCHEDULE, SELLER REPRESENTS AND WARRANTS TO PURCHASER THAT THE
STATEMENTS CONTAINED IN THIS SECTION 4.01 ARE CORRECT AND COMPLETE AS OF THE
DATE OF THIS AGREEMENT AND, UNLESS A DATE IS SPECIFIED IN SUCH REPRESENTATION
AND WARRANTY, WILL BE CORRECT AND COMPLETE AS OF THE CLOSING DATE (AS THOUGH
MADE THEN AND AS THOUGH THE CLOSING DATE WERE SUBSTITUTED FOR THE DATE OF THIS
AGREEMENT THROUGHOUT THIS SECTION 4.01).


 


(A)                                  ORGANIZATION OF SELLER.  SELLER IS A
CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF DELAWARE.  SELLER HAS ALL NECESSARY CORPORATE POWER AND
AUTHORITY TO (I) CONDUCT ITS BUSINESS AS IT IS PRESENTLY BEING CONDUCTED, (II)
EXECUTE THIS AGREEMENT AND THE RELATED AGREEMENTS TO WHICH IT IS TO BE A PARTY
AND (III) PERFORM ITS OBLIGATIONS AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.  SELLER IS DULY QUALIFIED TO DO BUSINESS IN THE STATE OF
TEXAS AND THE FAILURE TO BE QUALIFIED TO DO BUSINESS IN ANY OTHER JURISDICTION
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON
THE FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF SELLER OR SELLER’S ABILITY
TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED AGREEMENTS TO
WHICH IT IS TO BE A PARTY.


 


(B)                                 AUTHORIZATION.  ALL CORPORATE AND OTHER
ACTIONS OR PROCEEDINGS (INCLUDING SHAREHOLDER ACTION) TO BE TAKEN BY OR ON THE
PART OF SELLER TO AUTHORIZE AND PERMIT THE EXECUTION AND DELIVERY BY SELLER OF
THIS AGREEMENT AND THE RELATED AGREEMENTS, THE PERFORMANCE BY SELLER OF ITS
OBLIGATIONS HEREUNDER AND THEREUNDER AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AND PROPERLY TAKEN.  THIS
AGREEMENT HAS BEEN, AND THE RELATED AGREEMENTS TO BE EXECUTED AND DELIVERED BY
SELLER AT THE CLOSING WILL HAVE BEEN, DULY EXECUTED AND DELIVERED BY SELLER. 
UPON EXECUTION BY SELLER OF THIS AGREEMENT AND SUCH RELATED AGREEMENTS, ASSUMING
THE VALID AUTHORIZATION, EXECUTION AND DELIVERY BY THE PURCHASER OF THIS
AGREEMENT AND ANY RELATED AGREEMENTS TO WHICH THE PURCHASER IS A PARTY, THIS
AGREEMENT AND THE RELATED AGREEMENTS SHALL CONSTITUTE, LEGAL, VALID AND BINDING
OBLIGATIONS OF SELLER THAT ARE ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH
THEIR TERMS.


 


(C)                                  NON-CONTRAVENTION.  SUBJECT TO OBTAINING
THE CONSENTS, APPROVALS AND WAIVERS, AND TAKING THE ACTIONS, MAKING THE FILINGS
AND GIVING THE NOTICES, REFERRED TO IN SECTION 4.01(C) OF THE DISCLOSURE
SCHEDULE, THE EXECUTION AND DELIVERY BY SELLER OF THIS AGREEMENT AND THE RELATED
AGREEMENTS TO BE EXECUTED AND DELIVERED BY SELLER AT CLOSING AND THE
CONSUMMATION BY SELLER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL
NOT CONFLICT WITH, RESULT IN A BREACH OR VIOLATION OF, OR DEFAULT UNDER (I) ANY
JUDGMENT, ORDER, INJUNCTION, DECREE, REGULATION OR RULING OF ANY GOVERNMENTAL
AUTHORITY APPLICABLE TO SELLER OR ANY OF ITS ASSETS; (II) ANY STATUTE, LAW,
ORDINANCE, RULE OR REGULATION; (III) THE TERMS, CONDITIONS OR PROVISIONS OF THE
SELLER’S CERTIFICATE OF INCORPORATION, BYLAWS OR ANY STANDING RESOLUTION OF ITS
BOARD OF


 


19

--------------------------------------------------------------------------------



 


DIRECTORS, OR (IV) ANY PURCHASED CONTRACT, LEASE, LICENSE OR ANY NOTE OR OTHER
EVIDENCE OF INDEBTEDNESS, MORTGAGE, DEED OF TRUST, INDENTURE, OR OTHER AGREEMENT
OR INSTRUMENT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER OR THE PROPERTY MAY
BE BOUND, EXCEPT FOR SUCH CONFLICT, BREACH, VIOLATION OR DEFAULT WHICH WOULD NOT
ADVERSELY AFFECT THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE ABILITY
OF SELLER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE RELATED
AGREEMENTS AND WOULD NOT ADVERSELY AFFECT THE OPERATION OF THE PROPERTY BY THE
PURCHASER.


 


(D)                                 CONSENTS AND APPROVALS.  THERE ARE NO
APPROVALS, CONSENTS OR REGISTRATION REQUIREMENTS WITH RESPECT TO ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON THAT ARE OR WILL BE NECESSARY FOR THE
VALID EXECUTION AND DELIVERY BY THE SELLER OF THIS AGREEMENT AND THE RELATED
AGREEMENTS TO WHICH IT IS TO BE A PARTY, OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, OTHER THAN (I) THOSE WHICH ARE LISTED ON
SECTION 4.01(D) OF THE DISCLOSURE SCHEDULE AND (II) ANY FILING REQUIRED UNDER
THE HSR ACT.


 


(E)                                  SUITS AND PROCEEDINGS.  EXCEPT AS SET FORTH
IN SECTION 4.01(E) OF THE DISCLOSURE SCHEDULE, THERE ARE NO LEGAL ACTIONS, SUITS
OR SIMILAR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE SELLER, THREATENED
AGAINST SELLER OR THE PROPERTY THAT (I) SEEK TO RESTRAIN OR ENJOIN THE EXECUTION
AND DELIVERY OF THIS AGREEMENT OR THE RELATED AGREEMENTS TO WHICH IT IS TO BE A
PARTY, OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OR (II) IF ADVERSELY DETERMINED, WOULD, INDIVIDUALLY OR IN THE
AGGREGATE, BE EXPECTED TO MATERIALLY ADVERSELY AFFECT THE VALUE OF THE PROPERTY
OR THE CONTINUED OPERATIONS OF THE REAL PROPERTY.  THERE ARE NO JUDGMENTS,
OUTSTANDING ORDERS, INJUNCTIONS, DECREES, STIPULATIONS OR AWARDS AGAINST THE
SELLER (OR AFFECTING ANY OF ITS ASSETS, INCLUDING THE PROPERTY) WHICH PROHIBIT
OR RESTRICT OR COULD REASONABLY BE EXPECTED TO RESULT IN ANY DELAY OF THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(F)                                    CONTRACTS.  EXCEPT AS DISCLOSED IN
SECTION 4.01(F) OF THE DISCLOSURE SCHEDULE, TO THE KNOWLEDGE OF THE SELLER WITH
RESPECT TO EACH PURCHASED CONTRACT:  (I) THE PURCHASED CONTRACT IS LEGAL, VALID,
BINDING AND ENFORCEABLE AND IN FULL FORCE AND EFFECT, SUBJECT TO THE SELLER
OBTAINING THE NECESSARY CONSENTS DISCLOSED IN SECTION 4.01(D) OF THE DISCLOSURE
SCHEDULE, AND THE PURCHASED CONTRACT WILL CONTINUE TO BE LEGAL, VALID, BINDING
AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND IN FULL FORCE AND EFFECT ON
IDENTICAL TERMS FOLLOWING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, (II) NEITHER THE SELLER NOR ANY OTHER PARTY THERETO IS IN BREACH THEREOF
OR DEFAULT THEREUNDER AND NO EVENT HAS OCCURRED WHICH WITH NOTICE OR LAPSE OF
TIME WOULD CONSTITUTE A BREACH OR DEFAULT, OR PERMIT TERMINATION, MODIFICATION,
OR ACCELERATION UNDER THE PURCHASED CONTRACT, AND (III) NO PARTY HAS REPUDIATED
ANY PROVISION OF THE PURCHASED CONTRACT.  EXCEPT FOR THE EXCLUDED ASSETS, SELLER
HAS NOT ENTERED INTO, BEEN ASSIGNED OR ASSUMED ANY PURCHASED CONTRACT OR OTHER
AGREEMENT RELATING TO THE REAL PROPERTY OR THE PERSONAL PROPERTY EVIDENCED BY A
WRITING, AND TO THE KNOWLEDGE OF THE SELLER, SELLER HAS NOT ENTERED INTO, BEEN
ASSIGNED OR ASSUMED ANY PURCHASED CONTRACT OR OTHER AGREEMENT RELATING TO THE
REAL PROPERTY OR THE PERSONAL PROPERTY NOT EVIDENCED BY A WRITING, IN EACH CASE
OTHER THAN THE CONTRACTS DISCLOSED IN SECTION 2.01(G) OF THE DISCLOSURE
SCHEDULE, THE ADDITIONAL AGREEMENTS AND AGREEMENTS DISCLOSED IN THE DEED RECORDS
OF THE COUNTIES OF POLK, TYLER, LIBERTY, HARDIN, JASPER, NEWTON AND ORANGE OF
THE STATE OF TEXAS.  THE SELLER SHALL HAVE PROVIDED TO PURCHASER ACCESS TO A
CORRECT AND COMPLETE COPY OF EACH CONTRACT LISTED ON SECTION 2.01(G) OF THE
DISCLOSURE SCHEDULE NO LATER THAN SEVEN (7) DAYS AFTER THE EFFECTIVE DATE.


 


20

--------------------------------------------------------------------------------



 


(G)                                 LEASES.  EXCEPT AS DISCLOSED IN
SECTION 4.01(G) OF THE DISCLOSURE SCHEDULE, TO THE KNOWLEDGE OF THE SELLER WITH
RESPECT TO EACH LEASE SET FORTH IN SECTION 2.01(H) OF THE DISCLOSURE SCHEDULE: 
(I) THE LEASE IS LEGAL, VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS AND IN FULL FORCE AND EFFECT, SUBJECT TO THE SELLER OBTAINING THE
NECESSARY CONSENTS DISCLOSED IN SECTION 4.01(D) OF THE DISCLOSURE SCHEDULE, AND
THE LEASE WILL CONTINUE TO BE LEGAL, VALID, BINDING, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS AND IN FULL FORCE AND EFFECT ON IDENTICAL TERMS FOLLOWING THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, (II) NEITHER THE SELLER
NOR ANY OTHER PARTY THERETO IS IN BREACH THEREOF OR DEFAULT THEREUNDER AND NO
EVENT HAS OCCURRED WHICH WITH NOTICE OR LAPSE OF TIME WOULD CONSTITUTE A BREACH
OR DEFAULT, OR PERMIT TERMINATION, MODIFICATION, OR ACCELERATION UNDER THE
LEASE, AND (III) NO PARTY HAS REPUDIATED ANY PROVISION OF THE LEASE.  EXCEPT FOR
THE EXCLUDED ASSETS, SELLER HAS NOT ENTERED INTO, BEEN ASSIGNED OR ASSUMED ANY
LEASE OR OTHER AGREEMENT RELATING TO THE REAL PROPERTY OR THE PERSONAL PROPERTY
EVIDENCED BY A WRITING, AND TO THE KNOWLEDGE OF THE SELLER, SELLER HAS NOT
ENTERED INTO, BEEN ASSIGNED OR ASSUMED ANY LEASE OR OTHER AGREEMENT RELATING TO
THE REAL PROPERTY OR THE PERSONAL PROPERTY NOT EVIDENCED BY A WRITING, IN EACH
CASE OTHER THAN THE AGREEMENTS DISCLOSED IN THE SECTION 2.01(H) OF THE
DISCLOSURE SCHEDULE AND AGREEMENTS DISCLOSED IN THE DEED RECORDS OF THE COUNTIES
OF POLK, TYLER, LIBERTY, HARDIN, JASPER, NEWTON AND ORANGE OF THE STATE OF
TEXAS.  THE SELLER SHALL HAVE PROVIDED TO PURCHASER ACCESS TO A CORRECT AND
COMPLETE COPY OF EACH LEASE LISTED ON SECTION 2.01(H) OF THE DISCLOSURE SCHEDULE
NO LATER THAN SEVEN (7) DAYS AFTER THE EFFECTIVE DATE.


 


(H)                                 LICENSES.  EXCEPT AS DISCLOSED IN
SECTION 4.01(H) OF THE DISCLOSURE SCHEDULE, THE LICENSES SET FORTH IN
SECTION 2.01(F) OF THE DISCLOSURE SCHEDULE CONSTITUTE ALL LICENSES NECESSARY TO
OPERATE THE REAL PROPERTY IN THE MANNER THAT IT IS PRESENTLY OPERATED, EXCEPT
WHERE THE FAILURE TO HOLD A LICENSE WOULD NOT MATERIALLY ADVERSELY AFFECT SUCH
OPERATION OF THE REAL PROPERTY.  THE SELLER SHALL HAVE PROVIDED TO PURCHASER
ACCESS TO A CORRECT AND COMPLETE COPY OF EACH LICENSE LISTED ON SECTION 2.01(F)
OF THE DISCLOSURE SCHEDULE NO LATER THAN SEVEN (7) DAYS AFTER THE EFFECTIVE
DATE.


 


(I)                                     TITLE AND ACCESS TO REAL PROPERTY. 
EXCEPT AS DISCLOSED IN SECTION 4.01(I)-1 OF THE DISCLOSURE SCHEDULE:  (I) SELLER
OWNS FEE SIMPLE TITLE TO THE REAL PROPERTY, FREE AND CLEAR OF ALL TITLE CLAIMS,
AND UPON THE EXECUTION AND DELIVERY OF THE CONVEYANCING INSTRUMENTS, PURCHASER
WILL HAVE FEE SIMPLE TITLE TO THE REAL PROPERTY, FREE AND CLEAR OF ALL TITLE
CLAIMS; AND (II)  SELLER HAS ACCESS TO THE REAL PROPERTY FOR INGRESS AND EGRESS
TO AND FROM PUBLIC ROADS AS WOULD BE COMMERCIALLY REASONABLE TO PERMIT PURCHASER
TO MANAGE AND OPERATE AND HARVEST TIMBER FROM THE REAL PROPERTY AS PRESENTLY
OPERATED. EXCEPT AS DISCLOSED IN SECTION 4.02(I)-2 OF THE DISCLOSURE SCHEDULE,
TO THE KNOWLEDGE OF SELLER, NO DISPUTES EXIST WITH ANY PERSONS WITH RESPECT TO
ACCESS TO OR FROM THE REAL PROPERTY.


 


(J)                                     TITLE TO PERSONAL PROPERTY.  EXCEPT AS
DISCLOSED IN SECTION 4.01(J) OF THE DISCLOSURE SCHEDULE, SELLER HAS GOOD TITLE
TO ALL OF THE PERSONAL PROPERTY FREE AND CLEAR OF ANY LIENS OF ANY KIND
WHATSOEVER.


 


(K)                                  VOLUME AND QUALITY OF TIMBER.  THE
SPECIFICATIONS WITH RESPECT TO THE VOLUME AND CATEGORY OF TIMBER SET FORTH ON
THE ATTACHED SECTION 4.01(K) OF THE DISCLOSURE SCHEDULE WERE ARRIVED AT BY THE
SELLER IN GOOD FAITH.  THE SELLER IS NOT IN THE POSSESSION OF ANY INFORMATION,
OR AWARE OF ANY CONDITION, DAMAGE, INJURY OR LOSS WITH RESPECT TO THE PROPERTY
WHICH WOULD CAUSE A REASONABLE PERSON TO DETERMINE THAT SUCH SPECIFICATIONS ARE
MATERIALLY MISLEADING.


 


21

--------------------------------------------------------------------------------



 


(L)                                     COMPLIANCE WITH LAWS.  EXCEPT AS SET
FORTH IN SECTION 4.01(L) OF THE DISCLOSURE SCHEDULE, SELLER HOLDS ALL MATERIAL
LICENSES, CERTIFICATES, PERMITS, FRANCHISES, APPROVALS, EXEMPTIONS,
REGISTRATIONS AND RIGHTS OF ANY GOVERNMENTAL AUTHORITY WHICH ARE NECESSARY TO
OPERATE THE REAL PROPERTY AS CURRENTLY OPERATED.  SELLER IS CURRENTLY OPERATING
THE REAL PROPERTY IN COMPLIANCE IN ALL RESPECTS WITH ALL APPLICABLE LAWS,
STATUTES, RULES, REGULATIONS, JUDGMENTS, ORDERS AND DECREES OF ANY GOVERNMENTAL
AUTHORITY APPLICABLE TO THE REAL PROPERTY, AND EXCEPT AS SET FORTH IN
SECTION 4.01(L)-2 OF THE DISCLOSURE SCHEDULE, SELLER HAS NOT RECEIVED ANY
WRITTEN NOTICE OF ANY FAILURE TO BE SO IN COMPLIANCE THAT REMAINS UNCURED.


 


(M)                               ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH IN
THE ENVIRONMENTAL ASSESSMENT, LOUISIANA-PACIFIC PROPERTIES, BIG BLOCK
TRANSACTION, JASPER, CLEVELAND AND SILSBEE AREAS, DATED AS OF DECEMBER 20, 2002,
PERFORMED BY BROWN AND CALDWELL, TO THE EXTENT SUCH ASSESSMENT PERTAINS TO THE
REAL PROPERTY, AND EXCEPT AS DISCLOSED IN SECTION 4.01(M)-1 OF THE DISCLOSURE
SCHEDULE: (I) SELLER HAS OPERATED, AND IS CURRENTLY OPERATING, THE REAL PROPERTY
IN COMPLIANCE IN ALL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS, (II) TO
THE KNOWLEDGE OF SELLER, THERE HAS BEEN NO RELEASE OR THREATENED RELEASE OF ANY
HAZARDOUS MATERIAL ON, UPON, INTO OR FROM THE REAL PROPERTY, (III) DURING THE
FIVE (5) YEARS PRIOR TO THE CLOSING DATE, THERE HAVE BEEN NO HAZARDOUS MATERIALS
GENERATED BY THE SELLER THAT HAVE BEEN DISPOSED OF, RELEASED OR COME TO REST AT
THE REAL PROPERTY, (IV) TO THE KNOWLEDGE OF THE SELLER THERE ARE NO UNDERGROUND
STORAGE TANKS LOCATED ON, NO PCBS OR PCB-CONTAINING EQUIPMENT USED OR STORED ON,
AND NO HAZARDOUS MATERIAL STORED ON THE REAL PROPERTY, (V) NO PORTION OF THE
REAL PROPERTY HAS EVER BEEN USED BY SELLER OR WITH SELLER’S PERMISSION DURING
SELLER’S PERIOD OF OWNERSHIP, AS A LANDFILL TO RECEIVE SOLID WASTE, WHETHER OR
NOT HAZARDOUS, OR FOR THE DUMPING, DISCHARGE, TREATMENT, STORAGE, RELEASE OR
DISPOSAL OF ANY HAZARDOUS MATERIAL EXCEPT FOR OIL AND GAS RESIDUALS FROM WELLS
AND (VI) TO THE KNOWLEDGE OF THE SELLER ALL RESTORATION OF THE SURFACE AS TO
SURFACE OR SUBSURFACE MINING, GRAVEL OR OTHER DIGGING OPERATIONS NO LONGER IN
OPERATION HAVE BEEN COMPLETED IN COMPLIANCE WITH APPLICABLE LAWS AND
REGULATIONS.  EXCEPT AS DISCLOSED IN SECTION 4.01(M)-2 OF THE DISCLOSURE
SCHEDULE: (I) SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF A VIOLATION OF ANY
ENVIRONMENTAL LAWS FROM ANY GOVERNMENTAL AUTHORITY THAT HAS NOT BEEN REMEDIATED
IN ACCORDANCE WITH APPLICABLE ENVIRONMENTAL LAWS OR REMAINS UNCURED; (II) TO THE
KNOWLEDGE OF SELLER, THERE ARE NO CLAIMS RELATING TO THE CONDITION OF THE REAL
PROPERTY OR ANY PART THEREOF OR THE CONDUCT BY THE SELLER OF ITS BUSINESS
THEREON; (III) TO THE KNOWLEDGE OF SELLER, THERE ARE NO ANTICIPATED CLAIMS
REGARDING ANY PORTION OF THE REAL PROPERTY THAT MAY BE TARGETED FOR CLEAN-UP OF
ANY HAZARDOUS MATERIAL; AND (IV) TO THE KNOWLEDGE OF THE SELLER, NO PART OF THE
REAL PROPERTY HAS BEEN USED IN A MANNER IN VIOLATION OF APPLICABLE ENVIRONMENTAL
LAWS, EVEN IF SUCH USE HAS BEEN TERMINATED AND REMEDIATION HAS OCCURRED.


 


(N)                                 MATTERS RELATING TO THE REAL PROPERTY. 
EXCEPT AS DISCLOSED IN SECTION 4.01(N)-1 OF THE DISCLOSURE SCHEDULE, NO
CONDEMNATION PROCEEDING IS PENDING, OR, TO THE KNOWLEDGE OF THE SELLER,
THREATENED, BY ANY GOVERNMENTAL AUTHORITY RELATING TO THE REAL PROPERTY.  EXCEPT
AS DISCLOSED IN SECTION 4.01(N)-2 OF THE DISCLOSURE SCHEDULE, NO ADVERSE
POSSESSION PROCEEDING RELATING TO THE REAL PROPERTY IS PENDING AND TO THE
KNOWLEDGE OF THE SELLER, NO BOUNDARY LINE OR ADVERSE POSSESSION DISPUTE RELATING
TO THE REAL PROPERTY IS PENDING OR THREATENED.


 


(O)                                 ENDANGERED AND EXOTIC SPECIES.  AS OF THE
DATE HEREOF, EXCEPT AS DISCLOSED IN SECTION 4.01(O) OF THE DISCLOSURE SCHEDULE,
TO THE KNOWLEDGE OF SELLER: (I) THERE ARE NO PLANTS OR ANIMALS WHICH ARE LISTED
AS THREATENED OR ENDANGERED UNDER THE ENDANGERED SPECIES ACT


 


22

--------------------------------------------------------------------------------



 


LOCATED ON THE REAL PROPERTY, AND (II) SELLER HAS NOT IMPORTED, RAISED OR
RELEASED EXOTIC ANIMALS WITHIN THE BOUNDARIES OF THE REAL PROPERTY.


 


(P)                                 CEMETERIES.  EXCEPT AS DISCLOSED IN
SECTION 4.01(P) OF THE DISCLOSURE SCHEDULE, TO THE KNOWLEDGE OF SELLER, NO
PORTION OF THE REAL PROPERTY IS BEING OR HAS BEEN USED AS A CEMETERY.


 


(Q)                                 LIMITED USE PROPERTY.  EXCEPT AS DISCLOSED
IN SECTION 4.01(Q)-1 OF THE DISCLOSURE SCHEDULE, NO PORTION OF THE REAL PROPERTY
HAS BEEN DESIGNATED BY SELLER OR ANY PRIOR OWNER AS “QUALIFIED OPEN-SPACE LAND”
PURSUANT TO SECTION 23.51, ET SEQ OF TITLE 1 OF THE V.T.C.A. TAX CODE (THE
“PROPERTY TAX CODE”).  EXCEPT AS DISCLOSED IN SECTION 4.01(Q)-2 OF THE
DISCLOSURE SCHEDULE, NO PORTION OF THE REAL PROPERTY HAS BEEN DESIGNATED AS PART
OF AN “AESTHETIC MANAGEMENT ZONE”, A “CRITICAL WILDLIFE HABITAT ZONE”, A
“STREAMSIDE MANAGEMENT ZONE”, OR AS “QUALIFIED RESTRICTED-USE TIMBER LAND”
PURSUANT TO SECTION 23.9801, ET SEQ. OF THE PROPERTY TAX CODE.


(R)                                    TAXATION AS QUALIFIED TIMBER LAND.  THE
REAL PROPERTY QUALIFIES FOR AND HAS RECEIVED THE BENEFIT OF TAXATION AS
QUALIFIED TIMBER LAND PURSUANT TO SECTION 23.71 OF THE PROPERTY TAX CODE. 
SELLER HAS PROPERLY FILED ALL NECESSARY APPLICATIONS TO CONTINUE THE REAL
PROPERTY BEING APPRAISED AS QUALIFIED TIMBER LAND FOR 2003 AND HAS FILED ALL
PROPER APPLICATIONS AND THE REAL PROPERTY HAS BEEN TAXED IN AT LEAST 5 OF THE
LAST 7 YEARS AS QUALIFIED TIMBER LAND.  TO THE KNOWLEDGE OF SELLER, THERE HAS
BEEN NO CHANGE IN USE FOR ANY PORTION OF THE REAL PROPERTY SUCH THAT IT IS OR
WAS NO LONGER CONSIDERED AS QUALIFIED TIMBER LAND FOR ASSESSMENT AND TAXATION
PURPOSES.


 


(S)                                  PRESCRIBED BURNING OBLIGATIONS.  NO PORTION
OF THE REAL PROPERTY IS SUBJECT TO PRESCRIBED BURNING OBLIGATIONS BY THE TEXAS
FOREST SERVICE.


 


(T)                                    INFESTATION CONTROL.  NO PORTION OF THE
REAL PROPERTY IS SUBJECT TO CONTROL MEASURES FOR INFESTATIONS BY THE TEXAS
FOREST SERVICE AND THERE HAS BEEN NO FILING OR RECEIPT OF ANY NOTICE BY SELLER
FROM THE TEXAS FOREST SERVICE OF THE INTENT BY TEXAS FOREST SERVICE REGARDING
THE EXISTENCE OF ANY INFESTATION.


 


(U)                                 TAXES.  THERE ARE NO LIENS, OTHER THAN THE
PERMITTED EXCEPTIONS, ON ANY OF THE PROPERTY THAT AROSE IN CONNECTION WITH ANY
FAILURE TO ALLEGED FAILURE TO PAY ANY TAX AND THERE ARE NO MATERIAL CLAIMS FOR
TAXES WHICH MIGHT RESULT IN ANY SUCH LIENS.


 


(V)                                 ACQUISITION FOR INVESTMENT.  SELLER
ACKNOWLEDGES THAT THE NOTE WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933 OR QUALIFIED OR REGISTERED UNDER ANY STATE SECURITIES LAWS AND THAT NO
PUBLIC MARKET EXISTS FOR THE NOTE.  SELLER IS ACQUIRING THE NOTE FOR ITS OWN
ACCOUNT, AND NOT WITH A VIEW TO THE RESALE OR DISTRIBUTION THEREOF OTHERWISE
THAN IN COMPLIANCE WILL ALL APPLICABLE STATE AND FEDERAL SECURITIES LAWS. 
SELLER IS AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501 OF REGULATION
D UNDER THE SECURITIES ACT OF 1933 AND CAN BEAR THE ECONOMIC RISK OF ITS
INVESTMENT IN THE NOTE, AND HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL OR
BUSINESS MATTERS THAT IT IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF ITS
INVESTMENT IN THE NOTE.


 


(W)                               NO LEASEHOLD INTEREST.  NONE OF THE SELLER NOR
ANY TAX AFFILIATE OF THE SELLER HAS ANY LEASEHOLD INTEREST IN THE PROPERTY, OR
ANY LEASEBACK OF ANY PORTION OF THE PROPERTY THAT WOULD RESULT, AT OR
IMMEDIATELY FOLLOWING THE CLOSING, IN A LEASE DESCRIBED IN SECTION


 


23

--------------------------------------------------------------------------------



 


514(C)(9)(B) (III) OF THE CODE, NOR WILL ANY SUCH LEASE OR LEASEBACK BE CREATED
BY THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(X)                                   DUE DILIGENCE DOCUMENTS.  THE DOCUMENTS TO
BE MADE AVAILABLE TO THE PURCHASER AND ITS REPRESENTATIVES DURING THE
PURCHASER’S DUE DILIGENCE REVIEW OF THE PROPERTY, INCLUDING THOSE DOCUMENTS
DESCRIBED ON THE DISCLOSURE SCHEDULE, WERE (A) PREPARED AND USED IN THE ACTUAL
AND ORDINARY COURSE OF THE SELLER’S BUSINESS OPERATIONS AND ARE CORRECT AND
COMPLETE COPIES OF SUCH DOCUMENTS, OR, TO THE EXTENT THAT SUCH DOCUMENTS CONTAIN
CONFIDENTIAL INFORMATION WHICH SELLER CANNOT DISCLOSE TO PURCHASER, ARE
SUMMARIES OF CORRECT AND COMPLETE DOCUMENTS USED IN THE ACTUAL AND ORDINARY
COURSE OF SELLER’S BUSINESS OPERATIONS AND (B) TO THE KNOWLEDGE OF THE SELLER,
ARE NOT INCORRECT, INACCURATE OR MISLEADING IN ANY MATERIAL RESPECT WHEN TAKEN
AS A WHOLE.


 


(Y)                                 ABSENCE OF CHANGES.  SINCE DECEMBER 31,
2002, (I) THERE HAS NOT BEEN ANY CASUALTY LOSS, EXCEPT NORMAL WEAR AND TEAR OF
THE ELEMENTS, AND (II) THERE HAS NOT BEEN ANY MATERIAL LIABILITY OF THE SELLER
WITH REGARD TO THE PROPERTY, CONTINGENT OR OTHERWISE, OTHER THAN TRADE ACCOUNTS,
OPERATING EXPENSES, OBLIGATIONS UNDER EXECUTORY CONTRACTS INCURRED FOR FAIR
CONSIDERATION, OR TAXES ACCRUED WITH RESPECT TO OPERATIONS DURING SUCH PERIOD,
ALL INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES.


 


(Z)                                   MINERAL AND WATER RIGHTS.  NEITHER SELLER
NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES HAS ANY RIGHT, TITLE AND INTEREST IN
OR TO ANY MINERALS OR MINERAL INTERESTS AND ANY RIGHT, TITLE AND INTEREST IN OR
TO ANY SURFACE WATER OR WATER RIGHTS, IN EACH CASE WITH RESPECT TO THE REAL
PROPERTY, THAT ARE NOT BEING CONVEYED TO PURCHASER HEREUNDER.  EXCEPT AS SET
FORTH IN SECTION 4.01(Z) OF THE DISCLOSURE SCHEDULE, TO THE KNOWLEDGE OF SELLER,
SELLER HAS NOT SOLD, CONVEYED, ASSIGNED, TRANSFERRED OR LICENSED ANY SURFACE
WATER OR SURFACE WATER RIGHTS RELATED TO THE SURFACE WATER AND WATER RIGHTS WITH
RESPECT TO THE REAL PROPERTY.


 


(AA)                            OFFICERS AND EMPLOYEES.  THE INDIVIDUALS ON
SECTION 1.01-1 OF THE DISCLOSURE SCHEDULE REPRESENT ALL THE MANAGEMENT PERSONNEL
OF SELLER DIRECTLY INVOLVED IN ADMINISTRATIVE, SILVICULTURAL, HARVESTING AND
OTHER LAND MANAGEMENT ACTIVITIES WITH RESPECT TO THE PROPERTY.


 


4.02                           SUPPLEMENTAL DISCLOSURE.  IN THE EVENT THAT
SELLER DISCOVERS OR BECOMES AWARE OF ANY MATTER HEREAFTER ARISING OR DISCOVERED
WHICH, IF EXISTING AND KNOWN AT THE EFFECTIVE DATE, WOULD HAVE BEEN REQUIRED TO
HAVE BEEN SET FORTH OR DESCRIBED IN SUCH DISCLOSURE SCHEDULE, IT MAY SUBMIT TO
THE PURCHASER IN WRITING A PROPOSED SUPPLEMENT TO THE DISCLOSURE SCHEDULE (A
“PROPOSED SUPPLEMENT”) NO LATER THAN (I) IN THE CASE OF ENVIRONMENTAL MATTERS,
THE ENVIRONMENTAL DUE DILIGENCE DEADLINE, OR (II) IN THE CASE OF ALL OTHER
MATTERS, AUGUST 1, 2003.  PURCHASER SHALL NOTIFY SELLER IN WRITING NO LATER THAN
(I) IN THE CASE OF ENVIRONMENTAL MATTERS, TEN (10) DAYS AFTER THE ENVIRONMENTAL
DUE DILIGENCE DEADLINE, OR (II) IN THE CASE OF ALL OTHER MATTERS, AUGUST 11,
2003, WHETHER, IN ITS SOLE DISCRETION, IT ACCEPTS THE PROPOSED SUPPLEMENT OR
WHETHER IT DESIRES ADDITIONAL TIME TO CONDUCT DUE DILIGENCE WITH RESPECT TO THE
MATTERS RAISED IN A PROPOSED SUPPLEMENT.  IN THE EVENT PURCHASER NOTIFIES SELLER
THAT IT DESIRES ADDITIONAL TIME TO CONDUCT DUE DILIGENCE OF ANY MATTER DISCLOSED
IN A PROPOSED SUPPLEMENT, PURCHASER SHALL HAVE UNTIL (I) IN THE CASE OF
ENVIRONMENTAL MATTERS, SIXTY (60) DAYS AFTER THE ENVIRONMENTAL DUE DILIGENCE
DEADLINE, OR (II) IN THE CASE OF ALL OTHER MATTERS, SEPTEMBER 26, 2003, TO
COMPLETE ITS DUE DILIGENCE (THE “EXTENDED DUE DILIGENCE PERIOD”).  DURING THE
EXTENDED DUE DILIGENCE PERIOD, PURCHASER AND SELLER SHALL NEGOTIATE WITH ONE
ANOTHER AND SHALL ATTEMPT TO REACH A MUTUALLY AGREEABLE RESOLUTION


 


24

--------------------------------------------------------------------------------



 


WITH RESPECT TO THE MATTERS DISCLOSED IN ANY PROPOSED SUPPLEMENT.  NO LATER THAN
THE END OF THE EXTENDED DUE DILIGENCE PERIOD, PURCHASER SHALL NOTIFY SELLER IN
WRITING WHETHER OR NOT, IN ITS SOLE DISCRETION, IT CONSENTS TO ANY PROPOSED
SUPPLEMENT, OR ANY PORTION THEREOF, AND THE CONDITIONS ON WHICH ANY SUCH CONSENT
IS BEING GIVEN.  UPON SATISFACTION OF SUCH CONDITIONS, THE MATTERS TO WHICH
CONSENT HAS BEEN GIVEN SHALL CONSTITUTE A “SUPPLEMENT,” AND ANY SUCH SUPPLEMENT
SHALL BE GIVEN EFFECT FOR ALL PURPOSES UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AS IF MADE ON THE EFFECTIVE
DATE.  NOTWITHSTANDING THE FOREGOING, PURCHASER’S KNOWLEDGE OF ANY MATTER
CONTAINED IN A PROPOSED SUPPLEMENT AND PURCHASER’S DECISION TO EXCLUDE ANY OR
ALL OF SUCH MATTERS FROM ANY SUPPLEMENT IS NOT INTENDED TO BE, AND SHALL NOT BE
DEEMED TO BE, A WAIVER OF PURCHASER’S RIGHTS TO RECOVER FROM SELLER FOR ANY
BREACH OF ANY REPRESENTATION OR WARRANTY OR ANY COVENANT UNDER THIS AGREEMENT OR
A WAIVER OF PURCHASER’S RIGHTS UNDER ARTICLE VI.


 


4.03                           NO REPRESENTATIONS.  PURCHASER SPECIFICALLY
ACKNOWLEDGES AND AGREES THAT (I) EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN ANY
RELATED AGREEMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT REQUIRED HEREBY, SELLER
IS TRANSFERRING THE PROPERTY “AS IS, WHERE IS AND WITH ALL FAULTS” AND (II)
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH
HEREIN, OR IN ANY RELATED AGREEMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT
REQUIRED HEREBY, NEITHER SELLER NOR ANY OTHER PERSON IS MAKING, AND PURCHASER IS
NOT RELYING ON, ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER,
WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY
MATTER CONCERNING ANY OF THE PROPERTY OR THE TRANSACTIONS CONTEMPLATED HEREBY,
OR THE ACCURACY OR COMPLETENESS OF ANY INFORMATION PROVIDED TO PURCHASER BY
SELLER OR ANY OTHER PERSON OR OTHERWISE OBTAINED BY PURCHASER CONCERNING ANY OF
THE PROPERTY OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING ANY
REPRESENTATIONS OR WARRANTIES RELATING TO:  (A) THE QUALITY, NATURE,
HABITABILITY, MERCHANTABILITY, USE, OPERATION, VALUE, MARKETABILITY, ADEQUACY OR
PHYSICAL CONDITION OF ANY OF THE PROPERTY OR ANY ASPECT OR PORTION THEREOF,
INCLUDING STRUCTURAL ELEMENTS OF ANY BUILDINGS OR IMPROVEMENTS, ACCESS, SEWAGE,
WATER AND UTILITY SYSTEMS, FACILITIES AND APPLIANCES, SOILS, GEOLOGY, SURFACE
WATER, GROUNDWATER OR ACCESS TO OR VALUE, VOLUME OR QUALITY OF TIMBER; (B) THE
MAGNITUDE OR DIMENSIONS OF ANY REAL PROPERTY; (C) THE DEVELOPMENT OR INCOME
POTENTIAL, OR RIGHTS OF OR RELATING TO, ANY REAL PROPERTY, OR THE FITNESS,
SUITABILITY, VALUE OR ADEQUACY OF ANY REAL PROPERTY FOR ANY PARTICULAR PURPOSE;
(D) THE ZONING OR OTHER LEGAL STATUS OF ANY REAL PROPERTY OR THE EXISTENCE OF
ANY OTHER PUBLIC OR PRIVATE RESTRICTIONS ON THE USE OF ANY REAL PROPERTY; (E)
THE COMPLIANCE OF ANY REAL PROPERTY OR ITS OPERATION WITH ANY APPLICABLE CODES,
LAWS, REGULATIONS, STATUTES, ORDINANCES, COVENANTS, CONDITIONS AND RESTRICTIONS
OF ANY GOVERNMENTAL AUTHORITY OR OF ANY OTHER PERSON; (F) THE ABILITY OF
PURCHASER TO OBTAIN ANY NECESSARY GOVERNMENTAL APPROVALS, LICENSES OR PERMITS
FOR THE USE OR DEVELOPMENT OF ANY


 


25

--------------------------------------------------------------------------------



 


REAL PROPERTY; OR (G) THE PRESENCE, ABSENCE, CONDITION OR COMPLIANCE OF ANY
HAZARDOUS MATERIALS ON, IN, UNDER, ABOVE OR ABOUT ANY REAL PROPERTY OR ANY
ADJOINING OR NEIGHBORING PROPERTY.


 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER


 


5.01                           REPRESENTATIONS AND WARRANTIES OF PURCHASER. 
PURCHASER REPRESENTS AND WARRANTS TO SELLER THAT THE STATEMENTS CONTAINED IN
THIS SECTION 5.01 ARE CORRECT AND COMPLETE AS OF THE DATE OF THIS AGREEMENT AND,
UNLESS A DATE IS SPECIFIED IN SUCH REPRESENTATION AND WARRANTY, WILL BE CORRECT
AND COMPLETE AS OF THE CLOSING DATE (AS THOUGH MADE THEN AND AS THOUGH THE
CLOSING DATE WERE SUBSTITUTED FOR THE DATE OF THIS AGREEMENT THROUGHOUT THIS
SECTION 5.01).


 


(A)                                  ORGANIZATION OF PURCHASER.  PURCHASER IS A
LIMITED LIABILITY COMPANY DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF DELAWARE.  PURCHASER HAS ALL THE NECESSARY POWER
AND AUTHORITY TO (I) CONDUCT ITS BUSINESS AS IT IS PRESENTLY BEING CONDUCTED,
(II) EXECUTE THIS AGREEMENT AND THE RELATED AGREEMENTS TO WHICH IT IS TO BE A
PARTY AND (III) PERFORM ITS OBLIGATIONS AND CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.  AS OF THE CLOSING DATE, PURCHASER WILL BE
QUALIFIED TO DO BUSINESS IN EACH JURISDICTION IN WHICH THE FAILURE TO DO SO
WOULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE
FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF PURCHASER.


 


(B)                                 AUTHORIZATION.  ALL LIMITED LIABILITY
COMPANY AND OTHER ACTIONS OR PROCEEDINGS TO BE TAKEN BY OR ON THE PART OF
PURCHASER TO AUTHORIZE AND PERMIT THE EXECUTION AND DELIVERY BY PURCHASER OF
THIS AGREEMENT AND THE RELATED AGREEMENTS, THE PERFORMANCE BY PURCHASER OF ITS
OBLIGATIONS HEREUNDER AND THEREUNDER AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AND PROPERLY TAKEN.  THIS
AGREEMENT HAS BEEN, AND THE RELATED AGREEMENTS TO BE EXECUTED AND DELIVERED BY
PURCHASER AT THE CLOSING WILL HAVE BEEN, DULY EXECUTED AND DELIVERED BY
PURCHASER.  THIS AGREEMENT CONSTITUTES, AND THE RELATED AGREEMENTS TO BE
EXECUTED AND DELIVERED BY PURCHASER AT THE CLOSING WILL CONSTITUTE, LEGAL, VALID
AND BINDING OBLIGATIONS OF PURCHASER THAT ARE ENFORCEABLE IN ACCORDANCE WITH
THEIR TERMS AGAINST PURCHASER.


 


(C)                                  NON-CONTRAVENTION.  SUBJECT TO OBTAINING
THE CONSENTS, APPROVALS AND WAIVERS, AND TAKING THE ACTIONS, MAKING THE FILINGS
AND GIVING THE NOTICES, REFERRED TO IN SECTION 5.01(C) OF THE DISCLOSURE
SCHEDULE, THE EXECUTION AND DELIVERY, BY PURCHASER OF THIS AGREEMENT AND THE
RELATED AGREEMENTS TO BE EXECUTED AND DELIVERED BY PURCHASER AT THE CLOSING AND
THE CONSUMMATION BY PURCHASER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY WILL NOT CONFLICT WITH, RESULT IN A BREACH OR VIOLATION OF, OR DEFAULT
UNDER (I) ANY JUDGMENT, ORDER, INJUNCTION, DECREE, REGULATION OR RULING OF ANY
COURT OR GOVERNMENTAL AUTHORITY APPLICABLE TO PURCHASER OR ANY OF ITS ASSETS;
(II) ANY STATUTE, LAW, ORDINANCE, RULE OR REGULATION; OR (III) THE TERMS,
CONDITIONS, OR PROVISIONS OF PURCHASER’S CERTIFICATE OF FORMATION OR OPERATING
AGREEMENT, ANY NOTE OR OTHER EVIDENCE OF INDEBTEDNESS, ANY MORTGAGE, DEED OF
TRUST OR INDENTURE, OR ANY LEASE OR OTHER MATERIAL AGREEMENT OR INSTRUMENT TO
WHICH PURCHASER IS A PARTY OR BY WHICH PURCHASER MAY BE BOUND.


 


(D)                                 SUITS AND PROCEEDINGS.  THERE ARE NO LEGAL
ACTIONS, SUITS OR SIMILAR PROCEEDINGS PENDING OR, TO PURCHASER’S ACTUAL
KNOWLEDGE, THREATENED AGAINST PURCHASER THAT SEEK


 


26

--------------------------------------------------------------------------------



 


TO RESTRAIN OR ENJOIN THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE
RELATED AGREEMENTS TO WHICH IT IS TO BE A PARTY, OR THE CONSUMMATION OF ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  THERE ARE NO JUDGMENTS,
OUTSTANDING ORDERS, INJUNCTIONS, DECREES, STIPULATIONS OR AWARDS AGAINST THE
PURCHASER OR AFFECTING ANY OF ITS ASSETS, WHICH PROHIBIT OR RESTRICT OR COULD
REASONABLY BE EXPECTED TO RESULT IN ANY DELAY OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(E)                                  FINANCIAL CAPABILITY.  PURCHASER HAS
SUFFICIENT CASH OR ACCESS TO FUNDS TO PAY THE ADJUSTED CASH AMOUNT AND OTHERWISE
PERFORM ITS OBLIGATIONS HEREUNDER AND TO PAY ALL FEES, COSTS AND EXPENSES FOR
WHICH IT IS RESPONSIBLE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY,
AND HAS CREDIT RATINGS OR CAPITAL RESOURCES SUFFICIENT TO ENABLE IT TO DELIVER
THE NOTE AND THE LC.


 


ARTICLE VI
SURVIVAL; INDEMNIFICATION


 


6.01                           SURVIVAL.  EXCEPT AS OTHERWISE SET FORTH IN THE
FOLLOWING SENTENCE OF THIS SECTION 6.01, ALL OF THE REPRESENTATIONS AND
WARRANTIES OF SELLER CONTAINED IN SECTION 4.01 OR IN ANY EXHIBIT, SCHEDULE,
INSTRUMENT OR CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT SHALL SURVIVE THE
CLOSING AND CONTINUE IN FULL FORCE AND EFFECT UNTIL THE THIRD ANNIVERSARY OF THE
CLOSING DATE.  THE REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN
SECTIONS 4.01(A) (ORGANIZATION OF SELLER), 4.01(B) (AUTHORIZATION), 4.01(I)
(TITLE AND ACCESS TO REAL PROPERTY), 4.01(U) (TAXES) AND 9.16 (NO BROKERS) SHALL
SURVIVE THE CLOSING AND SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT LIMIT AS
TO TIME (SUBJECT TO THE STATUTE OF LIMITATION APPLICABLE TO THE SUBJECT MATTER
UNDERLYING SUCH REPRESENTATION AND WARRANTY AND ANY EXTENSIONS OR WAIVERS
THEREOF).  EXCEPT AS OTHERWISE SET FORTH IN THE FOLLOWING SENTENCE OF THIS
SECTION 6.01, ALL OF THE REPRESENTATIONS AND WARRANTIES OF PURCHASER CONTAINED
IN SECTION 5.01 OR IN ANY EXHIBIT, SCHEDULE, INSTRUMENT OR CERTIFICATE DELIVERED
PURSUANT TO THIS AGREEMENT SHALL SURVIVE THE CLOSING AND CONTINUE IN FULL FORCE
AND EFFECT UNTIL THE THIRD ANNIVERSARY OF THE CLOSING DATE. THE REPRESENTATIONS
AND WARRANTIES OF PURCHASER CONTAINED IN SECTIONS 5.01(A) (ORGANIZATION OF
PURCHASER), 5.01(B) (AUTHORIZATION), AND 9.16 (NO BROKERS) SHALL SURVIVE THE
CLOSING AND SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT LIMIT AS TO TIME
(SUBJECT TO THE STATUTE OF LIMITATION APPLICABLE TO THE SUBJECT MATTER
UNDERLYING SUCH REPRESENTATION AND WARRANTY AND ANY EXTENSIONS OR WAIVERS
THEREOF).  NO REPRESENTATION, WARRANTY, COVENANT OR INDEMNITY OF SELLER UNDER
THIS AGREEMENT SHALL MERGE INTO THE CONVEYANCING INSTRUMENTS AT CLOSING.  THE
TERMINATION OF ANY SUCH REPRESENTATION AND WARRANTY SHALL NOT AFFECT ANY CLAIM
FOR BREACHES OF REPRESENTATIONS AND WARRANTIES IF WRITTEN NOTICE THEREOF IS
GIVEN TO THE BREACHING PARTY PRIOR TO SUCH TERMINATION DATE.  ALL COVENANTS AND
INDEMNITIES OF ANY PARTY IN THIS AGREEMENT SHALL, UNLESS OTHERWISE SPECIFICALLY
PROVIDED THEREIN, SURVIVE THE CLOSING AND REMAIN IN FULL FORCE AND EFFECT
FOREVER.


 


6.02                           INDEMNITY BY SELLER.  SELLER WILL INDEMNIFY,
DEFEND AND HOLD HARMLESS THE PURCHASER AND EACH OF ITS AFFILIATES (AS OF THE
CLOSING DATE ) THEN HAVING TITLE TO ANY PORTION OF THE PROPERTY,  AND EACH OF
THEIR PARENTS, SUBSIDIARIES, AFFILIATES, PREDECESSORS, SUCCESSORS AND ASSIGNS
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, MEMBERS, MANAGERS, EMPLOYEES
AND AGENTS (THE “PURCHASER INDEMNIFIED PARTIES”) FROM ANY LOSSES INCURRED OR
SUFFERED BY THE PURCHASER INDEMNIFIED PARTIES (INCLUDING THOSE ARISING OUT OF
DIRECT CLAIMS BY PURCHASER AGAINST SELLER) OR ANY OF THEM AS A RESULT OF,
ARISING OUT OF OR RELATING TO, WHETHER DIRECTLY OR INDIRECTLY:  (A) THE BREACH
OR INACCURACY OR NON-FULFILLMENT OF ANY REPRESENTATIONS OR WARRANTIES OF THE
SELLER CONTAINED IN THIS AGREEMENT, OR IN ANY EXHIBIT, SCHEDULE, INSTRUMENT OR
CERTIFICATE DELIVERED


 


27

--------------------------------------------------------------------------------



 


PURSUANT TO THIS AGREEMENT (IN EACH CASE, AS SUCH REPRESENTATION OR WARRANTY
WOULD READ IF ALL QUALIFICATIONS AS TO MATERIALITY, INCLUDING EACH REFERENCE TO
THE PHRASE “MATERIAL ADVERSE EFFECT” WERE DELETED THEREFROM), OTHER THAN UP TO
THE $750,000 OF LOSSES THAT PURCHASER HAS AGREED TO INCUR PURSUANT TO
SECTION 7.02(B) HEREOF AND UP TO $1,000,000 OF LOSSES THAT PURCHASER HAS AGREED
TO INCUR PURSUANT TO SECTION 7.05(B) HEREOF; PROVIDED, THAT FOR PURPOSES OF
DETERMINING THE RIGHTS OF PURCHASER INDEMNIFIED PARTIES TO INDEMNIFICATION FOR
LOSSES INCURRED OR SUFFERED WITH RESPECT TO A BREACH OF EACH REPRESENTATION AND
WARRANTY OF SELLER IN SECTION 4.01(M) WHICH IS QUALIFIED BY THE PHRASE “TO THE
KNOWLEDGE OF THE SELLER,” THE CORRESPONDING SECTION 4.01(M) OF THE DISCLOSURE
SCHEDULE WILL BE DEEMED TO INCLUDE ANY MATTER DISCOVERED BY BROWN AND CALDWELL
AND INCLUDED IN THE PURCHASER’S PHASE I REPORT; (B) ANY BREACH OR VIOLATION OF
ANY COVENANT OR AGREEMENT OF THE SELLER IN THIS AGREEMENT; (C) ANY EXCLUDED
LIABILITY; (D) ANY THIRD PARTY CLAIM BROUGHT PRIOR TO THE SEVENTH ANNIVERSARY OF
THE CLOSING DATE, WHICH THIRD PARTY CLAIM ARISES FROM OR IS RELATED TO (I) ANY
OIL AND GAS OPERATIONS WHICH OCCURRED OR ARE OCCURRING ON THE PROPERTY ON OR
PRIOR TO THE CLOSING DATE OR (II) THE ACTIVITIES CONDUCTED ON OR PRIOR TO THE
CLOSING DATE ON ANY SOLID WOOD MANUFACTURING SITE EXISTING ON THE PROPERTY AT OR
PRIOR TO THE CLOSING DATE; AND (E) ANY THIRD PARTY CLAIM (OTHER THAN THOSE
CONTEMPLATED BY (D) ABOVE) BROUGHT PRIOR TO THE THIRD ANNIVERSARY OF THE CLOSING
DATE, WHICH THIRD PARTY CLAIM ARISES FROM OR IS RELATED TO ANY CONDITION
EXISTING ON OR PRIOR TO THE CLOSING DATE WHICH CONSTITUTES A VIOLATION OF OR
GIVES RISE TO A DUTY TO REPORT OR REMEDIATE UNDER ANY ENVIRONMENTAL LAW.


 


6.03                           INDEMNITY BY PURCHASER.  PURCHASER WILL
INDEMNIFY, DEFEND AND HOLD HARMLESS THE SELLER AND EACH OF ITS PARENTS,
SUBSIDIARIES, AFFILIATES, PREDECESSORS, SUCCESSORS AND ASSIGNS AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (THE “SELLER INDEMNIFIED
PARTIES”) FROM ANY AND ALL LOSSES INCURRED OR SUFFERED BY SELLER INDEMNIFIED
PARTIES (INCLUDING THOSE ARISING OUT OF DIRECT CLAIMS BY SELLER AGAINST
PURCHASER) OR ANY OF THEM AS A RESULT OF, ARISING OUT OF OR RELATING TO, WHETHER
DIRECTLY OR INDIRECTLY:  (A) THE BREACH OR INACCURACY OR NON-FULFILLMENT OF ANY
REPRESENTATIONS OR WARRANTIES OF THE PURCHASER CONTAINED IN THIS AGREEMENT, OR
IN ANY EXHIBIT, SCHEDULE, INSTRUMENT OR CERTIFICATE DELIVERED PURSUANT TO THIS
AGREEMENT; (B) ANY BREACH OR VIOLATION OF ANY COVENANT OR AGREEMENT OF THE
PURCHASER IN THIS AGREEMENT OR THE ESCROW AGREEMENT; OR (C) ANY LIABILITY WHICH
IS AN ASSUMED LIABILITY.


 


6.04                           THIRD PARTY CLAIMS.


 


(A)                                  NOTIFICATION.  IF ANY THIRD PARTY SHALL
NOTIFY ANY PARTY HERETO (THE “INDEMNIFIED PARTY”) WITH RESPECT TO ANY MATTER (A
“THIRD PARTY CLAIM”) WHICH MAY GIVE RISE TO A CLAIM FOR INDEMNIFICATION AGAINST
ANY OTHER PARTY UNDER THIS ARTICLE VI, THEN THE INDEMNIFIED PARTY SHALL PROMPTLY
NOTIFY THE INDEMNIFYING PARTY (THE “INDEMNIFYING PARTY”) THEREOF IN WRITING;
PROVIDED, HOWEVER, THAT NO DELAY ON THE PART OF THE INDEMNIFIED PARTY SHALL
RELIEVE THE INDEMNIFYING PARTY FROM ANY OBLIGATION HEREUNDER UNLESS (AND THEN
SOLELY TO THE EXTENT) THE INDEMNIFYING PARTY THEREBY IS PREJUDICED.


 


(B)                                 DEFENSE BY INDEMNIFYING PARTY.  ANY
INDEMNIFYING PARTY WILL HAVE THE RIGHT TO DEFEND THE INDEMNIFIED PARTY AGAINST
THE THIRD PARTY CLAIM WITH COUNSEL OF ITS CHOICE REASONABLY SATISFACTORY TO THE
INDEMNIFIED PARTY SO LONG AS THE (I) INDEMNIFYING PARTY NOTIFIES THE INDEMNIFIED
PARTY IN WRITING WITHIN THIRTY (30) DAYS AFTER THE INDEMNIFIED PARTY HAS GIVEN
NOTICE OF THE THIRD PARTY CLAIM THAT THE INDEMNIFYING PARTY WILL INDEMNIFY THE
INDEMNIFIED PARTY FROM AND AGAINST THE ENTIRETY OF ANY LOSSES THE INDEMNIFIED
PARTY MAY SUFFER RESULTING FROM, ARISING OUT OF, RELATING TO, OR CAUSED BY THE
THIRD PARTY CLAIM, (II) THE INDEMNIFYING PARTY PROVIDES THE INDEMNIFIED PARTY
WITH EVIDENCE ACCEPTABLE TO THE INDEMNIFIED PARTY THAT THE INDEMNIFYING PARTY


 


28

--------------------------------------------------------------------------------



 


WILL HAVE THE FINANCIAL RESOURCES TO DEFEND AGAINST THE THIRD PARTY CLAIM AND
FULFILL ITS INDEMNIFICATION OBLIGATIONS HEREUNDER, (III) THE THIRD PARTY CLAIM
INVOLVES ONLY MONEY DAMAGES AND DOES NOT SEEK AN INJUNCTION OR OTHER EQUITABLE
RELIEF, (IV) SETTLEMENT OF, OR AN ADVERSE JUDGMENT WITH RESPECT TO, THE THIRD
PARTY CLAIM IS NOT, IN THE GOOD FAITH JUDGMENT OF THE INDEMNIFIED PARTY, LIKELY
TO ESTABLISH A PRECEDENTIAL CUSTOM OR PRACTICE ADVERSE TO THE CONTINUING
BUSINESS INTERESTS OF THE INDEMNIFIED PARTY, AND (V) THE INDEMNIFYING PARTY
CONDUCTS THE DEFENSE OF THE THIRD PARTY CLAIM ACTIVELY AND DILIGENTLY.


 


(C)                                  SETTLEMENT.  SO LONG AS THE INDEMNIFYING
PARTY IS CONDUCTING THE DEFENSE OF THE THIRD PARTY CLAIM IN ACCORDANCE WITH
SECTION 6.04(B) ABOVE, (I) THE INDEMNIFIED PARTY MAY RETAIN SEPARATE CO-COUNSEL
AT ITS SOLE COST AND EXPENSE AND PARTICIPATE IN THE DEFENSE OF THE THIRD PARTY
CLAIM, (II) THE INDEMNIFIED PARTY WILL NOT CONSENT TO THE ENTRY OF JUDGMENT OR
ENTER INTO ANY SETTLEMENT WITH RESPECT TO THE THIRD PARTY CLAIM WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD), AND (III) THE INDEMNIFYING PARTY WILL NOT CONSENT TO THE
ENTRY OF JUDGMENT OR ORDER OR ENTER INTO ANY SETTLEMENT WITH RESPECT TO THE
THIRD PARTY CLAIM UNLESS WRITTEN AGREEMENT IS OBTAINED RELEASING THE INDEMNIFIED
PARTY FROM ALL LIABILITY THEREUNDER AND SUCH JUDGMENT, ORDER OR SETTLEMENT DOES
NOT CONTAIN ANY ADMISSION OF GUILT OR CULPABILITY OF THE INDEMNIFIED PARTY.


 


(D)                                 DEFENSE BY INDEMNIFIED PARTY.   IN THE EVENT
THAT ANY OF THE CONDITIONS IN SECTION 6.04(B) ABOVE IS OR BECOMES UNSATISFIED,
HOWEVER, (I) THE INDEMNIFIED PARTY MAY DEFEND AGAINST, AND CONSENT TO THE ENTRY
OF JUDGMENT OR ENTER INTO ANY SETTLEMENT WITH RESPECT TO, THE THIRD PARTY CLAIM
IN ANY MANNER IT MAY DEEM APPROPRIATE (AND THE INDEMNIFIED PARTY NEED NOT
CONSULT WITH, OR OBTAIN ANY CONSENT FROM, THE INDEMNIFYING PARTY IN CONNECTION
THEREWITH), (II) THE INDEMNIFYING PARTY WILL REIMBURSE THE INDEMNIFIED PARTY
PROMPTLY AND PERIODICALLY FOR THE COSTS OF DEFENDING AGAINST THE THIRD PARTY
CLAIM (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES), AND (III) THE
INDEMNIFYING PARTY WILL REMAIN RESPONSIBLE FOR ANY LOSSES THE INDEMNIFIED PARTY
MAY SUFFER RESULTING FROM, ARISING OUT OF, RELATING TO, OR CAUSED BY THE THIRD
PARTY CLAIM TO THE FULLEST EXTENT PROVIDED IN THIS ARTICLE VI.


 


(E)                                  NEGLIGENCE OF INDEMNIFIED PARTY.  THE
INDEMNITIES PROVIDED BY SELLER AND PURCHASER UNDER SECTIONS 6.02(C), (D) AND (E)
AND 6.03(C), RESPECTIVELY, INCLUDE THIRD PARTY CLAIMS ALLEGING THE NEGLIGENCE OF
ANY INDEMNIFIED PARTY.


 


6.05                           PAYMENT.  WITH RESPECT TO ALL CLAIMS OTHER THAN
THIRD PARTY CLAIMS, THE INDEMNIFYING PARTY SHALL PROMPTLY PAY OR REIMBURSE THE
INDEMNIFIED PARTY IN RESPECT OF ANY CLAIM OR LIABILITY FOR LOSSES TO WHICH THE
FOREGOING INDEMNITIES RELATE AFTER THE RECEIPT OF WRITTEN NOTICE FROM THE
INDEMNIFIED PARTY OUTLINING WITH REASONABLE PARTICULARITY THE NATURE AND AMOUNT
OF THE CLAIM(S).  ALL CLAIMS FOR INDEMNITY HEREUNDER MUST BE SUBMITTED BY THE
INDEMNIFIED PARTY TO THE INDEMNIFYING PARTY WITHIN THE TIME PERIOD FOR SURVIVAL
SET FORTH IN SECTION 6.01.  IN THE EVENT THE INDEMNIFYING PARTY FAILS OR REFUSES
TO MAKE PAYMENT FOR SUCH CLAIMS WITHIN A PERIOD OF 30 DAYS FROM THE DATE OF
NOTICE TO THE INDEMNIFYING PARTY, THE INDEMNIFIED PARTY SHALL BE ENTITLED TO
EXERCISE ALL LEGAL MEANS OF RELIEF AVAILABLE.  THE INDEMNIFYING PARTY SHALL
REIMBURSE THE INDEMNIFIED PARTY FOR ALL COSTS AND EXPENSES (INCLUDING REASONABLE
LEGAL FEES AND EXPENSES AND COSTS OF INVESTIGATION) INCURRED BY THE INDEMNIFIED
PARTY IN ENFORCING ITS RIGHTS UNDER THIS ARTICLE VI.  SUCH REIMBURSEMENT SHALL
BE WITHOUT REGARD TO ANY MONETARY LIMITATIONS ON THE INDEMNIFYING PARTY’S
OBLIGATION TO INDEMNIFY THE INDEMNIFIED PARTY UNDER SECTION 6.07.


 


29

--------------------------------------------------------------------------------



 


6.06                           ACCESS AND INFORMATION.  WITH RESPECT TO ANY
CLAIM FOR INDEMNIFICATION HEREUNDER, THE INDEMNIFIED PARTY WILL GIVE TO THE
INDEMNIFYING PARTY AND ITS COUNSEL, ACCOUNTANTS AND OTHER REPRESENTATIVES
REASONABLE ACCESS, DURING NORMAL BUSINESS HOURS AND UPON THE GIVING OF
REASONABLE PRIOR NOTICE, TO ITS BOOKS AND RECORDS RELATING TO SUCH CLAIMS, AND
TO ITS EMPLOYEES, ACCOUNTANTS, COUNSEL AND OTHER REPRESENTATIVES, ALL WITHOUT
CHARGE TO THE INDEMNIFYING PARTY, EXCEPT FOR THE REIMBURSEMENT OF THE
OUT-OF-POCKET REASONABLE EXPENSES OF THE INDEMNIFIED PARTY.  IN THIS REGARD, THE
INDEMNIFIED PARTY AGREES TO MAINTAIN ANY OF ITS BOOKS AND RECORDS WHICH MAY
RELATE TO A CLAIM FOR INDEMNIFICATION HEREUNDER FOR SUCH PERIOD OF TIME AS MAY
BE NECESSARY TO ENABLE THE INDEMNIFYING PARTY TO RESOLVE SUCH CLAIM.


 


6.07                           MONETARY LIMITATIONS.


 


(A)                                  SELLER OBLIGATIONS.  THE SELLER WILL HAVE
NO OBLIGATION TO INDEMNIFY THE PURCHASER INDEMNIFIED PARTIES PURSUANT TO
SECTIONS 6.02(A), (D) AND (E) IN RESPECT OF THE LOSSES CONTEMPLATED THEREIN
UNLESS THE AGGREGATE AMOUNT OF ALL SUCH LOSSES INCURRED OR SUFFERED BY THE
PURCHASER INDEMNIFIED PARTIES EXCEEDS $3,500,000 (THE “DEDUCTIBLE”), AND THE
SELLER’S AGGREGATE LIABILITY IN RESPECT OF CLAIMS FOR INDEMNIFICATION PURSUANT
TO SECTIONS 6.02(A), (D) AND (E) WILL NOT EXCEED $50,000,000; PROVIDED, THAT THE
AMOUNT OF THE DEDUCTIBLE WILL BE DECREASED BY ANY LOSSES INCURRED BY PURCHASER
PURSUANT TO SECTIONS 7.02(B) AND 7.05(B) HERETO IN AN AMOUNT NOT TO EXCEED
$1,750,000; PROVIDED, FURTHER, THAT THE FOREGOING LIMITATIONS WILL NOT APPLY TO
(A) CLAIMS FOR INDEMNIFICATION PURSUANT TO SECTION 6.02(A) IN RESPECT OF
BREACHES OF, OR INACCURACIES IN, REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTIONS 4.01(A) (ORGANIZATION),  4.01(B) (AUTHORIZATION), 4.01(U) (TAXES) AND
9.16 (NO BROKERS) OR (B) CLAIMS BASED UPON FRAUD OR INTENTIONAL
MISREPRESENTATION.  CLAIMS FOR INDEMNIFICATION PURSUANT TO SECTIONS 6.02(B) AND
(C) ARE NOT SUBJECT TO THE MONETARY LIMITATIONS SET FORTH IN THIS
SECTION 6.07(A).


 


(B)                                 PURCHASER OBLIGATIONS.  THE PURCHASER WILL
HAVE NO OBLIGATION TO INDEMNIFY THE SELLER INDEMNIFIED PERSONS PURSUANT TO
SECTION 6.03(A) IN RESPECT OF LOSSES ARISING FROM THE BREACH OF, OR INACCURACY
IN, ANY REPRESENTATION OR WARRANTY DESCRIBED THEREIN UNLESS THE AGGREGATE AMOUNT
OF ALL SUCH LOSSES INCURRED OR SUFFERED BY THE SELLER INDEMNIFIED PARTIES
EXCEEDS $3,500,000, AND THE PURCHASER’S AGGREGATE LIABILITY IN RESPECT OF CLAIMS
FOR INDEMNIFICATION PURSUANT TO SECTION 6.03(A) WILL NOT EXCEED $50,000,000;
PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS WILL NOT APPLY TO (A) CLAIMS
FOR INDEMNIFICATION PURSUANT TO SECTION 6.03(A) IN RESPECT OF BREACHES OF, OR
INACCURACIES IN, REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 5.01(A)
(ORGANIZATION), 5.01(B) (AUTHORIZATION) AND 9.16 (NO BROKERS) OR (B) CLAIMS
BASED UPON FRAUD OR INTENTIONAL MISREPRESENTATION.  CLAIMS FOR INDEMNIFICATION
PURSUANT TO SECTIONS 6.03(B) AND (C) ARE NOT SUBJECT TO THE MONETARY LIMITATIONS
SET FORTH IN THIS SECTION 6.07(B).


 


(C)                                  KNOWLEDGE AND INVESTIGATION.  THE RIGHT OF
THE PURCHASER INDEMNIFIED PARTIES OR SELLER INDEMNIFIED PARTIES TO
INDEMNIFICATION PURSUANT TO THIS ARTICLE VI WILL NOT BE AFFECTED BY ANY
INVESTIGATION CONDUCTED OR KNOWLEDGE ACQUIRED (OR CAPABLE OF BEING ACQUIRED) AT
ANY TIME, WHETHER BEFORE OR AFTER THE EXECUTION AND DELIVERY OF THIS AGREEMENT
OR THE CLOSING, WITH RESPECT TO THE ACCURACY OF ANY REPRESENTATION OR WARRANTY,
OR PERFORMANCE OF OR COMPLIANCE WITH ANY COVENANT OR AGREEMENT, REFERRED TO IN
SECTIONS 6.02 AND 6.03.  THE WAIVER OF ANY CONDITION CONTAINED IN THIS AGREEMENT
BASED ON THE BREACH OF ANY SUCH REPRESENTATION OR WARRANTY, OR ON THE
PERFORMANCE OF OR COMPLIANCE WITH ANY SUCH COVENANT OR AGREEMENT, WILL NOT
AFFECT THE RIGHT OF ANY PURCHASER INDEMNIFIED PARTIES OR SELLER INDEMNIFIED
PARTIES TO


 


30

--------------------------------------------------------------------------------



 


INDEMNIFICATION PURSUANT TO THIS ARTICLE VI BASED ON SUCH REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT.


 


6.08                           REMEDIES CUMULATIVE.  THE RIGHTS OF THE PURCHASER
INDEMNIFIED PARTIES AND SELLER INDEMNIFIED PARTIES UNDER THIS ARTICLE VI ARE
CUMULATIVE, AND EACH PURCHASER INDEMNIFIED PARTY AND SELLER INDEMNIFIED PARTY,
AS THE CASE MAY BE, WILL HAVE THE RIGHT IN ANY PARTICULAR CIRCUMSTANCE, IN ITS
SOLE DISCRETION, TO ENFORCE ANY PROVISION OF THIS ARTICLE VI WITHOUT REGARD TO
THE AVAILABILITY OF A REMEDY UNDER ANY OTHER PROVISION OF THIS ARTICLE VI.


 


ARTICLE VII
CERTAIN AGREEMENTS


 


7.01                           CONDUCT OF THE BUSINESS PRIOR TO CLOSING.  FROM
THE EFFECTIVE DATE HEREOF UNTIL THE CLOSING DATE, EXCEPT AS PERMITTED BY THIS
AGREEMENT OR AS OTHERWISE CONSENTED TO BY THE PURCHASER IN WRITING, SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, SELLER SHALL CONTINUE
TO CONDUCT ITS BUSINESS IN CONNECTION WITH THE PROPERTY IN THE ORDINARY AND
USUAL COURSE AS HERETOFORE CONDUCTED.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE SELLER SHALL:


 


(A)                                  CONDUCT ITS COMMERCIAL HARVESTING
OPERATIONS ON THE REAL PROPERTY IN ACCORDANCE WITH THE HARVEST SCHEDULE ATTACHED
HERETO AS EXHIBIT L (“HARVEST SCHEDULE”). COMMENCING ON JANUARY 1, 2003 AND
ENDING ON THE CLOSING DATE, SELLER SHALL PAY UP TO $1,500,000 TOWARD THE COSTS
OF THOSE CERTAIN SILVICULTURAL PRACTICES AND ACTIVITIES MUTUALLY AGREED UPON BY
PURCHASER AND SELLER.  IF PURCHASER REQUESTS THAT SELLER UNDERTAKE ANY
SILVICULTURAL WORK WHICH CAUSES SELLER TO INCUR COSTS EXCEEDING $1,500,000,
PURCHASER SHALL PAY SUCH EXCESS COSTS TO SELLER BY CHECK WITHIN THIRTY (30) DAYS
AFTER RECEIPT OF AN INVOICE;


 


(B)                                 NOT SELL, TRANSFER, ENCUMBER OR OTHERWISE
DISPOSE OF ANY OF THE REAL PROPERTY, EXCEPT FOR LOGS AND TIMBER HARVESTED BY
SELLER IN THE ORDINARY COURSE OF ITS BUSINESS, AND SHALL NOT SELL, TRANSFER,
ENCUMBER OR OTHERWISE DISPOSE OF ANY OF THE PERSONAL PROPERTY EXCEPT IN THE
ORDINARY COURSE OF BUSINESS;


 


(C)                                  TAKE ALL REASONABLE STEPS TO ENFORCE ITS
RIGHTS UNDER ALL PURCHASED CONTRACTS, LICENSES AND LEASES;


 


(D)                                 MAINTAIN ITS BOOKS OF ACCOUNT AND RECORDS
RELATING TO THE PROPERTY IN THE USUAL, REGULAR AND ORDINARY MANNER, CONSISTENT
WITH PAST PRACTICE;


 


(E)                                  PRESERVE FOR THE BENEFIT OF PURCHASER THE
GOODWILL OF THOSE PERSONS HAVING BUSINESS RELATIONS WITH THE SELLER WITH RESPECT
TO THE PROPERTY;


 


(F)                                    ADVISE ALL OF SELLER’S EMPLOYEES WHO
PERFORM WORK AT OR WITH RESPECT TO THE PROPERTY TO COOPERATE WITH PURCHASER AND
ITS AGENTS WITH RESPECT TO PURCHASER’S CONDUCTING OF ITS DUE DILIGENCE
INVESTIGATIONS; AND


 


(G)                                 NOT ENTER INTO ANY CONTRACT, AGREEMENT,
UNDERSTANDING, COMMITMENT, LEASE OR LICENSE WHICH WOULD BE ASSUMED BY THE
PURCHASER HEREUNDER, NOR RENEW, EXTEND, TERMINATE, MATERIALLY MODIFY OR WAIVE
ANY MATERIAL RIGHTS UNDER ANY CONTRACT, LEASE OR LICENSE, IN EACH CASE EXCEPT
WITH THE PURCHASER’S PRIOR WRITTEN CONSENT; PROVIDED, THAT THE SELLER MAY ENTER
INTO, EXTEND OR RENEW (I) ANY LEASE PURSUANT TO WHICH (A) THE SOLE BENEFIT
GRANTED TO LESSEE IS THE RIGHT


 


31

--------------------------------------------------------------------------------



 


TO GRAZE, HUNT, FISH OR CAMP UPON THE REAL PROPERTY AND (B) THE SOLE BURDEN UPON
THE SELLER IS THE OBLIGATION TO ALLOW SUCH LESSEE TO ENTER THE REAL PROPERTY AND
ENGAGE IN SUCH ACTIVITIES; (II) ANY CONTRACT REQUIRED TO PERFORM THE
SILVICULTURAL ACTIVITIES CONTEMPLATED BY (A) ABOVE, THE COST OF WHICH WILL BE
BORNE SOLELY BY SELLER; AND (III) ANY CONTRACT PERTAINING TO THE HARVESTING OF
THE REAL PROPERTY WHICH HARVESTING IS BEING PERFORMED IN ACCORDANCE WITH THE
HARVEST SCHEDULE; IN EACH CASE WITHOUT OBTAINING SUCH CONSENT; AND PROVIDED;
FURTHER THAT, OTHER THAN THOSE LEASES ACCEPTED BY PURCHASER, SELLER SHALL, AT
ITS COST, USE COMMERCIALLY REASONABLE EFFORTS TO TERMINATE ALL SAND, GRAVEL AND
OTHER MINING LEASES AND USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE LESSEE
TO PROPERLY RESTORE THE SURFACE PURSUANT TO THE TERMS OF SUCH LEASE PRIOR TO
CLOSING.


 


7.02                           CASUALTY AND CONDEMNATION.


 


(A)                                  NOTICE OF CASUALTY LOSS AND CONDEMNATION
PROCEEDINGS.  FROM THE EFFECTIVE DATE UNTIL THE CLOSING DATE, SELLER WILL
PROMPTLY NOTIFY PURCHASER OF ANY MATERIAL PHYSICAL DAMAGE TO THE PROPERTY BY
FIRE, FLOOD, WINDSTORM, EARTHQUAKE OR OTHER SIMILAR OCCURRENCE (A “CASUALTY
LOSS”) OR OF ANY CONDEMNATION PROCEEDING COMMENCED OR THREATENED, OR ANY
EXERCISE OF EMINENT DOMAIN POWERS (OR NOTICE OF THE EXERCISE THEREOF), WITH
RESPECT TO THE PROPERTY (THE “CONDEMNATION PROCEEDINGS”).


 


(B)                                 SETTLEMENT OF CASUALTY LOSSES AND
CONDEMNATION PROCEEDINGS.  IF ONE OR MORE CASUALTY LOSSES OR CONDEMNATION
PROCEEDINGS RESULT IN AN AGGREGATE DIMINUTION IN THE VALUE OF THE PROPERTY OF
$750,000 OR LESS, THE PURCHASE PRICE SHALL NOT BE REDUCED TO REFLECT THE
AGGREGATE DIMINUTION IN THE VALUE OF THE PROPERTY RESULTING FROM SUCH CASUALTY
LOSSES AND/OR CONDEMNATION PROCEEDINGS, AND SELLER SHALL BE ENTITLED TO RETAIN
ANY INSURANCE PROCEEDS OR OTHER PAYMENT OR RELIEF TO WHICH IT MAY BE ENTITLED
WITH RESPECT TO SUCH CASUALTY LOSSES AND/OR CONDEMNATION PROCEEDINGS.  IF ONE OR
MORE CASUALTY LOSSES OR CONDEMNATION PROCEEDINGS RESULT IN AN AGGREGATE
DIMINUTION IN THE VALUE OF THE PROPERTY OF MORE THAN $750,000 BUT LESS THAN
$10,000,000, THEN THE PURCHASE PRICE SHALL BE REDUCED TO REFLECT THE AGGREGATE
DIMINUTION IN THE VALUE OF THE PROPERTY RESULTING FROM SUCH CASUALTY LOSSES
AND/OR CONDEMNATION PROCEEDINGS, AND SELLER SHALL BE ENTITLED TO RETAIN ANY
INSURANCE PROCEEDS OR OTHER PAYMENT OR RELIEF TO WHICH IT MAY BE ENTITLED WITH
RESPECT TO SUCH CASUALTY LOSSES AND/OR CONDEMNATION PROCEEDINGS.  IF ONE OR MORE
CASUALTY LOSSES OR CONDEMNATION PROCEEDINGS RESULT IN AN AGGREGATE DIMINUTION IN
THE VALUE OF THE PROPERTY OF $10,000,000 OR MORE, PURCHASER MAY ELECT TO
TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO THE SELLER TO BE RECEIVED NO LATER
THAN THIRTY (30) DAYS AFTER PURCHASER RECEIVES ITS INITIAL NOTICE OF THE
CASUALTY LOSSES AND/OR CONDEMNATION PROCEEDINGS, IN WHICH CASE THE DEPOSIT SHALL
BE RETURNED TO PURCHASER AND, EXCEPT AS EXPRESSLY PROVIDED TO THE CONTRARY IN
THIS AGREEMENT, SELLER AND PURCHASER SHALL HAVE NO FURTHER RIGHTS, DUTIES,
OBLIGATIONS OR LIABILITIES UNDER THIS AGREEMENT.


 


(C)                                  DETERMINATION OF DIMINUTION IN VALUE.  FOR
PURPOSES OF DETERMINING THE DIMINUTION IN VALUE OF THE PROPERTY IN
SECTION 7.02(B) ABOVE, (I) ANY DIMINUTION WITH RESPECT TO A CASUALTY LOSS WILL
BE DETERMINED IN ACCORDANCE WITH SECTION 9.11 HEREOF AND (II) ANY DIMINUTION
WITH RESPECT TO CONDEMNATION PROCEEDINGS IN CONNECTION WITH ANY PORTION OF THE
PROPERTY OTHER THAN THE SEED ORCHARD WILL BE VALUED ON THE BASIS OF $625.00 PER
ACRE.


 


7.03                           HART-SCOTT-RODINO FILINGS.


(A)                                  FILINGS.  IF REQUIRED BY LAW, AS SOON AS
REASONABLY PRACTICABLE FOLLOWING THE EFFECTIVE DATE, SELLER, ON THE ONE HAND,
AND PURCHASER, ON THE OTHER HAND, SHALL MAKE ALL


 


32

--------------------------------------------------------------------------------



 


NECESSARY FILINGS, AND THEREAFTER MAKE ANY OTHER REQUIRED SUBMISSIONS, WITH
RESPECT TO THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY REQUIRED UNDER THE HSR ACT.  SELLER AND PURCHASER SHALL COOPERATE WITH
EACH OTHER IN CONNECTION WITH THE MAKING OF ALL SUCH FILINGS AND USE THEIR
RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY GOVERNMENTAL CLEARANCE
REQUIRED FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING
COMPLIANCE WITH THE HSR ACT AND ANY APPLICABLE FOREGOING GOVERNMENT REPORTING
REQUIREMENTS).  IF ANY ACTION OR PROCEEDING IS INSTITUTED (OR THREATENED TO BE
INSTITUTED) BY ANY GOVERNMENTAL AUTHORITY THAT CHALLENGES THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY, EACH OF PURCHASER AND SELLER SHALL
COOPERATE AND USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO CONTEST
AND RESIST ANY SUCH ACTION OR PROCEEDING AND TO HAVE VACATED, LIFTED, REVERSED
OR OVERTURNED ANY DECREE, JUDGMENT OR ORDER (WHETHER TEMPORARY, PRELIMINARY OR
PERMANENT) THAT PROHIBITS, PREVENTS OR RESTRICTS THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  PURCHASER SHALL PAY ALL FILING
FEES REQUIRED BY THE HSR ACT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.


 


(B)                                 NO DIVESTITURE REQUIRED.  NOTWITHSTANDING
THE FOREGOING, NONE OF SELLER OR PURCHASER OR ANY OF THEIR RESPECTIVE AFFILIATES
SHALL BE REQUIRED TO DIVEST THEMSELVES OF ANY MATERIAL ASSETS.


 


7.04                           COMMERCIALLY REASONABLE EFFORTS.  FROM THE
EFFECTIVE DATE UNTIL THE CLOSING DATE, SUBJECT TO THE TERMS AND CONDITIONS
HEREIN PROVIDED, INCLUDING THOSE CONTAINED IN SECTION 7.03, SELLER AND PURCHASER
AGREE TO USE ALL COMMERCIALLY REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN,
ALL ACTIONS AND TO DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY, PROPER OR
ADVISABLE TO CONSUMMATE AND MAKE EFFECTIVE AS PROMPTLY AS PRACTICABLE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND TO COOPERATE WITH THE OTHER IN
CONNECTION WITH THE FOREGOING, INCLUDING USING ALL COMMERCIALLY REASONABLE
EFFORTS:


 


(A)                                  TO OBTAIN, AND TO COOPERATE WITH THE OTHER
PARTY IN OBTAINING, ALL NECESSARY WAIVERS, CONSENTS, RELEASES AND APPROVALS,
INCLUDING ALL AUTHORIZATIONS, CONSENTS, ORDERS AND APPROVALS OF ANY GOVERNMENTAL
AUTHORITY THAT ARE LISTED ON SECTION 4.01(D) OF THE DISCLOSURE SCHEDULE;


 


(B)                                 TO LIFT OR RESCIND ANY INJUNCTION OR
RESTRAINING ORDER OR OTHER ORDER ADVERSELY AFFECTING THE ABILITY OF THE PARTIES
HERETO TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(C)                                  TO EFFECT ALL NECESSARY REGISTRATIONS AND
FILINGS AND SUBMISSIONS OF INFORMATION REQUESTED BY ANY GOVERNMENTAL AUTHORITY;
AND


 


(D)                                 TO FULFILL ALL CONDITIONS TO THIS AGREEMENT.


 


7.05                           TITLE.


 


(A)                                  TITLE COMMITMENT.  AS SOON AS IS
PRACTICABLE, AND IN ANY EVENT WITHIN TEN (10) DAYS AFTER THE EFFECTIVE DATE,
SELLER SHALL CAUSE THE TITLE COMPANY TO DELIVER TO PURCHASER A COMMITMENT FOR
TITLE INSURANCE (INCLUDING ALL CORRESPONDING EXCEPTION DOCUMENTS) ISSUED BY THE
TITLE COMPANY FOR THE REAL PROPERTY (“TITLE COMMITMENT”) AND SELLER SHALL
PROVIDE PURCHASER WITH FULL ACCESS TO ALL COPIES OF EXISTING SURVEYS IN SELLER’S
POSSESSION OR CONTROL.  PURCHASER SHALL HAVE UNTIL THE NON-ENVIRONMENTAL DUE
DILIGENCE DEADLINE TO OBJECT IN WRITING TO ANY TITLE DEFECT DISCLOSED IN THE
TITLE COMMITMENT AND THE EXISTING SURVEYS; PROVIDED THAT PURCHASER’S


 


33

--------------------------------------------------------------------------------



 


REMEDY FOR ANY TITLE DEFECT CONCERNING THE NUMBER OF ACRES INCLUDED IN THE REAL
PROPERTY IS LIMITED TO A REDUCTION IN THE PURCHASE PRICE AS SPECIFIED IN SECTION
2.04(B).  IN ADDITION, PURCHASER SHALL HAVE TEN (10) DAYS FROM THE DATE ON WHICH
PURCHASER HAS RECEIVED A NEW SURVEY TO OBJECT TO ANY TITLE DEFECT DISCLOSED IN
THE NEW SURVEY.  IF PURCHASER FAILS TO TIMELY PROVIDE SUCH NOTICE, ALL MATTERS
SHOWN ON, AND ALL DOCUMENTS REFERRED TO IN THE TITLE COMMITMENT, THE EXISTING
SURVEYS AND THE NEW SURVEYS SHALL BE DEEMED PERMITTED EXCEPTIONS, AND PURCHASER
SHALL HAVE NO FURTHER RIGHT TO OBJECT TO SUCH MATTERS OR DOCUMENTS.  ANY TITLE
DEFECTS OBJECTED TO BY PURCHASER IN ACCORDANCE WITH THIS SECTION 7.05(A) SHALL
BE REFERRED TO HEREIN AS THE “TITLE OBJECTIONS”.


 


(B)                                 EFFECT OF TITLE OBJECTIONS.  IF THE
AGGREGATE COST TO REMOVE OR CURE ALL TITLE OBJECTIONS IS EQUAL TO OR LESS THAN
$1,000,000, SELLER WILL NOT HAVE ANY OBLIGATION TO REMOVE OR CURE SUCH TITLE
OBJECTIONS AND THERE SHALL BE NO DECREASE IN THE PURCHASE PRICE AS A RESULT OF
SUCH TITLE OBJECTIONS.  IF THE AGGREGATE COST TO REMOVE OR CURE ALL TITLE
OBJECTIONS EXCEEDS $1,000,000, THEN PURCHASER MAY, BY WRITTEN NOTICE TO SELLER
ON OR BEFORE THE NON-ENVIRONMENTAL DUE DILIGENCE DEADLINE, ELECT TO TERMINATE
THIS AGREEMENT; PROVIDED, THAT, IN THE EVENT THE AGGREGATE COST TO REMOVE OR
CURE ALL TITLE OBJECTIONS DOES NOT EXCEED $2,500,000, SELLER SHALL BE ABLE TO
PREVENT SUCH TERMINATION BY ELECTING, BY WRITTEN NOTICE TO PURCHASER WITHIN
FIFTEEN (15) DAYS AFTER RECEIPT OF PURCHASER’S NOTICE OF TERMINATION, TO EITHER
(I) DECREASE THE PURCHASE PRICE BY THE AMOUNT BY WHICH THE AGGREGATE COST TO
REMOVE OR CURE ALL TITLE OBJECTIONS EXCEEDS $1,000,000, (II) REMOVE OR CURE
CERTAIN TITLE OBJECTIONS TO THE REASONABLE SATISFACTION OF THE PURCHASER PRIOR
TO THE CLOSING SUCH THAT THE AGGREGATE COST TO REMOVE OR CURE THE REMAINING
TITLE OBJECTIONS DOES NOT EXCEED $1,000,000 OR (III) REMOVE OR CURE CERTAIN
TITLE OBJECTIONS TO THE REASONABLE SATISFACTION OF THE PURCHASER PRIOR TO THE
CLOSING AND DECREASE THE PURCHASE PRICE BY THE AMOUNT BY WHICH THE AGGREGATE
COST TO REMOVE OR CURE THE REMAINING TITLE OBJECTIONS EXCEEDS $1,000,000.


 


7.06                           ACCESS TO REAL PROPERTY.


 


(A)                                  INSPECTION. FROM THE EFFECTIVE DATE UNTIL
THE CLOSING DATE, BUT SUBJECT TO THE RIGHTS OF THIRD PERSONS UNDER THE LEASES
AND PURCHASED CONTRACTS, PURCHASER SHALL HAVE THE RIGHT TO ENTER ONTO THE REAL
PROPERTY AT REASONABLE TIMES FOR THE PURPOSE OF PERFORMING PURCHASER’S DUE
DILIGENCE.  ALL EXPENSES IN CONNECTION WITH THE DUE DILIGENCE SHALL BE PAID
SOLELY BY PURCHASER (BUT SUBJECT TO REIMBURSEMENT AS SPECIFIED HEREIN), WHETHER
OR NOT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE CONSUMMATED AND
WHETHER OR NOT THE INFORMATION OBTAINED FOR PURCHASER’S DUE DILIGENCE IS
COMMUNICATED TO SELLER.


 


(B)                                 TESTS.  AS PART OF THE DUE DILIGENCE,
PURCHASER SHALL: (I) NOTIFY SELLER BEFORE CONDUCTING ANY INVASIVE TEST ON THE
REAL PROPERTY AND PROVIDE NOTICE TO SELLER AS TO THE DATE AND TIME OF TESTING SO
AS TO ALLOW SELLER THE OPPORTUNITY TO OBSERVE THE TESTING OPERATIONS (IF SELLER
FAILS TO HAVE A REPRESENTATIVE PRESENT AT THE TIME AND PLACE FOR TESTING, IT IS
DEEMED TO HAVE WAIVED ITS RIGHT TO OBSERVE SUCH TESTING) AND MAKE AVAILABLE TO
SELLER ANY SPLIT SAMPLES TAKEN IN CONNECTION WITH SUCH TESTING; (II) MAKE
AVAILABLE TO SELLER COPIES OF ANY AND ALL TEST REPORTS (INCLUDING A DRAFT OF THE
PURCHASER’S PHASE I DELIVERED BY BROWN AND CALDWELL, WHICH DRAFT SHALL
INCORPORATE ANY COMMENTS MADE BY PURCHASER ON SUCH REPORT) CONDUCTED BY OR FOR
PURCHASER; (III) REMOVE PROMPTLY FROM THE REAL PROPERTY ALL SOIL, DRILL
CUTTINGS, DRILLING MUDS, LIQUIDS OR OTHER SUBSTANCES OR EQUIPMENT OR STORAGE
CONTAINERS INCIDENT TO CONDUCTING ANY ENVIRONMENTAL TEST AND MANAGE ALL SUCH
MATERIALS IN COMPLIANCE WITH ALL APPLICABLE LAWS; (IV) RESTORE THE REAL PROPERTY
TO SUBSTANTIALLY THE SAME CONDITION PRIOR TO ANY TEST, REASONABLE WEAR AND TEAR
FROM


 


34

--------------------------------------------------------------------------------



 


ORDINARY USE EXCEPTED; AND (V) GIVE WRITTEN NOTICE TO SELLER BEFORE
COMMUNICATING WITH ANY GOVERNMENTAL AUTHORITY REGARDING THE ENVIRONMENTAL
CONDITION OF THE REAL PROPERTY.


 


(C)                                  CARVE-OUT OF ENVIRONMENTAL SITES. 
PURCHASER HAS CONTRACTED WITH BROWN AND CALDWELL TO CONDUCT A PHASE I
ENVIRONMENTAL ASSESSMENT OF THE REAL PROPERTY AND TO PRODUCE A REPORT OF ITS
FINDINGS (THE “PURCHASER’S PHASE I REPORT”).  IN THE EVENT THAT PURCHASER’S
PHASE I REPORT IDENTIFIES ANY PORTION OF THE REAL PROPERTY THAT MAY CONTAIN
HAZARDOUS MATERIALS OR OTHERWISE MAY BE IN VIOLATION OF OR REQUIRE REMEDIATION
UNDER ANY ENVIRONMENTAL LAW (THE “ENVIRONMENTAL SITES”), PURCHASER MAY REQUEST
IN WRITING TO SELLER, WITHIN TWENTY (20) DAYS OF PURCHASER’S RECEIPT OF THE
PURCHASER’S PHASE I REPORT FROM BROWN AND CALDWELL, THAT ANY OF THE
ENVIRONMENTAL SITES BE SEPARATED AND EXCLUDED FROM THE BALANCE OF THE REAL
PROPERTY TO BE CONVEYED PURSUANT TO THIS AGREEMENT (SUCH ENVIRONMENTAL SITES,
THE “SELECTED ENVIRONMENTAL SITES”) AND THAT THE PURCHASE PRICE BE REDUCED BY
THE AGGREGATE VALUE OF THE ENVIRONMENTAL SITES TO BE EXCLUDED ON THE BASIS OF
$625.00 PER ACRE.  WITHIN TWENTY (20) DAYS OF SELLER’S RECEIPT OF PURCHASER’S
REQUEST TO EXCLUDE THE SELECTED ENVIRONMENTAL SITES, SELLER SHALL NOTIFY
PURCHASER IN WRITING OF ITS ELECTION TO EITHER: (I) AT ITS SOLE COST AND
EXPENSE, REMEDIATE THE SELECTED ENVIRONMENTAL SITES TO PURCHASER’S REASONABLE
SATISFACTION PRIOR TO CLOSING; (II) SEPARATE AND EXCLUDE THE SELECTED
ENVIRONMENTAL SITES FROM THE BALANCE OF THE REAL PROPERTY TO BE CONVEYED
PURSUANT TO THIS AGREEMENT AND REDUCE THE PURCHASE PRICE BY THE AGGREGATE VALUE
OF SUCH SELECTED ENVIRONMENTAL SITES ON THE BASIS OF $625.00 PER ACRE; OR (III)
TERMINATE THIS AGREEMENT.


 


(D)                                 DETERMINATION OF SIZE OF SELECTED
ENVIRONMENTAL SITES.  UNLESS THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION
7.06(C), IF SELLER FAILS OR CHOOSES NOT TO REMEDIATE THE SELECTED ENVIRONMENTAL
SITES TO PURCHASER’S REASONABLE SATISFACTION PRIOR TO CLOSING, THEN PURCHASER
AND SELLER WILL NEGOTIATE IN GOOD FAITH TO AGREE ON THE SIZE OF THE SELECTED
ENVIRONMENTAL SITE PARCELS TO BE CARVED-OUT AND PURCHASER WILL PROVIDE SELLER
REASONABLE ACCESS TO ANY SUCH SELECTED ENVIRONMENTAL SITES FOLLOWING THE
CLOSING.  IN THE EVENT THAT PURCHASER AND SELLER ARE NOT ABLE TO AGREE ON THE
SIZE OF THE SELECTED ENVIRONMENTAL SITE PARCELS TO BE EXCLUDED, THE SIZE OF SUCH
SELECTED ENVIRONMENTAL SITE PARCELS SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 9.11 HEREOF.


 


(E)                                  NO LIENS.  FROM MARCH 6, 2003 UNTIL THE
CLOSING DATE, PURCHASER SHALL NOT CREATE OR SUFFER TO BE CREATED ANY DAMAGE,
LIEN, OR ENCUMBRANCE AGAINST THE REAL PROPERTY AS A RESULT OF PURCHASER OR
PURCHASER’S AGENTS ENTERING ONTO THE REAL PROPERTY.  PURCHASER AGREES TO
INDEMNIFY AND HOLD SELLER HARMLESS FROM AND AGAINST ANY AND ALL LOSSES (OTHER
THAN LOSSES RELATED TO THE RESULTS OF THE TESTING OR INSPECTION CONDUCTED BY
PURCHASER) ARISING OUT OF ANY SUCH DUE DILIGENCE PERFORMED BY PURCHASER OR ON
PURCHASER’S BEHALF. IF SELLER IS MADE A PARTY TO ANY ACTION, SUIT OR OTHER
PROCEEDING AS A RESULT OF SELLER’S AGREEMENT TO ALLOW PURCHASER TO HAVE ACCESS
TO THE REAL PROPERTY FOR THE PURPOSES OF PURCHASER’S DUE DILIGENCE, PURCHASER
AGREES TO PAY ALL OF SELLER’S REASONABLE COSTS, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES.  PURCHASER AGREES THAT SELLER SHALL NOT BE LIABLE
FOR ANY DAMAGE, LOSS, OR CLAIM OF ANY TYPE WHATSOEVER TO ANY VEHICLE, EQUIPMENT,
OR OTHER PERSONAL PROPERTY USED, STORED OR LEFT ON THE REAL PROPERTY BY
PURCHASER, ITS AGENTS, OR CONTRACTORS, IN CONNECTION WITH THE PERFORMANCE OF
PURCHASER’S DUE DILIGENCE, AND AGREES TO DEFEND, INDEMNIFY AND HOLD SELLER
HARMLESS FROM ANY SUCH DAMAGE, LOSS, OR CLAIM.


 


(F)                                    RECORDS AND PLANS.  FROM THE EFFECTIVE
DATE UNTIL THE CLOSING DATE, BUT SUBJECT TO ANY RIGHTS OF THIRD PERSONS, UPON
REASONABLE NOTICE, SELLER SHALL AFFORD THE OFFICERS, EMPLOYEES AND AUTHORIZED
AGENTS AND REPRESENTATIVES OF PURCHASER REASONABLE ACCESS DURING


 


35

--------------------------------------------------------------------------------



 


NORMAL BUSINESS HOURS TO THE RECORDS AND PLANS, PURCHASED CONTRACTS, LEASES,
LICENSES, AND ALL INFORMATION ON EACH ITEM LISTED ON THE DISCLOSURE SCHEDULE
(THE “DUE DILIGENCE INFORMATION”) AND ALLOW PURCHASER TO MAKE COPIES OF THE DUE
DILIGENCE INFORMATION.


 


7.07                           DUE DILIGENCE.  THE OBLIGATION OF PURCHASER TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY IS CONDITIONED ON PURCHASER’S
REVIEW AND APPROVAL OF THE CONDITION OF THE PROPERTY, INCLUDING REVIEW OF THE
SEED ORCHARD, ALL PURCHASED CONTRACTS, LICENSES, AND LEASES, THE ENVIRONMENTAL
CONDITION OF THE REAL PROPERTY, THE TITLE COMMITMENT AND THE EXISTING SURVEYS
AND NEW SURVEYS (“DUE DILIGENCE”).  SELLER WILL PERMIT THE PURCHASER AND ITS
REPRESENTATIVES TO HAVE FULL ACCESS (AT REASONABLE TIMES AND UPON REASONABLE
NOTICE) TO THE PROPERTY AND TO ALL EMPLOYEES AND OFFICERS OF THE SELLER WITH
KNOWLEDGE OF THE PROPERTY .  IF THE RESULTS OF THE DUE DILIGENCE ARE NOT
ACCEPTABLE TO PURCHASER, IN ITS SOLE DISCRETION, PURCHASER MAY ELECT NOT TO
PROCEED WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND SHALL GIVE WRITTEN NOTICE
TO SELLER OF SUCH DECISION (“NONACCEPTANCE NOTICE”).  A NONACCEPTANCE NOTICE
SHALL NOT RELATE IN ANY WAY TO THE VOLUME OR VALUE OF TIMBER ON THE REAL
PROPERTY.  IF PURCHASER GIVES A NONACCEPTANCE NOTICE, THIS AGREEMENT SHALL
TERMINATE, THE DEPOSIT SHALL BE RETURNED TO PURCHASER, AND EXCEPT AS PROVIDED
HEREIN, ALL OBLIGATIONS OF SELLER AND PURCHASER UNDER THIS AGREEMENT SHALL
TERMINATE WITHOUT LIABILITY TO EITHER PARTY AND EACH PARTY SHALL BEAR ITS OWN
COSTS.  PURCHASER WILL BE DEEMED TO HAVE WAIVED ANY RIGHT TO GIVE A
NONACCEPTANCE NOTICE RELATED TO THE ENVIRONMENTAL CONDITION OF THE REAL PROPERTY
IF SUCH NONACCEPTANCE NOTICE IS NOT RECEIVED BY SELLER ON OR BEFORE JULY 16,
2003 (THE “ENVIRONMENTAL DUE DILIGENCE DEADLINE”).  PURCHASER WILL BE DEEMED TO
HAVE WAIVED ANY RIGHT TO GIVE A NONACCEPTANCE NOTICE UNRELATED TO THE
ENVIRONMENTAL CONDITION OF THE REAL PROPERTY IF SUCH NONACCEPTANCE NOTICE IS NOT
RECEIVED BY SELLER ON OR BEFORE SIXTY (60) DAYS AFTER THE LATER OF THE DATE ON
WHICH PURCHASER HAS RECEIVED: (I) THE LAST TITLE COMMITMENT ON ALL PARCELS OR
TRACTS OF THE REAL PROPERTY AND LEGIBLE COPIES OF ALL DOCUMENTS LISTED AS
EXCEPTIONS IN THE TITLE COMMITMENT, (II) FULL ACCESS TO THE EXISTING SURVEYS,
AND (III) FULL ACCESS TO THE DUE DILIGENCE INFORMATION (THE “NON-ENVIRONMENTAL
DUE DILIGENCE DEADLINE”).


 


7.08                           EXCLUSIVITY.  FROM THE EFFECTIVE DATE UNTIL THE
CLOSING DATE, SELLER WILL NOT, AND WILL NOT PERMIT ITS AFFILIATES TO, DIRECTLY
OR INDIRECTLY: (A) SOLICIT, INITIATE, OR ENCOURAGE THE SUBMISSION OF ANY
PROPOSAL OR OFFER FROM ANY PERSON RELATING TO, OR ENTER INTO ANY TRANSACTION
RELATING TO, THE ACQUISITION OF ALL OR PART OF THE PROPERTY OR (B) PARTICIPATE
IN ANY DISCUSSIONS OR NEGOTIATIONS REGARDING, FURNISH ANY INFORMATION WITH
RESPECT TO, ASSIST OR PARTICIPATE IN, OR FACILITATE IN ANY OTHER MANNER, ANY
EFFORT OR ATTEMPT BY ANY PERSON TO DO OR SEEK ANY OF THE FOREGOING.


 


7.09                           PUBLIC ANNOUNCEMENTS.  FROM THE EFFECTIVE DATE
AND CONTINUING AFTER THE CLOSING DATE, SELLER AND PURCHASER SHALL NOT ISSUE OR
MAKE ANY REPORTS, STATEMENTS OR RELEASES OR OTHER COMMUNICATIONS TO THE PUBLIC
WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED; PROVIDED, THAT ANY DISCLOSURE REQUIRED TO BE MADE UNDER
APPLICABLE LAW OR APPLICABLE RULES OF A NATIONAL SECURITIES EXCHANGE MAY BE MADE
ONLY IF A PARTY REQUIRED TO MAKE SUCH DISCLOSURE HAS DETERMINED IN GOOD FAITH
THAT IT IS NECESSARY TO DO SO AND HAS USED BEST EFFORTS, PRIOR TO THE ISSUANCE
OF THE DISCLOSURE, TO PROVIDE THE OTHER PARTY WITH A COPY OF THE PROPOSED
DISCLOSURE AND TO DISCUSS THE PROPOSED DISCLOSURE WITH THE OTHER PARTY.


 


7.10                           FURTHER ASSURANCES.  FROM AND AFTER THE CLOSING
DATE, EACH OF THE PARTIES HERETO SHALL EXECUTE SUCH FURTHER CONVEYANCING
INSTRUMENTS, AND SUCH OTHER DOCUMENTS, INSTRUMENTS OF


 


36

--------------------------------------------------------------------------------



 


TRANSFER OR ASSIGNMENT (INCLUDING A REAL ESTATE EXCISE TAX AFFIDAVIT) AND DO
SUCH OTHER THINGS AS MAY BE REASONABLY REQUIRED OR DESIRABLE TO CARRY OUT THE
INTENT OF THE PARTIES HEREUNDER AND THE PROVISIONS OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


7.11                           ALLOCATIONS.  FROM AND AFTER THE CLOSING DATE,
NEITHER SELLER NOR PURCHASER  SHALL FILE ANY RETURN OR TAKE ANY POSITION WITH
ANY TAXING AUTHORITY THAT IS INCONSISTENT WITH THE ALLOCATION SET FORTH IN
SECTION 3.07 OF THE DISCLOSURE SCHEDULE ATTACHED HERETO.


 


7.12                           RECORDING.  FROM THE EFFECTIVE DATE AND
CONTINUING AFTER THE CLOSING DATE, NEITHER PURCHASER NOR SELLER SHALL RECORD
THIS AGREEMENT OR ANY MEMORANDUM HEREOF.


 


7.13                           RETENTION OF OBLIGATIONS.  FROM THE EFFECTIVE
DATE UNTIL THE CLOSING DATE, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, SELLER HEREBY EXPRESSLY RETAINS RESPONSIBILITY FOR, AND IN NO EVENT
SHALL PURCHASER OR ANY TRANSFEREE AFFILIATES ASSUME ANY LIABILITY OR HAVE ANY
OBLIGATION FOR, ANY OBLIGATION WHICH WOULD RESULT IN THE PURCHASE PRICE NOT
BEING A “FIXED AMOUNT” DETERMINED AS OF THE CLOSING DATE WITHIN THE MEANING OF
SECTION 514(C)(9)(B)(I) OF THE CODE (A “CONTINGENT OBLIGATION”).  IN THE EVENT
THAT PURCHASER DETERMINES AT ANY TIME PRIOR TO THE CLOSING THAT ANY OBLIGATION
IT WOULD OTHERWISE ASSUME OR BE SUBJECT TO UPON CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WOULD CONSTITUTE A CONTINGENT OBLIGATION, THEN IT
SHALL GIVE PROMPT WRITTEN NOTICE TO SELLER IDENTIFYING IN REASONABLE DETAIL THE
NATURE OF THE CONTINGENT OBLIGATION.  PURCHASER AND SELLER SHALL JOINTLY USE
THEIR COMMERCIALLY REASONABLE EFFORTS TO TERMINATE THE CONTINGENT OBLIGATION OR
TO REFORM THE CONTINGENT OBLIGATION.  IF PURCHASER AND SELLER ARE NOT ABLE TO
TERMINATE THE CONTINGENT OBLIGATION OR TO REFORM IT SO THAT PURCHASER DETERMINES
THAT IT IS NO LONGER A CONTINGENT OBLIGATION, SUCH OBLIGATION SHALL BE
SPECIFICALLY DELETED FROM THE AGREEMENTS TO BE ASSIGNED PURSUANT TO THIS
AGREEMENT, AND THE CASH AMOUNT SHALL BE INCREASED BY THE FAIR VALUE OF SUCH
CONTINGENT OBLIGATION, AS AGREED UPON BY SELLER AND PURCHASER OR, IF THEY ARE
UNABLE TO AGREE WITHIN 10 DAYS OF THE ANTICIPATED CLOSING DATE, THEN THE FAIR
VALUE SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 9.11.  THE ADJUSTMENT TO
THE PURCHASE PRICE SHALL BE DETERMINED PRIOR TO THE CLOSING.


 


7.14                           NO LEASES.  FROM THE EFFECTIVE DATE AND
CONTINUING AFTER THE CLOSING DATE, NEITHER SELLER NOR ITS TAX AFFILIATES WILL
ACQUIRE ANY INTEREST IN ANY LEASE, OR ANY INTEREST IN ANY PERSON WHICH IS A
LESSEE UNDER ANY LEASE, BEING ASSIGNED TO AND ASSUMED BY PURCHASER OR ANY
AFFILIATE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IF
SUCH ACQUISITION WOULD CAUSE THE LESSEE TO BE A TAX AFFILIATE OF SELLER OR
OTHERWISE RESULT IN A LEASE DESCRIBED IN SECTION 514(C)(9)(B)(III) OF THE CODE.

 

The covenant in this Section 7.14 shall survive, as to each lease subject
hereto, for the term of the lease as in effect on the Closing Date (including
any extensions permitted to be exercised by the lessee by the terms of such
lease).  If Seller gives notice to Purchaser that Seller elects to acquire any
interest in a lessee that would be prohibited by this Section 7.14, then
Purchaser shall permit, or cause any transferee of the Property to permit, the
lessee to terminate the relevant lease, effective on the day immediately
preceding the date the lessee becomes a Tax Affiliate of Seller.


 


7.15                           CONSENTS.  SELLER SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO (I) OBTAIN ALL CONSENTS, ORDERS, APPROVALS,
AUTHORIZATIONS, WAIVERS, DECLARATIONS OR FILINGS NECESSARY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY WHICH ARE REQUIRED TO BE OBTAINED BY


 


37

--------------------------------------------------------------------------------



 


APPLICABLE LAW, ANY GOVERNMENTAL AUTHORITY OR OTHERWISE AND (II) OBTAIN ALL
CONSENTS REQUIRED UNDER THE CONTRACTS, LEASES AND LICENSES LISTED ON SECTION
4.01(D) OF THE DISCLOSURE SCHEDULE; PROVIDED, HOWEVER, THAT THE ONLY CONSENTS
REQUIRED AS A CONDITION TO CLOSING ARE THE CONSENTS TO THOSE CONTRACTS, LEASES
AND LICENSES LISTED ON SECTION 7.15 OF THE DISCLOSURE SCHEDULE.

 

To the extent and for so long as all consents, orders, approvals,
authorizations, waivers, declarations or filings required for the assignment of
any Contract, Lease or License that is not listed on Section 7.15 of the
Disclosure Schedule shall not have been obtained by Seller as of the Closing
(each a “Nonassignable Contract”), then post-Closing (i) Seller shall use
commercially reasonable efforts to provide to Purchaser the economic benefits of
any Nonassignable Contract, (ii) Seller shall enforce, at the request of
Purchaser, for the account of Purchaser, any rights of Seller under any
Nonassignable Contract (including the right to elect to terminate the same in
accordance with the terms thereof upon the advice of Purchaser), and (iii)
Purchaser shall use commercially reasonable efforts to perform and discharge any
Nonassignable Contract to the same extent required of Seller under the terms
thereof.  Following the Closing, Seller shall not terminate, modify or amend any
Nonassignable Contract without Purchaser’s prior written consent.


 


7.16                           RELEASE OF SELLER.  SUBJECT TO THE TERMS AND
CONDITIONS OF SELLER’S INDEMNITY OBLIGATIONS IN ARTICLE VI WHICH ARE NOT
AFFECTED IN ANY WAY BY THIS SECTION 7.16, FROM AND AFTER THE CLOSING DATE,
PURCHASER, ON BEHALF OF ITSELF, AND PURCHASER INDEMNIFIED PARTIES AND THEIR
SUCCESSORS AND ASSIGNS, HEREBY FOREVER WAIVES, RELIEVES, RELEASES, AND
DISCHARGES SELLER INDEMNIFIED PARTIES FROM ANY CLAIMS, LOSSES, AND LIABILITIES,
WHETHER KNOWN OR UNKNOWN AT THE CLOSING DATE, WHICH THE PURCHASER INDEMNIFIED
PARTIES AND THEIR SUCCESSORS AND ASSIGNS HAVE OR INCUR, OR MAY IN THE FUTURE
HAVE OR INCUR, ARISING OUT OF OR RELATED TO THE ASSUMED LIABILITIES DESCRIBED IN
SECTION 2.02(D), INCLUDING WITHOUT LIMITATION, ANY AND ALL CLAIMS, LOSSES, AND
LIABILITIES FOR COST RECOVERY AND CONTRIBUTION UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, THE RESOURCE
CONSERVATION AND RECOVERY ACT, AND ANY STATE COUNTERPARTS THERETO, INCLUDING
STATE LAWS AND REGULATIONS RELATING TO THE INVESTIGATION AND REMEDIATION OF OIL
AND GAS WASTES, AS THEY MAY BE AMENDED FROM TIME TO TIME, AND UNDER COMMON LAW
DOCTRINES.


 


7.17                           NOTIFICATION.  FROM THE EFFECTIVE DATE UNTIL THE
CLOSING DATE, SELLER SHALL GIVE PROMPT NOTICE TO PURCHASER AND PURCHASER SHALL
GIVE PROMPT NOTICE TO SELLER IF EITHER DISCOVERS (I) THAT ANY REPRESENTATION OR
WARRANTY MADE BY SELLER CONTAINED IN THIS AGREEMENT THAT IS QUALIFIED AS TO
MATERIALITY HAS BECOME UNTRUE OR INACCURATE IN ANY MATERIAL RESPECT OR (II) A
FAILURE BY SELLER TO COMPLY WITH OR SATISFY IN ANY MATERIAL RESPECT ANY
COVENANT, CONDITION OR AGREEMENT TO BE COMPLIED WITH OR SATISFIED BY IT UNDER
THIS AGREEMENT; PROVIDED, HOWEVER, THAT NO SUCH NOTIFICATION SHALL AFFECT THE
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS OF THE PARTIES OR THE
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT, AND SUCH
NOTIFICATION IN NOT INTENDED TO BE, NOR SHALL SUCH NOTIFICATION BE DEEMED TO BE,
A WAIVER OF PURCHASER’S RIGHTS TO RECOVER FROM SELLER FOR ANY BREACH OF ANY
REPRESENTATION AND WARRANTY OR ANY COVENANT UNDER THIS AGREEMENT OR A WAIVER OF
PURCHASER’S RIGHTS TO INDEMNIFICATION FROM SELLER UNDER ARTICLE VI.


 


7.18                           SUPPLY AGREEMENT.  NO LATER THAN FIVE (5) DAYS
AFTER THE CLOSING DATE, SELLER ON THE ONE HAND, AND PURCHASER OR ANY AFFILIATE
(AS OF THE CLOSING DATE) OF PURCHASER THEN HAVING TITLE TO THE REAL PROPERTY, ON
THE OTHER HAND, SHALL EACH EXECUTE AND DELIVER TO THE OTHER THE SUPPLY AGREEMENT
IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT M (THE “SUPPLY AGREEMENT”).


 


38

--------------------------------------------------------------------------------



 


ARTICLE VIII
TERMINATION


 


8.01                           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED,
AND THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE ABANDONED:


 


(A)                                  AT ANY TIME BEFORE THE CLOSING, BY MUTUAL
WRITTEN AGREEMENT OF SELLER AND PURCHASER;


 


(B)                                 AT ANY TIME BEFORE THE CLOSING, BY SELLER OR
PURCHASER, IN THE EVENT THAT A FINAL, NONAPPEALABLE ORDER OR ANY LAW BECOMES
EFFECTIVE RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING OR MAKING ILLEGAL THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR BY THE
CLOSING DOCUMENTS, UPON NOTIFICATION OF THE NON-TERMINATING PARTY BY THE
TERMINATING PARTY;


 


(C)                                  BY PURCHASER, AS PROVIDED IN
SECTIONS 2.04(B), 7.02(B), 7.05(B) AND 7.07 OF THIS AGREEMENT AND BY SELLER AS
PROVIDED IN SECTIONS 2.04(B) AND 7.06(C) OF THIS AGREEMENT;


 


(D)                                 BY EITHER THE PURCHASER OR THE SELLER BY
PROVIDING WRITTEN NOTICE TO THE OTHER AT ANY TIME AFTER OCTOBER 31, 2003 IF THE
CLOSING WILL NOT HAVE OCCURRED BY REASON OF THE FAILURE OF ANY CONDITION SET
FORTH IN SECTION 3.02, IN THE CASE OF THE PURCHASER OR SELLER, AS APPLICABLE,
SECTION 3.03, IN THE CASE OF THE PURCHASER, OR SECTION 3.04, IN THE CASE OF THE
SELLER, TO BE SATISFIED (UNLESS SUCH FAILURE IS THE RESULT OF ONE OR MORE
BREACHES OR VIOLATIONS OF, OR INACCURACY IN ANY COVENANT, AGREEMENT,
REPRESENTATION OR WARRANTY OF THIS AGREEMENT BY THE TERMINATING PARTY);
PROVIDED, THAT IF PROCEDURES IN SECTION 9.11 FOR RESOLVING DISPUTES REGARDING
THE EXTENT OF DIMINUTION OF VALUE ARE INVOKED, THE DATE REFERRED TO IN THIS
SECTION 8.01(D) SHALL BE EXTENDED TO THE EARLIER OF (I) THE SECOND BUSINESS DAY
FOLLOWING THE DATE ON WHICH ALL SUCH DISPUTES HAVE BEEN RESOLVED AND
(II) DECEMBER 31, 2003;


 


(E)                                  BY THE PURCHASER IF EITHER (I) THERE WILL
BE A MATERIAL BREACH OF, OR MATERIAL INACCURACY IN, ANY REPRESENTATION OR
WARRANTY OF THE SELLER CONTAINED IN THIS AGREEMENT AS OF THE DATE OF THIS
AGREEMENT OR AS OF ANY SUBSEQUENT DATE (OTHER THAN REPRESENTATIONS OR WARRANTIES
THAT EXPRESSLY SPEAK ONLY AS OF A SPECIFIC DATE OR TIME, WITH RESPECT TO WHICH
THE PURCHASER’S RIGHT TO TERMINATE WILL ARISE ONLY IN THE EVENT OF A MATERIAL
BREACH OF, OR MATERIAL INACCURACY IN, SUCH REPRESENTATION OR WARRANTY AS OF SUCH
SPECIFIED DATE OR TIME), OR (II) THE SELLER WILL HAVE BREACHED OR VIOLATED IN
ANY MATERIAL RESPECT ANY OF ITS RESPECTIVE COVENANTS AND AGREEMENTS CONTAINED IN
THIS AGREEMENT, IN EACH CASE WHICH BREACH OR VIOLATION WOULD GIVE RISE, OR COULD
REASONABLY BE EXPECTED TO GIVE RISE, TO A FAILURE OF A CONDITION PRECEDENT TO
THE PURCHASER’S OBLIGATIONS SET FORTH IN SECTION 3.02 AND 3.03; AND


 


(F)                                    BY THE SELLER IF EITHER (I) THERE WILL BE
A MATERIAL BREACH OF, OR MATERIAL INACCURACY IN, ANY REPRESENTATION OR WARRANTY
OF THE PURCHASER CONTAINED IN THIS AGREEMENT AS OF THE DATE OF THIS AGREEMENT OR
AS OF ANY SUBSEQUENT DATE (OTHER THAN REPRESENTATIONS OR WARRANTIES THAT
EXPRESSLY SPEAK ONLY AS OF A SPECIFIC DATE OR TIME, WITH RESPECT TO WHICH THE
SELLER’S RIGHT TO TERMINATE WILL ARISE ONLY IN THE EVENT OF A MATERIAL BREACH
OF, OR MATERIAL INACCURACY IN, SUCH REPRESENTATION OR WARRANTY AS OF SUCH
SPECIFIED DATE OR TIME), OR (II) THE PURCHASER WILL HAVE BREACHED OR VIOLATED IN
ANY MATERIAL RESPECT ANY OF ITS RESPECTIVE COVENANTS AND AGREEMENTS CONTAINED IN
THIS AGREEMENT, IN EACH CASE WHICH BREACH OR VIOLATION WOULD GIVE RISE, OR COULD


 


39

--------------------------------------------------------------------------------



 


REASONABLY BE EXPECTED TO GIVE RISE, TO A FAILURE OF A CONDITION PRECEDENT TO
THE SELLER’S OBLIGATIONS SET FORTH IN SECTION 3.02 AND 3.04.


 


8.02                           EFFECT OF TERMINATION.  IF THIS AGREEMENT IS
TERMINATED PURSUANT TO SECTION 8.01, THIS AGREEMENT WILL FORTHWITH BECOME NULL
AND VOID AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE ABANDONED WITHOUT
FURTHER ACTION BY THE PARTIES HERETO AND EXCEPT AS OTHERWISE PROVIDED IN
SECTIONS 8.03 AND 8.04 BELOW, (I) THERE WILL BE NO LIABILITY OR OBLIGATION ON
THE PART OF SELLER OR PURCHASER (OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR OTHER REPRESENTATIVES OR AFFILIATES) INCLUDING WITH RESPECT
TO ARTICLE VI AND (II) THE DEPOSIT SHALL BE RETURNED TO PURCHASER; PROVIDED,
THAT THIS SECTION 8.02, SECTIONS 3.08, 7.06(E) AND 7.09 AND ARTICLES I AND IX OF
THIS AGREEMENT SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT AND REMAIN IN
FULL FORCE AND EFFECT.


 


8.03                           SELLER DEFAULT.  IF THE CLOSING SHALL NOT HAVE
OCCURRED AS A RESULT OF THE TERMINATION OF THE AGREEMENT BY THE PURCHASER
PURSUANT TO SECTION 8.01(E) ABOVE, THEN PURCHASER WILL BE ENTITLED TO THE RETURN
OF THE DEPOSIT AND IN ADDITION SHALL RECEIVE, AS ITS SOLE AND EXCLUSIVE REMEDY,
EITHER (I) ANY AND ALL OF ITS REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE NEGOTIATION OF, AND ATTEMPTED CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY, THIS AGREEMENT OR (II) SPECIFIC PERFORMANCE OF
THIS AGREEMENT.  THE SELLER ACKNOWLEDGES AND AGREES THAT PURCHASER WOULD BE
DAMAGED IRREPARABLY IN THE EVENT ANY OF THE PROVISIONS OF THIS AGREEMENT ARE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR OTHERWISE ARE BREACHED OR
VIOLATED. ACCORDINGLY, THE SELLER AGREES THAT, WITHOUT POSTING BOND OR OTHER
UNDERTAKING, THE PURCHASER WILL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO
PREVENT BREACHES OR VIOLATIONS OF THE PROVISIONS OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THIS AGREEMENT AND THE TERMS AND PROVISIONS HEREOF IN ANY
ACTION INSTITUTED IN ANY COURT OF THE UNITED STATES OR ANY STATE THEREOF HAVING
JURISDICTION OVER THE PARTIES.  THE SELLER FURTHER AGREES THAT, IN THE EVENT OF
ANY ACTION FOR SPECIFIC PERFORMANCE IN RESPECT OF SUCH BREACH OR VIOLATION, IT
WILL NOT ASSERT THAT THE DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


8.04                           PURCHASER DEFAULT; LIQUIDATED DAMAGES.  IF THE
CLOSING SHALL NOT HAVE OCCURRED AS A RESULT OF THE TERMINATION OF THE AGREEMENT
BY THE SELLER PURSUANT TO SECTION 8.01(F) ABOVE, THEN SELLER WILL BE ENTITLED TO
RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES AND SUCH LIQUIDATED DAMAGES SHALL BE
THE SELLER’S SOLE AND EXCLUSIVE REMEDY IN CONNECTION THEREWITH.  THE PARTIES
AGREE THAT THE ANTICIPATED OR ACTUAL HARM, THE DIFFICULTIES OF PROOF OF LOSS AND
THE INCONVENIENCE OR INFEASIBILITY OF OTHERWISE OBTAINING AN ADEQUATE REMEDY
JUSTIFY SUCH LIQUIDATED DAMAGES.


 


ARTICLE IX
GENERAL PROVISIONS


 


9.01                           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER WILL BE IN WRITING, AND UNLESS OTHERWISE
PROVIDED IN THIS AGREEMENT, WILL BE DEEMED EFFECTIVE WHEN DELIVERED IN PERSON OR
WHEN DISPATCHED BY FACSIMILE TRANSMISSION (CONFIRMED SUCCESSFUL SENDING BY THE
MACHINE AND THEN CONFIRMED BY SENDING A COPY IN WRITING BY MAIL SIMULTANEOUSLY
DISPATCHED), OR ONE BUSINESS DAY AFTER DISPATCH BY A NATIONALLY RECOGNIZED
OVERNIGHT COURIER SERVICE TO THE APPROPRIATE PARTY AT THE ADDRESS SPECIFIED
BELOW:

 

40

--------------------------------------------------------------------------------


 

If to Seller:

 

Louisiana-Pacific Corporation
100 Interstate 45 N
Conroe, Texas  77301
Attn:  Jeff Wagner
Telephone:  936.760.5938
Facsimile:  936.760.5907

 

With copies to:

 

Louisiana-Pacific Corporation
805 SW Broadway
Portland, Oregon 97205
Attn: Legal Department
Telephone:  503.821.5100
Facsimile:  503.821.5210

 

If to Purchaser:

 

ETT Acquisition Company, LLC
c/o The Molpus Woodlands Group
654 North State Street
Jackson, Mississippi 39202

Attn:  Robert L. Lyle
Telephone:  601.948.8733
Facsimile:  601.352.7463

 

With copy to:

 

Ropes & Gray

One International Place

Boston, MA 02110

Attn:  Larry J. Rowe, Esq.

Telephone:  617.951.7000

Facsimile:  617.951.7050

 

or to such other address or addresses as any party may from time to time
designate as to itself by notice.


 


9.02                           BINDING EFFECT.  THIS AGREEMENT IS BINDING UPON
AND INURES TO THE BENEFIT OF SELLER AND PURCHASER AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, AND, EXCEPT AS PROVIDED IN ARTICLE VI, NO
OTHER PARTY IS CONFERRED ANY RIGHTS BY VIRTUE OF THIS AGREEMENT OR ENTITLED TO
ENFORCE ANY OF THE PROVISIONS HEREOF.


 


9.03                           ASSIGNMENT.  NEITHER PARTY SHALL ASSIGN THIS
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD) AND ANY ATTEMPTED ASSIGNMENT HEREOF WITHOUT PRIOR
WRITTEN CONSENT SHALL BE VOID.  NOTWITHSTANDING THE FOREGOING, PURCHASER SHALL
HAVE THE RIGHT TO ASSIGN ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS,
INCLUDING WITH RESPECT TO ALL OR ANY PART OF THE PROPERTY BEING ACQUIRED BY THE
PURCHASER AT CLOSING, TO ONE


 


41

--------------------------------------------------------------------------------



 


OR MORE OF ITS TRANSFEREE AFFILIATES FOR WHICH CONSENT IS NOT REQUIRED.  IF
PURCHASER EXERCISES ITS RIGHT TO ASSIGN HEREUNDER PRIOR TO THE CLOSING, THE
AFFECTED PROPERTY SHALL BE TRANSFERRED AT THE CLOSING DIRECTLY TO THE ASSIGNEE.


 


9.04                           WAIVER.  FAILURE OF EITHER PARTY AT ANY TIME TO
REQUIRE PERFORMANCE OF ANY PROVISION OF THIS AGREEMENT WILL NOT LIMIT SUCH
PARTY’S RIGHT TO ENFORCE SUCH PROVISION, NOR WILL ANY WAIVER OF ANY BREACH OF
ANY PROVISION OF THIS AGREEMENT CONSTITUTE A WAIVER OF ANY SUCCEEDING BREACH OF
SUCH PROVISION OR A WAIVER OF SUCH PROVISION ITSELF.


 


9.05                           AMENDMENT.  THIS AGREEMENT CANNOT BE MODIFIED,
AMENDED OR SUPPLEMENTED EXCEPT BY THE WRITTEN AGREEMENT OF THE PARTIES HERETO OR
THEIR RESPECTIVE SUCCESSORS OR PERMITTED ASSIGNS.


 


9.06                           CERTAIN REQUIRED NOTICES.


 


(A)                                  NOTICE REGARDING POSSIBLE LIABILITY FOR
ADDITIONAL TAXES.  IF FOR THE CURRENT AD VALOREM TAX YEAR THE TAXABLE VALUE OF
THE REAL PROPERTY IS DETERMINED BY A SPECIAL APPRAISAL METHOD THAT ALLOWS FOR
APPRAISAL OF THE REAL PROPERTY AT LESS THAN ITS MARKET VALUE, PURCHASER MAY NOT
BE ABLE TO MEET THE REQUIREMENTS TO QUALIFY THE REAL PROPERTY FOR THAT SPECIAL
APPRAISAL METHOD IN A SUBSEQUENT YEAR AND THE REAL PROPERTY MAY THEN BE
APPRAISED AT ITS FULL MARKET VALUE.  IN ADDITION, THE TRANSFER OF THE REAL
PROPERTY OR A SUBSEQUENT CHANGE IN THE USE OF THE REAL PROPERTY MAY RESULT IN
THE IMPOSITION OF ADDITIONAL TAX PLUS INTEREST AS A PENALTY FOR THE TRANSFER OR
THE CHANGE IN USE OF THE REAL PROPERTY.  THE TAXABLE VALUE OF THE REAL PROPERTY
AND THE APPLICABLE METHOD OF APPRAISAL FOR THE CURRENT TAX YEAR IS PUBLIC
INFORMATION AND MAY BE OBTAINED FROM THE TAX APPRAISAL DISTRICT ESTABLISHED FOR
THE COUNTY IN WHICH THE REAL PROPERTY IS LOCATED.


 


(B)                                 NOTICE REGARDING POSSIBLE ANNEXATION.  IF
ANY PORTION OF THE REAL PROPERTY IS LOCATED OUTSIDE THE LIMITS OF A
MUNICIPALITY, SUCH PORTION OF THE REAL PROPERTY MAY NOW OR LATER BE INCLUDED IN
THE EXTRATERRITORIAL JURISDICTION OF A MUNICIPALITY AND MAY NOW OR LATER BE
SUBJECT TO ANNEXATION BY THE MUNICIPALITY.  EACH MUNICIPALITY MAINTAINS A MAP
THAT DEPICTS ITS BOUNDARIES AND EXTRATERRITORIAL JURISDICTION.  TO DETERMINE IF
ANY PORTION OF THE REAL PROPERTY IS LOCATED WITHIN A MUNICIPALITY’S
EXTRATERRITORIAL JURISDICTION OR IS LIKELY TO BE LOCATED WITHIN A MUNICIPALITY’S
EXTRATERRITORIAL JURISDICTION, PURCHASER IS ADVISED TO CONTACT ALL
MUNICIPALITIES LOCATED IN THE GENERAL PROXIMITY OF THE REAL PROPERTY FOR FURTHER
INFORMATION.


 


(C)                                  WATER AND SEWER SERVICE NOTICE.  THOSE
PORTIONS OR PARCELS OF THE REAL PROPERTY DISCLOSED IN SECTION 9.06(C) OF THE
DISCLOSURE SCHEDULE ARE LOCATED IN THE WATER OR SEWER SERVICE AREAS NOTED IN
SECTION 9.06(C) OF THE DISCLOSURE SCHEDULE, WHICH WATER AND SEWER SERVICE AREAS
ARE THE UTILITY SERVICE PROVIDERS AUTHORIZED BY LAW TO PROVIDE WATER OR SEWER
SERVICE TO SUCH PORTIONS OR PARCELS OF THE REAL PROPERTY.  OTHER THAN THOSE
NOTED IN SECTION 9.06(C) OF THE DISCLOSURE SCHEDULE, NO OTHER RETAIL PUBLIC
UTILITY IS AUTHORIZED TO PROVIDE WATER OR SEWER SERVICE TO THE APPLICABLE
PORTIONS OR PARCELS OF THE REAL PROPERTY.  SPECIAL COSTS OR CHARGES MAY BE
ASSESSED BEFORE PURCHASER CAN RECEIVE WATER OR SEWER SERVICE.  PURCHASER IS
ADVISED TO CONTACT THE APPLICABLE UTILITY SERVICE PROVIDER TO DETERMINE THE COST
THAT PURCHASER WILL BE REQUIRED TO PAY AND THE PERIOD OF TIME FOR UTILITY
SERVICE PREPARATION, IF ANY, THAT WILL BE REQUIRED TO PROVIDE WATER OR SEWER
SERVICE TO THE APPLICABLE REAL PROPERTY.


 


42

--------------------------------------------------------------------------------



 


9.07                           ATTORNEYS’ FEES.  IF ARBITRATION OR LITIGATION OR
ANY OTHER PROCEEDING OF ANY NATURE WHATSOEVER (INCLUDING ANY PROCEEDING UNDER
THE U.S. BANKRUPTCY CODE) IS INSTITUTED IN CONNECTION WITH ANY CONTROVERSY
ARISING OUT OF THIS AGREEMENT OR TO INTERPRET OR ENFORCE ANY RIGHTS, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS ATTORNEYS’, PARALEGALS’,
ACCOUNTANTS’, AND OTHER EXPERTS’ FEES AND ALL OTHER FEES, COSTS, AND EXPENSES
ACTUALLY AND REASONABLY INCURRED, AS DETERMINED BY AN ARBITRATOR OR COURT OF
COMPETENT JURISDICTION, IN ADDITION TO ALL OTHER AMOUNTS TO WHICH IT IS ENTITLED
AT LAW OR IN EQUITY.  THE PREVAILING PARTY WILL BE DEEMED TO BE THE PARTY THAT
SHALL HAVE PREVAILED ON THE ISSUES WITH THE GREATEST VALUE AS DETERMINED BY THE
ARBITRATOR OR COURT OF COMPETENT JURISDICTION.


 


9.08                           SEVERABILITY.  IF ANY TERM OR PROVISION OF THIS
AGREEMENT OR ITS APPLICATION TO ANY PERSON OR CIRCUMSTANCE SHALL TO ANY EXTENT
BE INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT AND THE APPLICATION
OF SUCH TERM OR PROVISION TO SUCH PERSON OR CIRCUMSTANCES OTHER THAN THOSE AS TO
WHICH IT IS HELD INVALID OR UNENFORCEABLE SHALL NOT BE AFFECTED THEREBY, AND
EACH TERM OR PROVISION OF THIS AGREEMENT SHALL BE VALID AND ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED BY LAW SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF
THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER ADVERSE TO
ANY PARTY.  IF SO AFFECTED, THE PARTIES SHALL NEGOTIATE IN GOOD FAITH TO MODIFY
THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS
POSSIBLE IN AN ACCEPTABLE MANNER TO THE END THAT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE FULFILLED TO THE EXTENT POSSIBLE.


 


9.09                           INTEGRATION.  THIS AGREEMENT, TOGETHER WITH THE
EXHIBITS HERETO AND THE OTHER INSTRUMENTS AND CERTIFICATES REFERRED TO HEREIN,
CONSTITUTES THE PARTIES’ ENTIRE AGREEMENT AND UNDERSTANDING FOR THE PURCHASE AND
SALE OF THE PROPERTY AND SUPERSEDES ALL PRIOR AGREEMENTS, WHETHER WRITTEN OR
ORAL, BETWEEN THE PARTIES FOR SUCH PURCHASE AND SALE.


 


9.10                           CONSTRUCTION AND INTERPRETATION.  THE HEADINGS OR
TITLES FOR THE SECTIONS IN THIS AGREEMENT ARE INTENDED FOR EASE OF REFERENCE
ONLY AND SHALL NOT EFFECT THE CONSTRUCTION OR INTERPRETATION OF ANY PROVISION OF
THIS AGREEMENT.  ALL PROVISIONS OF THIS AGREEMENT HAVE BEEN NEGOTIATED AT ARM’S
LENGTH, AND THIS AGREEMENT SHALL NOT BE CONSTRUED FOR OR AGAINST ANY PARTY BY
REASON OF AUTHORSHIP OR ALLEGED AUTHORSHIP OF ANY PROVISION.


 


9.11                           DISPUTE RESOLUTION.  THE PARTIES WILL ATTEMPT IN
GOOD FAITH TO RESOLVE ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO
SECTIONS 7.02 (TO THE EXTENT SUCH CONTROVERSY RELATES TO ANY CASUALTY LOSSES),
7.05, 7.06 AND 7.13 OF THIS AGREEMENT PROMPTLY BY NEGOTIATIONS BETWEEN
REPRESENTATIVES AND SENIOR EXECUTIVES OF THE PARTIES WHO HAVE THE AUTHORITY TO
SETTLE THE CONTROVERSY.  A REPRESENTATIVE OF EACH PARTY WILL COMMUNICATE AT
LEAST ONCE AND ATTEMPT TO RESOLVE THE MATTER.  IF THE MATTER HAS NOT BEEN
RESOLVED WITHIN 20 DAYS OF SUCH COMMUNICATION, THE CONTROVERSY SHALL BE SETTLED
IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION BY AN ARBITRATOR WHO IS AN EXPERT WITH RESPECT TO THE SUBJECT MATTER
OF THE CLAIM OR CONTROVERSY.  THE ARBITRATOR WILL DETERMINE THE DIMINUTION IN
VALUE AS PROMPTLY AS PRACTICABLE.  THE ARBITRATION SHALL BE GOVERNED BY THE
UNITED STATES ARBITRATION ACT, 9 U.S.C. § 1-16, AND JUDGMENT RENDERED BY THE
ARBITRATOR MAY BE ENTERED BY ANY COURT HAVING JURISDICTION THEREOF.  THE PLACE
OF ARBITRATION SHALL BE NEW YORK, NEW YORK.  THE COST OF THE ARBITRATION WILL BE
BORNE BY PURCHASER AND SELLER EQUALLY.


 


9.12                           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO
A CONTRACT EXECUTED AND PERFORMED IN THE STATE OF TEXAS, WITHOUT GIVING EFFECT
TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.


 


43

--------------------------------------------------------------------------------



 


9.13                           WAIVER OF JURY TRIAL.  THE PARTIES HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.


 


9.14                           TIME.  TIME IS OF THE ESSENCE OF THIS AGREEMENT.


 


9.15                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT, AND ANY OF THE PARTIES MAY EXECUTE THIS AGREEMENT BY
SIGNING ANY SUCH COUNTERPART.


 


9.16                           BROKER’S OR FINDER’S FEE.  EXCEPT AS DISCLOSED IN
SECTION 9.16 OF THE DISCLOSURE SCHEDULE, EACH PARTY HEREBY WARRANTS TO THE OTHER
PARTY THAT IT HAS NOT DEALT WITH ANY INVESTMENT BANKER, BROKER OR SALESMAN IN
THE NEGOTIATION OF THIS AGREEMENT.  EACH PARTY SHALL INDEMNIFY, DEFEND, AND HOLD
HARMLESS THE OTHER PARTY AGAINST ANY COMMISSIONS OR FEES DUE BY VIRTUE OF THE
EXECUTION OR CLOSING OF THIS AGREEMENT, THE OBLIGATION OR ASSERTED CLAIM FOR
WHICH ARISES FROM ACTIONS TAKEN OR CLAIMED TO BE TAKEN BY OR THROUGH THE
INDEMNIFYING PARTY.


 


9.17                           NO THIRD PARTY BENEFICIARIES.  NOTHING IN THIS
AGREEMENT OR THE RELATED AGREEMENTS, WHETHER EXPRESSED OR IMPLIED, IS INTENDED
OR SHALL BE CONSTRUED TO CONFER UPON OR GIVE ANY PERSON, OTHER THAN THE PARTIES
HERETO, OR IN THE CASE OF ARTICLE VI, THE PURCHASER INDEMNIFIED PARTIES AND
SELLER INDEMNIFIED PARTIES, ANY RIGHTS, REMEDIES OR OTHER BENEFITS UNDER OR BY
REASON OF THIS AGREEMENT.


 


9.18                           CONFIDENTIALITY.  WHETHER OR NOT THE CLOSING
ACTUALLY OCCURS, EACH OF THE PARTIES WILL TREAT AND WILL USE ITS BEST EFFORTS TO
CAUSE ALL OF ITS AFFILIATES, AND ITS RESPECTIVE OFFICERS, EMPLOYEES, COUNSEL,
ACCOUNTANTS, FINANCIAL ADVISORS, CONSULTANTS AND OTHER REPRESENTATIVES
(COLLECTIVELY “REPRESENTATIVES”) TO MAINTAIN, IN CONFIDENCE ALL DOCUMENTS,
MATERIALS AND OTHER INFORMATION DISCLOSED TO IT BY OR ON BEHALF OF THE OTHER
PARTY DURING THE COURSE OF DISCUSSIONS OR NEGOTIATIONS LEADING TO THE EXECUTION
OF THIS AGREEMENT OR THEREAFTER, IN THE PREPARATION OF THIS AGREEMENT OR THE
RELATED AGREEMENTS OR OTHERWISE IN CONNECTION WITH THE TRANSACTION CONTEMPLATED
HEREBY OR THEREBY (THE “CONFIDENTIAL INFORMATION”), UNLESS (A) COMPELLED TO
DISCLOSE BY JUDICIAL OR ADMINISTRATIVE PROCESS (INCLUDING WITHOUT LIMITATION IN
CONNECTION WITH OBTAINING THE NECESSARY APPROVALS OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY FROM GOVERNMENTAL AUTHORITIES) OR BY OTHER
REQUIREMENTS OF APPLICABLE LAW OR APPLICABLE RULES OF A NATIONAL SECURITIES
EXCHANGE, (B) DISCLOSED IN A CLAIM ASSERTED OR COMMENCED BY A PARTY HERETO IN
PURSUIT OF ITS RIGHTS OR IN THE EXERCISE OF ITS REMEDIES HEREUNDER, OR UNDER THE
RELATED AGREEMENTS, EXCEPT TO THE EXTENT THAT SUCH DOCUMENTS, MATERIALS OR
INFORMATION CAN BE SHOWN TO HAVE BEEN (I) PREVIOUSLY KNOWN BY A PARTY RECEIVING
SUCH DOCUMENTS, MATERIALS OR INFORMATION, (II) IN THE PUBLIC DOMAIN (EITHER
PRIOR TO OR AFTER THE RECEIPT BY THE RECEIVING PARTY OF SUCH DOCUMENTS,
MATERIALS OR INFORMATION) THROUGH NO FAULT OF SUCH RECEIVING PARTY, (C) LATER
ACQUIRED


 


44

--------------------------------------------------------------------------------



 


BY THE RECEIVING PARTY FROM ANOTHER SOURCE IF THE RECEIVING PARTY IS NOT AWARE
THAT SUCH SOURCE IS UNDER AN OBLIGATION TO THE OTHER PARTY HERETO TO KEEP SUCH
DOCUMENTS AND INFORMATION CONFIDENTIAL, OR (D) DISCLOSED TO A RECIPIENT WHO HAS
EXECUTED A CONFIDENTIALITY AGREEMENT CONTAINING SUBSTANTIALLY THE SAME
RESTRICTIONS AS THOSE SET FORTH HEREIN IN CONNECTION WITH THE RECEIPT OF SUCH
CONFIDENTIAL INFORMATION; PROVIDED, THAT FOLLOWING THE CLOSING THE FOREGOING
RESTRICTIONS WILL NOT APPLY TO PURCHASER’S USE OF DOCUMENTS, MATERIALS AND
INFORMATION CONCERNING THE PROPERTY.  IN THE EVENT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE NOT CONSUMMATED, UPON THE REQUEST OF THE OTHER PARTY, EACH PARTY
HERETO WILL, AND WILL CAUSE ITS AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES
TO, PROMPTLY REDELIVER, OR CAUSE TO BE REDELIVERED, ALL COPIES OF DOCUMENTS,
MATERIALS AND INFORMATION FURNISHED BY THE OTHER PARTY IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTION CONTEMPLATED HEREBY AND DESTROY, OR CAUSE TO BE
DESTROYED, ALL NOTES, MEMORANDA, SUMMARIES, ANALYSES, COMPILATIONS AND OTHER
WRITINGS RELATED THERETO OR BASED THEREON PREPARED BY THE PARTY THAT RECEIVED
SUCH DOCUMENTS, MATERIALS AND INFORMATION OR ITS REPRESENTATIVES.

 

Notwithstanding the preceding sentence or anything else in this Agreement to the
contrary, each party hereto and its respective Representatives may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to the parties hereto relating to such
tax treatment and tax structure.  For this purpose “tax structure” is limited to
any facts relevant to the U.S. federal income tax treatment of the transaction
and does not include information related to the identity of the parties.  The
preceding authorization to disclose does not prevent each party and its
respective Representatives from asserting any attorney-client privilege,
work-product doctrine, or other applicable privilege or defense against
disclosure of such information.


 


9.19                           FACSIMILE SIGNATURES.  FACSIMILE TRANSMISSION OF
ANY SIGNED ORIGINAL DOCUMENT AND RETRANSMISSION OF ANY SIGNED FACSIMILE
TRANSMISSION WILL BE THE SAME AS DELIVERY OF AN ORIGINAL. AT THE REQUEST OF ANY
PARTY TO THIS AGREEMENT, THE PARTIES WILL CONFIRM FACSIMILE TRANSMITTED
SIGNATURES BY EXECUTING AN ORIGINAL DOCUMENT.


 


9.20                           BULK SALES ACT.  THE PARTIES HEREBY WAIVE
COMPLIANCE WITH THE BULK SALES ACT OR COMPARABLE STATUTORY PROVISIONS OF EACH
APPLICABLE JURISDICTION.

 

[The remainder of this page is intentionally left blank.]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

SELLER:

 

 

 

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

PURCHASER:

 

 

 

ETT ACQUISITION COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTES

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LETTER OF CREDIT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is made as of July 2, 2003, by
and among FIDELITY NATIONAL TITLE INSURANCE COMPANY, a California corporation,
having an address at 717 N. Harwood Street, Suite 800, Dallas, Texas 75201
(“Escrow Agent”), ETT ACQUISITION COMPANY, LLC, a Delaware limited liability
company, having an address c/o The Molpus Woodlands Group, 654 North State
Street, Jackson, Mississippi 39202 (“Purchaser”), and LOUISIANA-PACIFIC
CORPORATION, a Delaware corporation, having an address at 100 Interstate 45
North, Conroe, Texas 77301 (“Seller”).

 

RECITALS:

 

WHEREAS, Purchaser and Seller have executed a Purchase and Sale Agreement (the
“Purchase Agreement”) dated July 2, 2003 (the “Effective Date”).

 

WHEREAS, Pursuant to Section 2.05 of the Purchase Agreement, on the Effective
Date, the Purchaser and the Seller have agreed that the Purchaser shall deposit
with Escrow Agent an earnest money deposit in the amount of $8,731,500.00 (the
“Deposit”) in immediately available funds.

 

WHEREAS, Escrow Agent has agreed to hold the Deposit, together with any interest
or other investment income earned thereon (collectively, the “Escrow Funds”), in
escrow on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Purchaser, the
Seller and the Escrow Agent hereby agree as follows:

 

1.1                                 DEFINITIONS.  CAPITALIZED TERMS USED BUT NOT
OTHERWISE DEFINED HEREIN HAVE THE RESPECTIVE MEANINGS ASSIGNED TO THEM IN THE
PURCHASE AGREEMENT.

 

1.2                                 ENGAGEMENT OF ESCROW AGENT.  SELLER AND
PURCHASER HEREBY ENGAGE ESCROW AGENT TO HOLD THE ESCROW FUNDS IN ACCORDANCE WITH
THE PURCHASE AGREEMENT AND ESCROW AGENT HEREBY ACCEPTS SUCH ENGAGEMENT.  ESCROW
AGENT HEREBY AGREES TO HOLD IN ESCROW ALL FUNDS COMPRISING THE ESCROW FUNDS AND
ACKNOWLEDGES RECEIPT OF THE DEPOSIT.  PURCHASER SHALL HAVE THE RIGHTS OF A
SECURED PARTY IN THE ESCROW FUNDS, AND THE ESCROW FUNDS SHALL NOT BE SUBJECT TO
ANY SECURITY INTEREST, LIEN OR ATTACHMENT OF ANY PARTY OR OF ANY CREDITOR OF ANY
PARTY OTHER THAN THE PURCHASER OR A SUCCESSOR OR PERMITTED ASSIGN OF THE
PURCHASER.  THE ESCROW AGENT DOES NOT OWN OR HAVE ANY INTEREST IN THE ESCROW
FUNDS BUT IS SERVING AS ESCROW HOLDER, HAVING ONLY POSSESSION THEREOF AND
AGREEING TO HOLD AND DISTRIBUTE THE ESCROW FUNDS IN ACCORDANCE WITH THE TERMS
AND CONDITIONS HEREINAFTER SET FORTH.

 

1.3                                 INVESTMENT OF ESCROW FUNDS.  DURING THE TERM
OF THIS ESCROW AGREEMENT, ALL

 

--------------------------------------------------------------------------------


 

ESCROW FUNDS SHALL BE INVESTED AND REINVESTED BY THE ESCROW AGENT, AS JOINTLY
DIRECTED IN WRITING BY PURCHASER AND SELLERS, IN (I) BANK OF AMERICA, N.A. MONEY
MARKET RATE ACCOUNT WITH THE ESCROW AGENT; OR (II) SUCH SPECIFIC INVESTMENTS AS
PURCHASER AND THE SELLER SHALL, FROM TIME TO TIME, JOINTLY DIRECT THE ESCROW
AGENT IN WRITING.  ALL INTEREST OR OTHER INVESTMENT INCOME EARNED ON THE DEPOSIT
SHALL ACCRUE TO THE BENEFIT OF THE PURCHASER.  THE ESCROW AGENT MAY LIQUIDATE
ALL OR ANY PART OF THE ESCROW FUNDS AT SUCH TIME AND IN SUCH MANNER, UPON
WRITTEN DIRECTION OF PURCHASER AND SELLER, TO CONVERT THE ESCROW FUNDS INTO CASH
FOR THE APPLICATION AND DISTRIBUTION IN ACCORDANCE WITH THIS ESCROW AGREEMENT.

 

1.4                                 DELIVERIES FROM ESCROW.

 

(a)                                  Closing.  Purchaser and the Seller shall
give joint written notice to the Escrow Agent at least 24 hours prior to the
time scheduled for Closing, which notice shall include instructions for the
disbursement of the Escrow Fund. The Escrow Agent shall disburse the
then-current balance of the Escrow Funds to the Seller at the Closing and such
amount shall be credited toward Purchaser’s payment of the Purchase Price in
accordance with the terms of the Purchase Agreement.

 

(b)                                 Termination.  If the Escrow Agent receives a
written statement executed by both the Purchaser and the Seller, at any time,
stating that the Purchase Agreement has been terminated in accordance with
Sections 8.01 (a), (b), (c), (d) or (e) thereof, then the Escrow Agent shall
deliver the Escrow Funds to the Purchaser.  If the Escrow Agent receives a
written statement executed by both the Purchaser and the Seller, at any time,
stating that the Purchase Agreement has been terminated in accordance with
Section 8.01(f) thereof, then the Escrow Agent shall deliver the Escrow Funds to
the Seller.

 

(c)                                  Agreement to Deliver Joint Notice.  The
Purchaser and the Seller will execute and deliver to the Escrow Agent such
additional instructions and certificates hereunder as may be required to give
effect to the provisions of Section 1.04.

 

1.5                                 DISPUTE RESOLUTION.  PURCHASE AND SELLER
SHALL USE THEIR BEST EFFORTS TO ATTEMPT TO RESOLVE ANY DISPUTE RELATING TO THIS
ESCROW AGREEMENT, OR A BREACH HEREOF, INCLUDING THE FAILURE TO DELIVER NOTICE TO
THE ESCROW AGENT AS REQUIRED BY SECTION 1.04 IN AN EXPEDITED MANNER.  TO THE
EXTENT THE CONTROVERSY IS NOT FINALLY RESOLVED WITHIN 15 DAYS, PURCHASER AND
SELLER SHALL ENGAGE IN THE DISPUTE RESOLUTION PROCESS REFERRED TO IN THE FIRST
TWO SENTENCES OF SECTION 9.11 OF THE PURCHASE AGREEMENT.  TO THE EXTENT THAT THE
DISPUTE IS FINALLY RESOLVED, PURCHASER AND SELLER SHALL SIGN A WRITTEN STATEMENT
SETTING FORTH THE SETTLEMENT AND SUBMIT SUCH STATEMENT TO THE ESCROW AGENT, AND
THE ESCROW AGENT SHALL BE ENTITLED TO RELY ON SUCH STATEMENT.  IF THE DISPUTE IS
NOT FINALLY RESOLVED WITHIN 45 DAYS AFTER THE DATE THE PURCHASE AGREEMENT IS
TERMINATED, EITHER PARTY MAY COMMENCE AN ACTION WITH RESPECT THERETO IN A COURT
OF COMPETENT JURISDICTION.

 

1.6                                 OWNERSHIP FOR TAX PURPOSES.  THE PURCHASER
SHALL BE RESPONSIBLE FOR ALL TAXES ARISING FROM OR ATTRIBUTABLE TO THE DEPOSIT
FOR AS LONG AS SUCH AMOUNTS REMAIN IN THE ESCROW ACCOUNT.  THE ESCROW AGENT
SHALL FURNISH AN ACCOUNT STATEMENT SHOWING INTEREST EARNED TO AND INTO THE
ACCOUNT OF THE PURCHASER.  THE PARTY RECEIVING THE ESCROW FUNDS SHALL BE
RESPONSIBLE FOR ALL TAXES ARISING FROM OR ATTRIBUTABLE TO SUCH FUNDS DURING THE
PERIOD BEGINNING WITH SUCH RECEIPT.

 

2

--------------------------------------------------------------------------------


 

1.7                                 COMPENSATION.  ESCROW AGENT WILL NOT BE
COMPENSATED FOR ITS SERVICES PERFORMED PURSUANT TO THIS AGREEMENT EXCEPT FOR
(A) THOSE EXPENSES OR COSTS CHARGED FOR INVESTMENTS BY THE BANK OR INSTITUTION
HOLDING THE CASH PORTION OF THE DEPOSIT, AND (B) REASONABLE ATTORNEYS’ FEES OR
COSTS INCURRED AS A RESULT OF ANY DISPUTE BETWEEN SELLER AND PURCHASER.  EACH OF
THE PURCHASER AND THE SELLER SHALL PAY ONE-HALF OF THE AMOUNTS REQUIRED TO BE
PAID TO THE ESCROW AGENT PURSUANT TO THIS SECTION 1.07 AT THE TIME OF THE
CLOSING OR, IF SUCH CLOSING HAS NOT OCCURRED AT THE TIME THE ESCROW FUNDS ARE
DISBURSED, AT SUCH TIME.

 

1.8                                 REPORTING PERSON.  SELLER AND PURCHASER
DESIGNATE ESCROW AGENT AS THE “REPORTING PERSON,” AS SUCH TERM IS UTILIZED IN
SECTION 6045 OF THE CODE, AND AGREE TO (A) PROVIDE TO ESCROW AGENT THE
INFORMATION AND OTHER CERTIFICATIONS REQUIRED PURSUANT TO SECTION 2.05(C)(II)
AND (III) OF THE PURCHASE AGREEMENT AND (B) OTHERWISE COMPLY WITH SECTION 2.05
OF THE PURCHASE AGREEMENT.  ESCROW AGENT AGREES TO SERVE AS REPORTING PERSON AS
SET FORTH IN SECTION 2.05 OF THE PURCHASE AGREEMENT.

 

1.9                                 ESCROW AGENT.

 

(a)                                  If the Escrow Agent shall be uncertain as
to its duties or rights hereunder or shall receive instructions from any of the
undersigned with respect to the Escrow Funds, which, in its opinion, are in
conflict with any of the provisions of this Escrow Agreement, it shall be
entitled to refrain from taking any action until it shall be directed otherwise
in writing by the Purchaser and the Seller or by order of a court of competent
jurisdiction.  The Escrow Agent shall be protected in acting upon any notice,
request, waiver, consent, receipt or other document reasonably believed by the
Escrow Agent to be signed by the proper party or parties.

 

(b)                                 Seller and Purchaser recognize and
acknowledge that Escrow Agent is serving without compensation and solely as an
accommodation to the parties hereto and each agree that the Escrow Agent shall
not be liable for any error or judgment or for any act done or step taken or
omitted by it in good faith or for any mistake of fact or law, or for anything
that it may do or refrain from doing in connection herewith, except its own
gross negligence or willful misconduct, and the Escrow Agent shall have no
duties to anyone except those signing this Escrow Agreement.

 

(c)                                  The Escrow Agent is hereby indemnified by
the Purchaser and the Seller, from all losses, costs and expenses that may be
incurred by it as a result of the performance of its duties hereunder, provided
that such losses, costs and expenses shall not have result from the bad faith,
willful misconduct or negligence of the Escrow Agent.  Such indemnification
shall be borne in equal proportions by the Purchaser and the Seller.  From and
after the Closing, for purposes of this Section 1.9(c), “Purchaser” shall mean,
at any time, each of ETT Acquisition Company, LLC and any Affiliate (as of the
Closing Date) of ETT Acquisition Company, LLC having title at such time to any
portion of the Property.

 

(d)                                 The Escrow Agent does not have any interest
in the Escrow Funds deposited hereunder but is serving as escrow holder only and
having only possession thereof.  This paragraph shall survive notwithstanding
any termination of this Escrow Agreement or the resignation of the Escrow Agent.

 

3

--------------------------------------------------------------------------------


 

1.10                           REPLACEMENT OF ESCROW AGENT.  THE ESCROW AGENT
MAY RESIGN AT ANY TIME BY GIVING 90 DAYS’ PRIOR WRITTEN NOTICE TO THE PURCHASER
AND THE SELLER, BUT WILL CONTINUE TO SERVE UNTIL A SUCCESSOR IS APPOINTED. 
PURCHASER MAY, IN A WRITTEN NOTICE DELIVERED TO THE SELLER AND THE ESCROW AGENT,
APPOINT A SUCCESSOR ESCROW AGENT; PROVIDED, HOWEVER, THAT SUCH SUCCESSOR ESCROW
AGENT SHALL BE A BANK LOCATED IN TEXAS WITH CAPITAL AND SURPLUS AND UNDIVIDED
PROFITS OF MORE THAN $100 MILLION.  ANY SUCCESSOR ESCROW AGENT SHALL EXECUTE AND
DELIVER AN INSTRUMENT ACCEPTING THE APPOINTMENT AS ESCROW AGENT HEREUNDER AND
THEREUPON WILL HAVE THE SAME RIGHTS AND DUTIES AS THE ORIGINAL ESCROW AGENT AND
BE GOVERNED BY THE TERMS AND CONDITIONS SET FORTH IN THIS ESCROW AGREEMENT.  IF
NO SUCCESSOR ESCROW AGENT IS NAMED BY THE PURCHASER, THE ESCROW AGENT MAY APPLY
TO A COURT OF COMPETENT JURISDICTION FOR APPOINTMENT OF A SUCCESSOR ESCROW
AGENT.

 

1.11                           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS ESCROW AGREEMENT WILL BE IN WRITING AND, UNLESS
OTHERWISE PROVIDED HEREIN, WILL BE DEEMED EFFECTIVE WHEN DELIVERED IN PERSON OR
WHEN DISPATCHED BY FACSIMILE TRANSMISSION (CONFIRMED IN WRITING BY MAIL
SIMULTANEOUSLY DISPATCHED), OR ONE BUSINESS DAY AFTER DISPATCH BY A NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE TO THE APPROPRIATE PARTY AT THE ADDRESS
SPECIFIED BELOW:

 

If to Seller:

 

Louisiana-Pacific Corporation
100 Interstate 45 North
Conroe, Texas  77301
Attn:  Jeff Wagner
Telephone:  936.760.5938
Facsimile:  936.760.5907

 

With copies to:

 

Louisiana-Pacific Corporation
805 SW Broadway
Portland, Oregon 97205
Attn: Ian Ford
Telephone:  503.821.5100
Facsimile:  503.821.5210

 

If to Purchaser:

 

ETT Acquisition Company, LLC
c/o The Molpus Woodlands Group
654 North State Street
Jackson, Mississippi 39202

Attn:  Robert L. Lyle
Telephone:                                    601.948.8733

Facsimile:                                            601.352.7463

 

4

--------------------------------------------------------------------------------


 

With copy to:

 

Ropes & Gray
One International Place
Boston, MA 02110
Attn: Larry J. Rowe
Telephone:                                    617.951.7000

Facsimile:                                            617.951.7050

 

If to Escrow Agent:



Fidelity National Title Insurance Company

717 N. Harwood Street
Suite 800
Dallas, Texas  75201

Attention:                                         Tim Hardin

Telephone:                                    214.220.1830

Facsimile:                                            214.969.5348

 

or to such other address as either party may from time to time designate by
written notice to the other party as set forth herein.

 

1.12                           SUCCESSORS AND ASSIGNS.  THIS ESCROW AGREEMENT IS
BINDING UPON AND INURES TO THE BENEFIT OF ALL PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, AND NO OTHER PARTY IS CONFERRED ANY
RIGHTS BY VIRTUE OF THE ESCROW AGREEMENT OR ENTITLED TO ENFORCE ANY OF THE
PROVISIONS HEREOF.  NO PARTY HERETO MAY ASSIGN THIS ESCROW AGREEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTIES.  ANY ASSIGNMENT WITHOUT PRIOR
WRITTEN CONSENT SHALL BE DEEMED NULL AND VOID.

 

1.13                           SEVERABILITY.  IF ANY TERM OR PROVISION OF THIS
ESCROW AGREEMENT OR ITS APPLICATION TO ANY PERSON OR CIRCUMSTANCE SHALL TO ANY
EXTENT BE INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS ESCROW AGREEMENT AND
THE APPLICATION OF SUCH TERM OR PROVISION TO SUCH PERSON OR CIRCUMSTANCE OTHER
THAN THOSE AS TO WHICH IT IS HELD INVALID OR UNENFORCEABLE SHALL NOT BE AFFECTED
THEREBY, AND EACH TERM, OR PROVISION OF THIS ESCROW AGREEMENT SHALL BE VALID AND
ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.

 

1.14                           AMENDMENT.  THIS AGREEMENT MAY NOT BE MODIFIED OR
AMENDED EXCEPT IN A WRITING SIGNED BY THE ESCROW AGENT, THE PURCHASER AND THE
SELLER.

 

1.15                           COUNTERPARTS.  THIS ESCROW AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT, AND ANY OF THE PARTIES MAY EXECUTE THIS
AGREEMENT BY SIGNING ANY SUCH COUNTERPART.

 

1.16                           HEADINGS.  THE HEADINGS AND CAPTIONS IN THIS
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT IN ANY WAY AFFECT
THE MEANING OR INTERPRETATION OF THIS AGREEMENT.

 

1.17                           GOVERNING LAW.  THIS ESCROW AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN

 

5

--------------------------------------------------------------------------------


 

ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO A CONTRACT EXECUTED
AND PERFORMED IN THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF.

 

1.18                           TERMINATION.  THIS ESCROW AGREEMENT SHALL
TERMINATE WHEN THE ESCROW FUNDS HAVE BEEN FULLY RELEASED OR DISTRIBUTED IN
ACCORDANCE WITH THE PROVISIONS OF THIS ESCROW AGREEMENT.

 

1.19                           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES RELATED TO THE TRANSACTION CONTEMPLATED
HEREBY AND ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS,
REPRESENTATIONS AND STATEMENTS, ORAL OR WRITTEN, ARE MERGED HEREIN AND
SUPERSEDED HEREBY.

 

1.20                           FACSIMILE SIGNATURES.  FACSIMILE TRANSMISSION OF
ANY SIGNED ORIGINAL DOCUMENT AND RETRANSMISSION OF ANY SIGNED FACSIMILE
TRANSMISSION WILL BE THE SAME AS DELIVERY OF AN ORIGINAL.  AT THE REQUEST OF ANY
PARTY TO THIS ESCROW AGREEMENT, THE PARTIES WILL CONFIRM FACSIMILE TRANSMITTED
SIGNATURES BY EXECUTING AN ORIGINAL DOCUMENT.

 

[The remainder of this page is intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Escrow
Agreement as of the date first above written.

 

 

SELLER:

 

 

 

 

 

LOUISIANA-PACIFIC CORPORATION,
a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

ETT ACQUISITION COMPANY, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY,
a California corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF DEED

 

RECORD AND RETURN TO:

 

 

 

 

 

 

 

 

 

SPECIAL WARRANTY DEED

 

 

 

 

 

 

 

 

 

 

 

STATE OF TEXAS

 

)

 

 

 

 

 

 

 

 

 

)

 

ss.

 

KNOW ALL MEN BY THESE PRESENTS:

 

COUNTY OF

 

)

 

 

 

 

 

 

 

 

THAT LOUISIANA-PACIFIC CORPORATION, a Delaware corporation, having an address at
100 Interstate 45 North, Conroe, Texas 77301 (“Grantor”), for and in
consideration of the sum of $10.00 and other good and valuable consideration
paid to Grantor by ETT ACQUISITION COMPANY, LLC, a Delaware limited liability
company, having an address c/o The Molpus Woodlands Group, 654 North State
Street, Jackson, Mississippi 39202 (“Grantee”), the receipt and sufficiency of
which are hereby acknowledged, has GRANTED, SOLD AND CONVEYED, and by these
presents does hereby GRANT, SELL AND CONVEY unto Grantee, all of that certain
real property located in             County, Texas, more particularly described
in Exhibit A attached hereto and incorporated herein by reference, together
with: (a) all timber of all species thereon (including those standing dead or
down, all felled and bucked logs, trees, shrubs and reproduction thereon) as of
the date hereof, and including all buildings, structures, other constructions
and improvements of every nature located or situated on such real property; (b)
all strips, gores,  tenements, rights, servitudes, easements, hereditaments,
rights of way, privileges, liberties, appendages and appurtenances now or
hereafter belonging or pertaining to such real property; (c) all of Grantor’s
right, title and interest, if any, in and to (i) any oil, gas, other
hydrocarbons, sand, gravel, and any other minerals and mineral interests, which
may be in, under and/or that may be produced, saved and marketed, from such real
property, (ii) any royalties, bonuses, overriding royalties, production
payments, and (iii) any other oil, gas and mineral interests of whatever nature
and character, or other interests connected therewith, arising therefrom or
ancillary thereto; and (d) all of Grantor’s right, title and interest in and to
(i) the surface water and surface water rights, appropriations and permits
related to surface water of such real property, (ii) any groundwater and any
severed groundwater, and (iii) any groundwater licenses or permits in locations
other than in such real property used for the benefit thereof (collectively, the
“Property”);

 

SUBJECT, HOWEVER, to the permitted exceptions attached hereto and made a part
hereof as Exhibit B.

 

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD the Property, subject to the aforesaid encumbrances, unto
Grantee, Grantee’s successors and assigns, forever; and Grantor does hereby bind
Grantor and Grantor’s successors and assigns to WARRANT AND FOREVER DEFEND all
and singular the Property, subject to the aforesaid encumbrances, unto Grantee,
Grantee’s successors and assigns, against every person whomsoever lawfully
claiming or to claim the same or any part thereof, by, through or under Grantor,
but not otherwise.

 

All ad valorem taxes and assessments for the Property for the current calendar
year have been prorated by the parties hereto as of the effective date of this
Special Warranty Deed and by acceptance hereof Grantee hereby expressly assumes
liability for the payment thereof and for subsequent years.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor on
the date set forth below, and is effective as of                          ,
2003.

 

 

GRANTOR:

 

 

 

LOUISIANA-PACIFIC CORPORATION, a
Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

STATE OF 
                                                                                                            
)
                                                                                                                                                                       
)  ss:
COUNTY
OF                                                                                                       
)

 

This instrument was acknowledged before me on                       , 2003, by
                    , the                   of Louisiana-Pacific Corporation, a
Delaware corporation on behalf of said corporation.

 

 

 

 

 

Notary Public, State of

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF BILL OF SALE

 

BILL OF SALE, made, executed and delivered on                          , by
LOUISIANA-PACIFIC CORPORATION, a Delaware corporation (“Seller”), to ETT
Acquisition Company, LLC, a Delaware limited liability company (the “Purchaser”)

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser and the Seller are parties to a Purchase and Sale
Agreement dated as of                       (the “Purchase Agreement”); and

 

WHEREAS, the Purchaser and the Seller now desire to carry out the intent and
purpose of the Purchase Agreement by the Seller’s execution and delivery to the
Purchaser of this instrument evidencing the sale, conveyance, assignment,
transfer and delivery to the Purchaser of the Personal Property and the Records
and Plans, each subject to the Assumed Liabilities; provided, however, that
there shall be excluded the Excluded Liabilities;

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller does hereby sell, convey, assign, transfer, grant and
deliver unto the Purchaser and its successors and assigns, forever, the Personal
Property and the Records and Plans, subject to the Assumed Liabilities and the
terms and conditions of the Agreement, and free and clear of all Liens.

 

TO HAVE AND TO HOLD the Personal Property and the Records and Plans unto the
Purchaser, its successors and assigns, FOREVER.

 

The Seller hereby constitutes and appoints the Purchaser and its successors and
assigns as its true and lawful attorneys in fact in connection with the
transactions contemplated by this instrument, with full power of substitution,
in the name and stead of the Seller but on behalf of and for the benefit of the
Purchaser and its successors and assigns, to demand and receive any and all of
the assets, properties, rights and business hereby conveyed, assigned, and
transferred or intended so to be, and to give receipt and releases for and in
respect of the same and any part thereof, and from time to time to institute and
prosecute, in the name of the Seller or otherwise, for the benefit of the
Purchaser or its successors and assigns, proceedings at law, in equity, or
otherwise, which the Purchaser or its successors or assigns reasonably deem
proper in order to collect or reduce to possession or endorse any of the
Personal Property or Records and Plans and to do all acts and things in relation
to the assets which the Purchaser or its successors or assigns reasonably deem
desirable.

 

In the event that any provision of this Bill of Sale be construed to conflict
with a provision in the Purchase Agreement, the provision in the Purchase
Agreement shall be deemed to be controlling.

 

--------------------------------------------------------------------------------


 

This instrument shall be binding upon and shall inure to the benefit of the
respective successors and assigns of the Seller and the Purchaser.

 

This Bill of Sale shall be construed and enforced in accordance with the laws
(other than the conflict of law rules) of the State of Texas.

 

This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

 

Capitalized terms which are used but not defined in this herein shall have the
meaning ascribed to such terms in the Purchase Agreement

 

IN WITNESS WHEREOF, the undersigned has executed this instrument under seal of
the Seller on the date first above written.

 

 

LOUISIANA-PACIFIC CORPORATION,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of
                        by and between LOUISIANA-PACIFIC CORPORATION, a Delaware
corporation, having an address at 100 Interstate 45 North, Conroe, Texas 77301
(“Seller” or “Assignor”), and ETT Acquisition Company, a Delaware limited
liability company, having an address c/o The Molpus Woodlands Group, 654 North
State Street, Jackson, Mississippi 39202 (“Purchaser” or “Assignee”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

WHEREAS, Seller and Purchaser are parties to a Purchase and Sale Agreement,
dated                          , 2003 (as amended, supplemented or otherwise
modified from time to time, the “Purchase Agreement”);

 

WHEREAS, pursuant to the Purchase Agreement, the Purchaser has agreed to assume
certain liabilities and obligations of the Seller that are expressly described
as being Assumed Liabilities in Section 2.02 of the Purchase and Sale Agreement,
and the Seller has agreed to retain certain Excluded Liabilities described in
Section 2.03 of the Purchase and Sale Agreement;

 

WHEREAS, capitalized terms which are used but not defined in this Agreement
shall have the meaning ascribed to such terms in the Purchase Agreement;

 

WHEREAS, it is the intention of the parties that the Seller will assign to the
Purchaser and the Purchaser will assume the Assumed Liabilities by the execution
and delivery of this Assignment Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Seller and Purchaser hereby agree as follows:

 

1.                                       Assignor hereby SELLS, CONVEYS,
TRANSFERS, GRANTS, ASSIGNS AND DELIVERS to Assignee, its successors and assigns,
free and clear of all Liens, all of the right, title and interest of the Seller
in, to and under the Purchased Contracts, Leases and Licenses (collectively, the
“Assigned Property”).

 

2.                                       Assignor hereby assigns to the Assignee
and the Assignee hereby assumes and agrees to pay and discharge when due the
Assumed Liabilities.  Notwithstanding anything herein to the contrary or in any
other writing delivered in connection herewith, the Excluded Liabilities are
specifically excluded from the Assigned Property and shall be retained by the
Assignor at and following the Closing Date.

 

3.                                       The Assignor hereby constitutes and
appoints the Assignee, its successors and assigns, as the true and lawful agent
and attorney-in-fact of the Assignor to demand and receive any

 

--------------------------------------------------------------------------------


 

and all of the Assigned Property which are hereby assigned, conveyed and
transferred, or are intended so to be, and which are not in the possession or
under the exclusive control of the Assignor, and to give receipts and releases
for and in respect of the same, and any part thereof, and from time to time to
institute and prosecute in the name of the Assignor or in the name of the
Assignee, its successors or assigns, as the legal attorney-in-fact of the
Assignor thereunto duly authorized, for the benefit of the Assignee, its
successors and assigns, any and all proceedings at law, in equity or otherwise,
which the Assignee, its successors and assigns, may deem proper for the
collection and enforcement of any claim or right of any kind hereby granted,
sold, conveyed, transferred or assigned, or intended so to be, and to do all
acts and things in relation to the Assigned Property which the Assignee, its
successors and assigns, shall deem desirable, the Assignor hereby declaring that
the foregoing powers are coupled with an interest and are irrevocable by the
Assignor.  Assignor acknowledges that such appointment does not require the
Assignee to use any special skills or expertise in carrying out any acts under
such appointment.  Assignee accepts its appointment as Assignor’s true and
lawful agent and attorney-in-fact.  Assignee understands its duties under this
paragraph 3 and Texas law regarding powers of attorney.  Notwithstanding the
foregoing, Assignor shall retain the right, power, interest and authorization to
institute or prosecute any and all proceedings at law, in equity or otherwise
which the Assignor shall deem proper for the collection and enforcement of any
claim or right under the Assigned Property which constitutes an Excluded
Liability.

 

4.                                       Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon or give to any person,
firm or corporation other than the Assignee, its successors and assigns, any
remedy or claim under or by reason of this instrument or any term, covenant or
condition hereof, and all of the terms, covenants, conditions, promises and
agreements in this Agreement shall be for the sole and exclusive benefit of the
Assignee and its successors and assigns.

 

5.                                       Neither the making nor the acceptance
of this Agreement shall enlarge, restrict or otherwise modify the terms of the
Purchase Agreement or constitute a waiver or release by the Assignor or the
Assignee of any liabilities, duties or obligations imposed upon either of them
by the terms of the Purchase Agreement, including, without limitation, the
representations and warranties and other provisions which the Purchase Agreement
provides shall survive the date hereof.  In the event that any provision of this
Agreement may be construed to conflict with a provision of the Purchase
Agreement, the provision in the Purchase Agreement shall be deemed controlling.

 

6.                                       This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas applicable to a
contract executed and performed in the State of Texas, without giving effect to
the conflicts of law principles thereof.

 

7.                                       This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties may execute this Agreement by signing
any such counterpart.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee execute and deliver this Agreement as
of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

 

 

LOUISIANA-PACIFIC CORPORATION,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

ETT ACQUISITION COMPANY, LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SELLER’S AFFIDAVIT

 

TITLE COMPANY:  FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

TITLE COMPANY GF NOS.:

 

OWNER:  LOUISIANA-PACIFIC CORPORATION

 

PROPERTY DESCRIPTION:

 

Various tracts of land located in Hardin, Jasper, Liberty, Newton, Orange, Polk,
and Tyler Counties, Texas, and being more fully described on Exhibit “A”
attached hereto and made a part hereof.

 

The undersigned affiant (“Affiant”), after being duly sworn, hereby states under
oath that, to the best of Affiant’s actual conscious knowledge, the following
information is true and correct:

 

1.                                       Purpose of Affidavit.  Affiant makes
this affidavit (the “Affidavit”) to the Title Company as an inducement to it to
complete a transaction concerning the Property pursuant to the Purchase and Sale
Agreement, dated as of July 2, 2003, by and between Affiant and ETT Acquisition
Company, LLC (the “Purchase Agreement”).  Affiant acknowledges that Title
Company is relying upon these representations as being true and correct. 
Affiant also acknowledges that the contemplated transaction would not be
consummated without the execution of this Affidavit.  Affiant represents that
the person executing this Affidavit on behalf of Affiant is duly authorized to
do so.

 

2.                                       Debts and Liens.  Except as indicated
below, there are no loans, tax liens, abstract of judgment liens or other real
estate liens affecting the Property.  The exceptions are:

 

CREDITOR

 

ORIGINAL AMOUNT OF DEBT

 

 

 

 

 

 

 

In the event Title Company is directed to pay any of the debts listed above,
Affiant understands that Title Company is relying upon written payoff
information furnished by the Creditor in computing such payments.  If a Creditor
deems any additional sum due and owing, Affiant agrees to indemnify and to hold
Title Company harmless with regard to any claim or alleged claim of the
Creditor.

 

--------------------------------------------------------------------------------


 

3.                                       Real Property Taxes.  All real property
taxes assessed against the Property which are due and payable have been paid in
full.

 

4.                                       Improvement Debts and Liens.  Except as
indicated below, there are no unpaid debts relating to any of the following
items which may affect the Property:  plumbing fixtures, water heaters, swimming
pools, furnaces, air conditioners, heaters, radio or television antennas,
carpeting, rugs, lawn sprinkling systems, venetian blinds, window shades,
draperies, electric appliances, fences, gas or electric grills or lights,
landscaping or any personal property or fixtures attached to or a part of the
Property, and there are no security interests affecting the Property evidenced
by financing statements, security agreements or otherwise, nor any unpaid bills
for labor or materials used in connection with any construction of improvements
on the Property.  The exceptions are:

 

CREDITOR

 

ORIGINAL AMOUNT OF DEBT

 

 

 

None

 

N.A.

 

5.                                       Government Liens.  Affiant has received
no notice of any paving or sewer liens or claims outstanding against the
Property.  There are no petitions for the paving of streets, alleys or sidewalks
adjoining the Property which are known to the Affiant.  Further, no governmental
authority is claiming a lien against the Property for costs incurred in removing
trash, cutting grass or weeds, or removing or repairing a building.  There are
no judgments, pending bankruptcies, creditor’s rights proceedings, state or
federal tax liens relating to Affiant in  Hardin, Jasper, Liberty, Newton,
Orange, Polk, and Tyler Counties, Texas or elsewhere.

 

6.                                       Broker’s and Appraiser’s Liens. 
Affiant has received no notice of any claim of a broker’s or appraiser’s lien
relating to the Property.

 

7.                                       Persons in Possession.  To the
Knowledge of Seller, no Person is in possession of all or any portion of the
Real Property other than (i) tenants (as tenants only) under the Leases, (ii) as
contemplated by the Permitted Exceptions and (iii) as disclosed in Section
4.01(n)-2 of the Disclosure Schedule.

 

Capitalized terms which are used but not defined in this Affidavit shall have
the meaning ascribed to such terms in the Purchase Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

2

--------------------------------------------------------------------------------


 

EXECUTED this          day of                             , 2003.

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

SWORN TO AND SUBSCRIBED before me, this         day of                    ,
2003.

 

 

 

 

 

Notary Public in and for the State of

 

 

 

 

(Acknowledgment)

 

STATE OF
                                                                                
)

                                                                                                                                            
)

COUNTY
OF                                                                         )

 

This instrument was acknowledged before me on the        day of
                   , 2003, by                                  who is
                               of Louisiana-Pacific Corporation, on behalf of
said corporation.

 

 

 

 

 

Notary Public in and for the State of

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF NON-FOREIGN AFFIDAVIT

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by Louisiana-Pacific Corporation, a
Delaware corporation (the “Transferor”), the undersigned hereby certifies the
following on behalf of the Transferor:

 

Transferor is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

Transferor’s U.S. employer identification number is 93-0609074; and

 

Transferor’s office address is:

Louisiana-Pacific Corporation

805 SW Broadway

Suite 1200

Portland, OR 97205

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service and that any false statement made within this certification
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury the undersigned declares that he has examined this
certification and that to the best of his knowledge and belief it is true,
correct and complete, and the undersigned further declares that he has the
authority to sign this document on behalf of the Transferor.

 

 

TRANSFEROR:

 

 

 

LOUISIANA-PACIFIC CORPORATION,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF OPINION OF COUNSEL TO SELLER

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF LETTER AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF OPINION OF COUNSEL TO PURCHASER

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

HARVEST SCHEDULE

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF SUPPLY AGREEMENT

 

--------------------------------------------------------------------------------